 



ELEVENTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
AMB PROPERTY, L.P.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1. DEFINED TERMS AND RULES OF CONSTRUCTION
    1    
SECTION 1.1 DEFINITIONS
    1    
SECTION 1.2 RULES OF CONSTRUCTION
    20    
ARTICLE 2. ORGANIZATIONAL MATTERS
    20    
SECTION 2.1 ORGANIZATION
    21    
SECTION 2.2 NAME
    21    
SECTION 2.3 RESIDENT AGENT; PRINCIPAL OFFICE
    21    
SECTION 2.4 POWER OF ATTORNEY
    21    
SECTION 2.5 TERM
    23    
SECTION 2.6 NUMBER OF PARTNERS
    23    
ARTICLE 3. PURPOSE
    23    
SECTION 3.1 PURPOSE AND BUSINESS
    23    
SECTION 3.2 POWERS
    23    
SECTION 3.3 PARTNERSHIP ONLY FOR PURPOSES SPECIFIED
    24    
SECTION 3.4 REPRESENTATIONS AND WARRANTIES BY THE PARTIES
    24    
SECTION 3.5 CERTAIN ERISA MATTERS
    26    
ARTICLE 4. CAPITAL CONTRIBUTIONS
    26    
SECTION 4.1 CAPITAL CONTRIBUTIONS OF THE PARTNERS
    26    
SECTION 4.2 LOANS BY THIRD PARTIES
    26    
SECTION 4.3 ADDITIONAL FUNDING AND CAPITAL CONTRIBUTIONS
    27    
SECTION 4.4 STOCK INCENTIVE PLAN
    29    
SECTION 4.5 NO PREEMPTIVE RIGHTS
    29    
SECTION 4.6 OTHER CONTRIBUTION PROVISIONS
    29  

i



--------------------------------------------------------------------------------



 



              Page
ARTICLE 5. DISTRIBUTIONS
    29    
SECTION 5.1 REQUIREMENT AND CHARACTERIZATION OF DISTRIBUTIONS
    29    
SECTION 5.2 DISTRIBUTIONS IN KIND
    30    
SECTION 5.3 DISTRIBUTIONS UPON LIQUIDATION
    31    
SECTION 5.4 DISTRIBUTIONS TO REFLECT ISSUANCE OF ADDITIONAL PARTNERSHIP
INTERESTS
    31    
SECTION 5.5 CHARACTER OF PLP DISTRIBUTIONS
    31    
ARTICLE 6. ALLOCATIONS
    31    
SECTION 6.1 TIMING AND AMOUNT OF ALLOCATIONS OF NET INCOME AND NET LOSS
    31    
SECTION 6.2 GENERAL ALLOCATIONS
    31    
SECTION 6.3 ADDITIONAL ALLOCATION PROVISIONS
    34    
SECTION 6.4 TAX ALLOCATIONS
    36    
ARTICLE 7. MANAGEMENT AND OPERATIONS OF BUSINESS
    37    
SECTION 7.1 MANAGEMENT
    37    
SECTION 7.2 CERTIFICATE OF LIMITED PARTNERSHIP
    40    
SECTION 7.3 RESTRICTIONS ON GENERAL PARTNER’S AUTHORITY
    41    
SECTION 7.4 REIMBURSEMENT OF THE GENERAL PARTNER
    43    
SECTION 7.5 OUTSIDE ACTIVITIES OF THE GENERAL PARTNER
    44    
SECTION 7.6 CONTRACTS WITH AFFILIATES
    45    
SECTION 7.7 INDEMNIFICATION
    45    
SECTION 7.8 LIABILITY OF THE GENERAL PARTNER
    47    
SECTION 7.9 OTHER MATTERS CONCERNING THE GENERAL PARTNER
    48    
SECTION 7.10 TITLE TO PARTNERSHIP ASSETS
    49    
SECTION 7.11 RELIANCE BY THIRD PARTIES
    49    
ARTICLE 8. RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
    49    
SECTION 8.1 LIMITATION OF LIABILITY
    49    
SECTION 8.2 MANAGEMENT OF BUSINESS
    49    
SECTION 8.3 OUTSIDE ACTIVITIES OF LIMITED PARTNERS
    49  

ii



--------------------------------------------------------------------------------



 



              Page
SECTION 8.4 RETURN OF CAPITAL
    50    
SECTION 8.5 RIGHTS OF LIMITED PARTNERS RELATING TO THE PARTNERSHIP
    50    
SECTION 8.6 COMMON LIMITED PARTNER REDEMPTION RIGHTS
    51    
ARTICLE 9. BOOKS, RECORDS, ACCOUNTING AND REPORTS
    54    
SECTION 9.1 RECORDS AND ACCOUNTING
    54    
SECTION 9.2 FISCAL YEAR
    54    
SECTION 9.3 REPORTS
    54    
SECTION 9.4 NONDISCLOSURE OF CERTAIN INFORMATION
    54    
ARTICLE 10. TAX MATTERS
    55    
SECTION 10.1 PREPARATION OF TAX RETURNS
    55    
SECTION 10.2 TAX ELECTIONS
    55    
SECTION 10.3 TAX MATTERS PARTNER
    55    
SECTION 10.4 ORGANIZATIONAL EXPENSES
    56    
SECTION 10.5 WITHHOLDING
    56    
ARTICLE 11. TRANSFERS AND WITHDRAWALS
    57    
SECTION 11.1 TRANSFER
    57    
SECTION 11.2 TRANSFER OF GENERAL PARTNER’S PARTNERSHIP INTEREST
    58    
SECTION 11.3 LIMITED PARTNERS’ RIGHTS TO TRANSFER
    59    
SECTION 11.4 SUBSTITUTED LIMITED PARTNERS
    61    
SECTION 11.5 ASSIGNEES
    62    
SECTION 11.6 GENERAL PROVISIONS
    62    
ARTICLE 12. ADMISSION OF PARTNERS
    65    
SECTION 12.1 ADMISSION OF SUCCESSOR GENERAL PARTNER
    65    
SECTION 12.2 ADMISSION OF ADDITIONAL LIMITED PARTNERS
    65    
SECTION 12.3 AMENDMENT OF AGREEMENT AND CERTIFICATE OF LIMITED PARTNERSHIP
    65  

iii



--------------------------------------------------------------------------------



 



              Page
ARTICLE 13. DISSOLUTION AND LIQUIDATION
    66    
SECTION 13.1 DISSOLUTION
    66    
SECTION 13.2 WINDING UP
    67    
SECTION 13.3 COMPLIANCE WITH TIMING REQUIREMENTS OF REGULATIONS
    68    
SECTION 13.4 DEEMED DISTRIBUTION AND RECONTRIBUTION
    68    
SECTION 13.5 RIGHTS OF LIMITED PARTNERS
    69    
SECTION 13.6 NOTICE OF DISSOLUTION
    69    
SECTION 13.7 CANCELLATION OF CERTIFICATE OF LIMITED PARTNERSHIP
    69    
SECTION 13.8 REASONABLE TIME FOR WINDING-UP
    69    
SECTION 13.9 WAIVER OF PARTITION
    69    
ARTICLE 14. AMENDMENT OF PARTNERSHIP AGREEMENT; CONSENTS
    69    
SECTION 14.1 AMENDMENTS
    69    
SECTION 14.2 ACTION BY THE PARTNERS
    69    
ARTICLE 15. GENERAL PROVISIONS
    71    
SECTION 15.1 ADDRESSES AND NOTICE
    71    
SECTION 15.2 TITLES AND CAPTIONS
    71    
SECTION 15.3 PRONOUNS AND PLURALS
    71    
SECTION 15.4 FURTHER ACTION
    71    
SECTION 15.5 BINDING EFFECT
    71    
SECTION 15.6 CREDITORS
    71    
SECTION 15.7 WAIVER
    71    
SECTION 15.8 COUNTERPARTS
    72    
SECTION 15.9 APPLICABLE LAW
    72    
SECTION 15.10 INVALIDITY OF PROVISIONS
    72    
SECTION 15.11 LIMITATION TO PRESERVE REIT STATUS
    72    
SECTION 15.12 ENTIRE AGREEMENT
    73    
SECTION 15.13 NO RIGHTS AS STOCKHOLDERS
    73  

iv



--------------------------------------------------------------------------------



 



              Page
ARTICLE 16. INTENTIONALLY OMITTED
    72    
ARTICLE 17. INTENTIONALLY OMITTED
    72    
ARTICLE 18. SERIES J PREFERRED UNITS
    73    
SECTION 18.1 DESIGNATION AND NUMBER
    73    
SECTION 18.2 RANKING
    73    
SECTION 18.3 DISTRIBUTIONS
    74    
SECTION 18.4 LIQUIDATION PROCEEDS
    75    
SECTION 18.5 REDEMPTION
    76    
SECTION 18.6 VOTING RIGHTS
    77    
SECTION 18.7 TRANSFER RESTRICTIONS
    78    
SECTION 18.8 EXCHANGE RIGHTS
    79    
SECTION 18.9 NO CONVERSION RIGHTS
    83    
SECTION 18.10 NO SINKING FUND
    83    
ARTICLE 19. SERIES K PREFERRED UNITS
    83    
SECTION 19.1 DESIGNATION AND NUMBER
    83    
SECTION 19.2 RANKING
    83    
SECTION 19.3 DISTRIBUTIONS
    84    
SECTION 19.4 LIQUIDATION PROCEEDS
    85    
SECTION 19.5 REDEMPTION
    86    
SECTION 19.6 VOTING RIGHTS
    87    
SECTION 19.7 TRANSFER RESTRICTIONS
    88    
SECTION 19.8 EXCHANGE RIGHTS
    89    
SECTION 19.9 NO CONVERSION RIGHTS
    93    
SECTION 19.10 NO SINKING FUND
    93    
ARTICLE 20. SERIES L PREFERRED UNITS
    92    
SECTION 20.1 DESIGNATION AND NUMBER
    92    
SECTION 20.2 RANKING
    93  

v



--------------------------------------------------------------------------------



 



              Page
SECTION 20.3 DISTRIBUTIONS
    93    
SECTION 20.4 LIQUIDATION PROCEEDS
    94    
SECTION 20.5 REDEMPTION
    95    
SECTION 20.6 VOTING RIGHTS
    96    
SECTION 20.7 TRANSFER RESTRICTIONS
    96    
SECTION 20.8 NO CONVERSION RIGHTS
    96    
SECTION 20.9 NO SINKING FUND
    96    
ARTICLE 21. SERIES M PREFERRED UNITS
    97    
SECTION 21.1 DESIGNATION AND NUMBER
    97    
SECTION 21.2 RANKING
    97    
SECTION 21.3 DISTRIBUTIONS
    97    
SECTION 21.4 LIQUIDATION PROCEEDS
    98    
SECTION 21.5 REDEMPTION
    99    
SECTION 21.6 VOTING RIGHTS
    100    
SECTION 21.7 TRANSFER RESTRICTIONS
    100    
SECTION 21.8 NO CONVERSION RIGHTS
    100    
SECTION 21.9 NO SINKING FUND
    101    
ARTICLE 22. SERIES O PREFERRED UNITS
    97    
SECTION 22.1 DESIGNATION AND NUMBER
    97    
SECTION 22.2 RANKING
    97    
SECTION 22.3 DISTRIBUTIONS
    97    
SECTION 22.4 LIQUIDATION PROCEEDS
    98    
SECTION 22.5 REDEMPTION
    99    
SECTION 22.6 VOTING RIGHTS
    100    
SECTION 22.7 TRANSFER RESTRICTIONS
    100    
SECTION 22.8 NO CONVERSION RIGHTS
    100    
SECTION 22.9 NO SINKING FUND
    101  

vi



--------------------------------------------------------------------------------



 



ELEVENTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
AMB PROPERTY, L.P.
     THIS ELEVENTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, dated
as of August 4, 2006 and effective as of December 13, 2005, is entered into by
and among AMB Property Corporation, a Maryland corporation (the “Company”), as
the General Partner, and the Persons whose names are set forth on Exhibit A
attached hereto, as the Limited Partners (the “Existing Limited Partners”),
together with any other Persons who become Partners in the Partnership as
provided herein.
     WHEREAS, pursuant to Sections 7.3D(ii) and (iii), the Partnership Agreement
may be amended by the General Partner to reflect the issuance of additional
Partnership Interests pursuant to Sections 4.3C, 4.3F and 4.4 and to set forth
the designations, rights, powers, duties and preferences of the holders of any
additional Partnership Interests issued pursuant to Article 4;
     WHEREAS, the General Partner and the Partnership believe it is desirable
and in the best interest of the Partnership to amend and restate the Partnership
Agreement as set forth herein; and
     NOW, THEREFORE, pursuant to Sections 2.4 and 7.3D(ii) and (iii) of the
Partnership Agreement, the General Partner, on its own behalf and as
attorney-in-fact for the Limited Partners, hereby amends and restates the
Partnership Agreement as follows:
ARTICLE 1.
DEFINED TERMS AND RULES OF CONSTRUCTION
     Section 1.1 Definitions
     The following definitions shall be for all purposes, unless otherwise
clearly indicated to the contrary, applied to the terms used in this Agreement.
     “Act” means the Delaware Revised Uniform Limited Partnership Act, as it may
be amended from time to time, and any successor to such statute.
     “Additional Funds” shall have the meaning set forth in Section 4.3.A.
     “Additional Limited Partner” means a Person admitted to the Partnership as
a Limited Partner pursuant to Section 12.2 and who is shown as such on the books
and records of the Partnership.
     “Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:

 



--------------------------------------------------------------------------------



 



  (i)   decrease such deficit by any amounts which such Partner is obligated to
restore pursuant to this Agreement or is deemed to be obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence
of each of Regulations Sections 1.704-2(i)(5) and 1.704-2(g); and     (ii)  
increase such deficit by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

     The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.
     “Adjustment Date” shall have the meaning set forth in Section 4.3.E.
     “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with such Person.
     “Agreed Value” means (i) in the case of any Contributed Property set forth
in Exhibit A and as of the time of its contribution to the Partnership, the
Agreed Value of such property as set forth in Exhibit A; (ii) in the case of any
Contributed Property not set forth in Exhibit A and as of the time of its
contribution to the Partnership, the fair market value of such property or other
consideration as determined by the General Partner, reduced by any liabilities
either assumed by the Partnership upon such contribution or to which such
property is subject when contributed; and (iii) in the case of any property
distributed to a Partner by the Partnership, the fair market value of such
property as determined by the General Partner at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of the
distribution as determined under Section 752 of the Code and the Regulations
thereunder.
     “Agreement” means this Eleventh Amended and Restated Agreement of Limited
Partnership, as it may be amended, modified, supplemented or restated from time
to time.
     “Appraisal” means with respect to any assets, the opinion of an independent
third party experienced in the valuation of similar assets, selected by the
General Partner in good faith; such opinion may be in the form of an opinion by
such independent third party that the value for such asset as set by the General
Partner is fair, from a financial point of view, to the Partnership.
     “Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5.
     “Available Cash” means, with respect to any period for which such
calculation is being made, (i) the sum of:
     (a) the Partnership’s Net Income or Net Loss (as the case may be) for such
period,
     (b) Depreciation and all other noncash charges deducted in determining Net
Income or Net Loss for such period,

2



--------------------------------------------------------------------------------



 



     (c) the amount of any reduction in reserves of the Partnership referred to
in clause (ii)(f) below (including, without limitation, reductions resulting
because the General Partner determines such amounts are no longer necessary),
     (d) the excess of the net proceeds from the sale, exchange, disposition, or
refinancing of Partnership property for such period over the gain (or loss, as
the case may be) recognized from any such sale, exchange, disposition, or
refinancing during such period (excluding Terminating Capital Transactions), and
     (e) all other cash received by the Partnership for such period that was not
included in determining Net Income or Net Loss for such period;
     (ii) less the sum of:
     (a) all principal debt payments made during such period by the Partnership,
     (b) capital expenditures made by the Partnership during such period,
     (c) investments in any entity (including loans made thereto) to the extent
that such investments are not otherwise described in clauses (ii)(a) or (b),
     (d) all other expenditures and payments not deducted in determining Net
Income or Net Loss for such period,
     (e) any amount included in determining Net Income or Net Loss for such
period that was not received by the Partnership during such period,
     (f) the amount of any increase in reserves established during such period
which the General Partner determines are necessary or appropriate in its sole
and absolute discretion, and
     (g) the amount of any working capital accounts and other cash or similar
balances which the General Partner determines to be necessary or appropriate in
its sole and absolute discretion.
     Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves established, after commencement of the dissolution and liquidation
of the Partnership.
     “Board of Directors” means the Board of Directors of the General Partner.
     “Business Day” means each day, other than a Saturday or a Sunday, which is
not a day on which banking institutions in Los Angeles, California or New York,
New York are authorized or required by law, regulation or executive order to
close.
     “Capital Account” means, with respect to any Partner, the Capital Account
maintained for such Partner in accordance with the following provisions:

3



--------------------------------------------------------------------------------



 



     (i) To each Partner’s Capital Account there shall be added such Partner’s
Capital Contributions, such Partner’s share of Net Income and any items in the
nature of income or gain which are specially allocated pursuant to Section 6.3,
and the amount of any Partnership liabilities assumed by such Partner or which
are secured by any property distributed to such Partner.
     (ii) From each Partner’s Capital Account there shall be subtracted the
amount of cash and the Gross Asset Value of any property distributed to such
Partner pursuant to any provision of this Agreement, such Partner’s distributive
share of Net Losses and any items in the nature of expenses or losses which are
specially allocated pursuant to Section 6.3 hereof, and the amount of any
liabilities of such Partner assumed by the Partnership or which are secured by
any property contributed by such Partner to the Partnership.
     (iii) In the event any interest in the Partnership is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest.
     (iv) In determining the amount of any liability for purposes of subsections
(i) and (ii) hereof, there shall be taken into account Code Section 752(c) and
any other applicable provisions of the Code and Regulations.
     (v) The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Regulations Sections 1.704-1(b) and 1.704-2, and shall be interpreted and
applied in a manner consistent with such Regulations. In the event the General
Partner shall determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Partnership, the
General Partner, or the Limited Partners) are computed in order to comply with
such Regulations, the General Partner may make such modification; provided that,
it is not likely to have a material effect on the amounts distributable to any
Person pursuant to Article 13 of this Agreement upon the dissolution of the
Partnership. The General Partner also shall (a) make any adjustments that are
necessary or appropriate to maintain equality between the Capital Accounts of
the Partners and the amount of Partnership capital reflected on the
Partnership’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q) and (b) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b) or Section 1.704-2.
     “Capital Contribution” means, with respect to any Partner, the amount of
money and the initial Gross Asset Value of any property (other than money)
contributed to the Partnership by such Partner.
     “Cash Amount” means, with respect to any Partnership Units subject to a
Redemption, an amount of cash equal to the Deemed Partnership Interest Value
attributable to such Partnership Units.

4



--------------------------------------------------------------------------------



 



     “Certificate” means the Certificate of Limited Partnership relating to the
Partnership filed in the office of the Secretary of State of Delaware, as
amended from time to time in accordance with the terms hereof and the Act.
     “Charter” means the Company’s Articles of Incorporation as of November 24,
1997, as amended by the Articles Supplementary filed with the Maryland
Department of Assessments and Taxation on July 23, 1998, as further amended by
the Articles Supplementary filed with the Maryland Department of Assessments and
Taxation on November 12, 1998, as further amended by the Articles Supplementary
filed by the Corporation on November 25, 1998, as further amended by the
Certificate of Correction filed by the Corporation on March 18, 1999, as further
amended by the Articles Supplementary filed with the Maryland Department of
Assessments and Taxation on May 5, 1999, as further amended by the Articles
Supplementary filed with the Maryland Department of Assessments and Taxation on
August 31, 1999, as further amended by the Articles Supplementary filed with the
Maryland Department of Assessments and Taxation on March 23, 2000, as further
amended by the Articles Supplementary with the Maryland Department of
Assessments and Taxation on August 30, 2000, as further amended by the Articles
Supplementary filed with the Maryland Department of Assessments and Taxation on
September 1, 2000, as further amended by the Articles Supplementary filed with
the Maryland Department of Assessments and Taxation on March 21, 2001, as
further amended by the Articles Supplementary filed with the Maryland Department
of Assessments and Taxation on September 24, 2001, as further amended by the
Articles Supplementary filed with the Maryland Department of Assessments and
Taxation on December 6, 2001, as further amended by the Articles Supplementary
filed with the Maryland Department of Assessments and Taxation on April 17,
2002, as further amended by the Articles Supplementary filed with the Maryland
Department of Assessments and Taxation on August 7, 2002 Redesignating and
Reclassifying All 20,000 Shares of 7.95% Series G Cumulative Redeemable
Preferred Stock as Preferred Stock, as further amended by the Articles
Supplementary filed with the Maryland Department of Assessments and Taxation on
August 7, 2002 Redesignating and Reclassifying 130,000 Shares of 7.95% Series F
Cumulative Redeemable Preferred Stock as Preferred Stock, as further amended by
the Articles Supplementary filed with the Maryland Department of Assessments and
Taxation on June 20, 2003, as further amended by the Articles Supplementary
filed with the Maryland Department of Assessments and Taxation on November 24,
2003, as further amended by the Articles Supplementary filed with the Maryland
Department of Assessments and Taxation on December 8, 2003, as further amended
by the Articles Supplementary filed with the Department on December 12, 2005, as
further amended by the Articles Supplementary filed with the Department on
February 17, 2006, as further amended by the Articles Supplementary filed with
the Department on March 22, 2006 and as further amended or restated from time to
time.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time or any successor statute thereto, as interpreted by the applicable
regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.
     “Common Unit” means each Partnership Unit that is not entitled to any
preference with respect to any other Partnership Unit as to distribution or
voluntary or involuntary liquidation, dissolution or winding up of the
Partnership.

5



--------------------------------------------------------------------------------



 



     “Consent” means the consent to, approval of, or vote on a proposed action
by a Partner given in accordance with Article 14 hereof.
     “Consent of the Limited Partners” means the Consent of a Majority in
Interest of the Limited Partners, other than the Preferred Limited Partners,
which Consent shall be obtained prior to the taking of any action for which it
is required by this Agreement and may be given or withheld by a Majority in
Interest of the Limited Partners, unless otherwise expressly provided herein, in
their sole and absolute discretion.
     “Consent of the Partners” means the Consent of Partners, other than the
Preferred Limited Partners, holding Percentage Interests that in the aggregate
are equal to or greater than a majority of the aggregate Percentage Interests of
all Partners, other than the Preferred Limited Partners, which Consent shall be
obtained prior to the taking of any action for which it is required by this
Agreement and may be given or withheld by such Partners, in their sole and
absolute discretion.
     “Constructively Own” means ownership under the constructive ownership rules
described in Exhibit C.
     “Contributed Property” means each property or other asset, in such form as
may be permitted by the Act, but excluding cash, contributed or deemed
contributed to the Partnership (or, to the extent provided in applicable
regulations, deemed contributed by the Partnership on termination and
reconstitution thereof pursuant to Section 708 of the Code).
     “Debt” means, as to any Person, as of any date of determination: (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
which, in accordance with generally accepted accounting principles, should be
capitalized.
     “Deemed Partnership Interest Value” means, as of any date with respect to
any class of Partnership Interests, the Deemed Value of the Partnership
Interests of such class multiplied by the applicable Partner’s Percentage
Interest of such class.
     “Deemed Value of the Partnership Interests” means, as of any date with
respect to any class or series of Partnership Interests, (i) the total number of
Partnership Units of the General Partner in such class or series of Partnership
Interests (as provided for in Sections 4.1 and 4.3.C) issued and outstanding as
of the close of business on such date multiplied by the Fair Market Value
determined as of such date of a share of capital stock of the General Partner
which corresponds to such class or series of Partnership Interests, as adjusted
pursuant to Section 7.5 (in the event the General Partner acquires material
assets, other than on behalf of the Partnership) and for stock dividends and
distributions, stock splits and subdivisions, reverse stock splits and
combinations, distribution of warrants or options and distributions of evidences
of indebtedness

6



--------------------------------------------------------------------------------



 



or assets not received by the General Partner pursuant to a pro rata
distribution by the Partnership; (ii) divided by the Percentage Interest of the
General Partner in such class or series of Partnership Interests on such date;
provided, that if no outstanding shares of capital stock of the General Partner
correspond to a class of series of Partnership Interests, the Deemed Value of
the Partnership Interests with respect to such class or series shall be equal to
an amount reasonably determined by the General Partner.
     “Depreciation” means, for each fiscal year or other period, an amount equal
to the depreciation, amortization or other cost recovery deduction allowable
with respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for Federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
Federal income tax depreciation, amortization or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis;
provided, however, that if the Federal income tax depreciation, amortization or
other cost recovery deduction for such year is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the General Partner.
     “Effective Date” means the date of closing of the initial public offering
of REIT Shares upon which date contributions set forth on Exhibit A shall become
effective.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Escrow Agreements” means one or more of the agreements between the
Company, the Partnership and one or more of the Performance Investors, dated as
of the closing of the date of the initial public offering of the common stock of
the General Partner, pursuant to which the Performance Investors have deposited
their Performance Shares in escrow for possible transfer to the General Partner
or the Partnership (as applicable).
     “Excess Performance Capital” means, with respect to a Performance Partner,
an amount equal to the number of Partnership Units held by such Performance
Partner, multiplied by the excess of (i) the Capital Account per Partnership
Unit for such Performance Partner; over (ii) the Capital Account per Partnership
Unit for a Limited Partner which is not a PLP or a Performance Partner. For
purposes of (ii) above, it shall be assumed that the Limited Partner has no
special arrangements with the Partnership, other than as set forth in this
Agreement, which would cause its Capital Account per Partnership Unit to be
different from the Capital Account per Partnership Unit of other Limited
Partners who are not Performance Partners or PLPs. If the Partner described in
(ii) above does not exist, the amount used for purposes of (ii) shall be the
projected Capital Account balance per Partnership Unit for such Partner,
determined in the reasonable discretion of the General Partner. For purposes of
this definition, to the extent the Capital Account of a Partner which owns both
Common Units and Preference Units is being considered, such Capital Account
shall be equal to such Partner’s Capital Account determined without regard to
the adjustments arising from or as a result of the acquisition or ownership of
Preference Units by such Partner.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Securities and Exchange Commission promulgated
thereunder.

7



--------------------------------------------------------------------------------



 



     “Fair Market Value” means, with respect to any share of capital stock of
the General Partner, the average of the daily market price for the ten
(10) consecutive trading days immediately preceding the date with respect to
which “Fair Market Value” must be determined hereunder or, if such date is not a
Business Day, the immediately preceding Business Day. The market price for each
such trading day shall be (i) if such shares are listed or admitted to trading
on any securities exchange or the Nasdaq National Market, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day, (ii) if such shares are
not listed or admitted to trading on any securities exchange or the Nasdaq
National Market, the last reported sale price on such day or, if no sale takes
place on such day, the average of the closing bid and asked prices on such day,
as reported by a reliable quotation source designated by the General Partner or
(iii) if such shares are not listed or admitted to trading on any securities
exchange or the Nasdaq National Market and no such last reported sale price or
closing bid and asked prices are available, the average of the reported high bid
and low asked prices on such day, as reported by a reliable quotation source
designated by the General Partner, or if there shall be no bid and asked prices
on such day, the average of the high bid and low asked prices, as so reported,
on the most recent day (not more than ten (10) days prior to the date in
question) for which prices have been so reported; provided, that if there are no
bid and asked prices reported during the ten (10) days prior to the date in
question, the Fair Market Value of such shares shall be determined by the
General Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate. In the
event the REIT Shares Amount for such shares includes rights that a holder of
such shares would be entitled to receive, then the Fair Market Value of such
rights shall be determined by the General Partner acting in good faith on the
basis of such quotations and other information as it considers, in its
reasonable judgment, appropriate; provided, that in connection with determining
the Deemed Value of the Partnership Interests for purposes of determining the
number of additional Partnership Units issuable upon a Capital Contribution
funded by an underwritten public offering of shares of capital stock of the
General Partner, the Fair Market Value of such shares shall be the public
offering price per share of such class of capital stock sold. Notwithstanding
the foregoing, the General Partner in its reasonable discretion may use a
different “Fair Market Value” for purposes of making the determinations under
subparagraph (ii) of the definition of “Gross Asset Value” and Section 4.3.E. in
connection with the contribution of Property to the Partnership by a
third-party, provided such value shall be based upon the value per REIT Share
(or per Partnership Unit) agreed upon by the General Partner and such
third-party for purposes of such contribution.
     “Funding Debt” means the incurrence of any Debt by or on behalf of the
General Partner for the purpose of providing funds to the Partnership.
     “General Partner” means the Company or its successors as general partner of
the Partnership.
     “General Partner Interest” means a Partnership Interest held by the General
Partner. A General Partner Interest may be expressed as a number of Partnership
Units.
     “General Partner Loan” shall have the meaning set forth in Section 4.3.B.
     “General Partner Payment” shall have the meaning set forth in
Section 15.11.

8



--------------------------------------------------------------------------------



 



     “Gross Asset Value” means, with respect to any asset, the asset’s adjusted
basis for Federal income tax purposes, except as follows:
     (i) The initial Gross Asset Value of any asset contributed by a Partner to
the Partnership shall be the gross fair market value of such asset, as
determined by the contributing Partner and the General Partner (as set forth on
Exhibit A attached hereto, as such Exhibit may be amended from time to time);
provided, that if the contributing Partner is the General Partner then, except
with respect to the General Partner’s initial Capital Contribution which shall
be determined as set forth on Exhibit A, or capital contributions of cash, REIT
Shares or other shares of capital stock of the General Partner, the
determination of the fair market value of the contributed asset shall be
determined by (a) the price paid by the General Partner if the asset is acquired
by the General Partner contemporaneously with its contribution to the
Partnership or (b) by Appraisal if otherwise acquired by the General Partner.
     (ii) Immediately prior to the times listed below, the Gross Asset Values of
all Partnership assets shall be adjusted to equal their respective gross fair
market values, as determined by the General Partner using such reasonable method
of valuation as it may adopt; provided, however, that for such purpose, the net
value of all of the Partnership assets, in the aggregate, shall be equal to the
Deemed Value of the Partnership Interests of all classes of Partnership
Interests then outstanding, regardless of the method of valuation adopted by the
General Partner:

  (a)   the acquisition of an additional interest in the Partnership by a new or
existing Partner in exchange for more than a de minimis Capital Contribution, if
the General Partner reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership;     (b)   the distribution by the Partnership to a Partner of more
than a de minimis amount of Partnership property as consideration for an
interest in the Partnership if the General Partner reasonably determines that
such adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership; the Partners agree that such an
adjustment is appropriate when the Partnership effects a Redemption;     (c)  
the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);     (d)   the issuance of Performance Units; and  
  (e)   at such other times as the General Partner shall reasonably determine
necessary or advisable in order to comply with Regulations Sections 1.704-1(b)
and 1.704-2.

     (iii) The Gross Asset Value of any Partnership asset distributed to a
Partner shall be the gross fair market value of such asset on the date of
distribution as determined by the distributee and the General Partner; provided,
that if the distributee is the General Partner, or if the distributee and the
General Partner cannot agree on such a determination, by Appraisal.

9



--------------------------------------------------------------------------------



 



     (iv) The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (iv) to
the extent that the General Partner reasonably determines that an adjustment
pursuant to subparagraph (ii) is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subparagraph (iv).
     (v) If the Gross Asset Value of a Partnership asset has been determined or
adjusted pursuant to subparagraph (i), (ii) or (iv), such Gross Asset Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such asset for purposes of computing Net Income and Net Losses.
     “Holder” means either the Partner or Assignee owning a Partnership Unit.
     “Immediate Family” means, with respect to any natural Person, such natural
Person’s estate or heirs or current spouse or former spouse, parents,
parents-in-law, children, siblings and grandchildren and any trust or estate,
all of the beneficiaries of which consist of such Person or such Person’s
spouse, former spouse, parents, parents-in-law, children, siblings or
grandchildren.
     “Incapacity” or “Incapacitated” means: (i) as to any individual Partner,
death, total physical disability or entry by a court of competent jurisdiction
adjudicating him or her incompetent to manage his or her Person or his or her
estate; (ii) as to any corporation which is a Partner, the filing of a
certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter; (iii) as to any partnership which is a Partner, the
dissolution and commencement of winding up of the partnership; (iv) as to any
estate which is a Partner, the distribution by the fiduciary of the estate’s
entire interest in the Partnership; (v) as to any trustee of a trust which is a
Partner, the termination of the trust (but not the substitution of a new
trustee); or (vi) as to any Partner, the bankruptcy of such Partner. For
purposes of this definition, bankruptcy of a Partner shall be deemed to have
occurred when (a) the Partner commences a voluntary proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect, (b) the Partner is adjudged as
bankrupt or insolvent, or a final and nonappealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner, (c) the Partner executes and delivers a general
assignment for the benefit of the Partner’s creditors, (d) the Partner files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Partner in any proceeding of the
nature described in clause (b) above, (e) the Partner seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Partner or for all or any substantial part of the Partner’s properties, (f) any
proceeding seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within one hundred and twenty (120) days after the commencement
thereof, (g) the appointment without the Partner’s consent or acquiescence of a
trustee, receiver or liquidator has not been vacated or stayed within ninety
(90) days of such appointment or (h) an appointment referred to in clause (g) is
not vacated within ninety (90) days after the expiration of any such stay.

10



--------------------------------------------------------------------------------



 



     “Indemnitee” means (i) any Person subject to a claim or demand or made or
threatened to be made a party to, or involved or threatened to be involved in,
an action, suit or proceeding by reason of his or her status as (a) the General
Partner or (b) a director, officer, employee or agent of the Partnership or the
General Partner and (ii) such other Persons (including Affiliates of the General
Partner or the Partnership) as the General Partner may designate from time to
time, in its sole and absolute discretion.
     “IRS” means the Internal Revenue Service, which administers the internal
revenue laws of the United States.
     “Junior Units” means Partnership Units representing any class or series of
Partnership Interest ranking, as to distributions or voluntary or involuntary
liquidation, dissolution or winding up of the Partnership, junior to the
Series J Preferred Units, the Series K Preferred Units, the Series L Preferred
Units, the Series M Preferred Units and the Series O Preferred Units.
     “Limited Partner” means any Person (including any PLP) named as a Limited
Partner in Exhibit A attached hereto, as such Exhibit may be amended from time
to time, any Substituted Limited Partner or Additional Limited Partner, in such
Person’s capacity as a Limited Partner in the Partnership.
     “Limited Partnership Interest” means a Partnership Interest of a Limited
Partner representing a fractional part of the Partnership Interests of all
Limited Partners and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Limited Partnership Interest may be expressed as a number of
Partnership Units.
     “Liquidating Events” shall have the meaning set forth in Section 13.1.
     “Liquidator” shall have the meaning set forth in Section 13.2.A.
     “Majority in Interest of the Limited Partners” means Limited Partners
(other than the General Partner and any Limited Partner fifty percent (50%) or
more of whose equity is owned, directly or indirectly, by the General Partner,
and any Preferred Limited Partner) holding Percentage Interests that in the
aggregate are greater than fifty percent (50%) of the aggregate Percentage
Interests of all Limited Partners (other than the General Partner and any
Limited Partner fifty percent (50%) or more of whose equity is owned, directly
or indirectly, by the General Partner and any Preferred Limited Partner).
     “Majority in Interest of Partners” means Partners (other than Preferred
Limited Partners) holding Percentage Interests that are greater than fifty
percent (50%) of the aggregate Percentage Interests of all Partners (other than
Preferred Limited Partners).
     “Net Income” or “Net Loss” means for each fiscal year of the Partnership,
an amount equal to the Partnership’s taxable income or loss for such fiscal
year, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:

11



--------------------------------------------------------------------------------



 



     (i) Any income of the Partnership that is exempt from Federal income tax
and not otherwise taken into account in computing Net Income or Net Loss
pursuant to this definition of Net Income or Net Loss shall be added to such
taxable income or loss;
     (ii) Any expenditures of the Partnership described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Income or Net Loss pursuant to this definition of
Net Income or Net Loss shall be subtracted from such taxable income or loss;
     (iii) In the event the Gross Asset Value of any Partnership asset is
adjusted pursuant to subparagraph (ii) or (iii) of the definition of Gross Asset
Value, the amount of such adjustment shall be taken into account as gain or loss
from the disposition of such asset for purposes of computing Net Income or Net
Loss; in the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to subparagraph (ii) of the definition of Gross Asset Value, the amount
of such adjustment shall be taken into account as gain or loss from the
disposition of all Partnership assets in a Terminating Capital Transaction for
purposes of computing Net Income or Net Loss as set forth in Article 6;
     (iv) Gain or loss resulting from any disposition of property with respect
to which gain or loss is recognized for Federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;
     (v) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year;
     (vi) To the extent an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss; and
     (vii) Notwithstanding any other provision of this definition of Net Income
or Net Loss, any items which are specially allocated pursuant to Section 6.3
shall not be taken into account in computing Net Income or Net Loss. The amounts
of the items of Partnership income, gain, loss, or deduction available to be
specially allocated pursuant to Section 6.3 shall be determined by applying
rules analogous to those set forth in this definition of Net Income or Net Loss.
     “New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or other shares of capital stock of the General Partner, excluding grants
under any Stock Incentive Plan or (ii) any Debt issued by the General Partner
that provides any of the rights described in clause (i).

12



--------------------------------------------------------------------------------



 



     “Nonrecourse Deductions” shall have the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).
     “Nonrecourse Liability” shall have the meaning set forth in Regulations
Section 1.752-1(a)(2).
     “Notice of Redemption” means the Notice of Redemption substantially in the
form of Exhibit B to this Agreement.
     “Offering Costs” means the aggregate amounts expended by the General
Partner which related to the organization of the Partnership and the General
Partner, or to the initial public offering or subsequent offerings of REIT
Shares or other shares of capital stock of the General Partner, the net proceeds
of which were used to make a contribution to the Partnership, in each case to
the extent such expenses of the General Partner were not reimbursed by the
Partnership.
     “Parity Preferred Unit” means any class or series of Partnership Interests
of the Partnership now or hereafter authorized, issued or outstanding expressly
designated by the Partnership to rank on a parity with the Series J Preferred
Units, the Series K Preferred Units, the Series L Preferred Units, the Series M
Preferred Units and the Series O Preferred Units with respect to distributions
or rights upon voluntary or involuntary liquidation, winding up or dissolution
of the Partnership, or both, as the context may require.
     “Partner” means a General Partner or a Limited Partner, and “Partners”
means the General Partner and the Limited Partners.
     “Partner Minimum Gain” means an amount, with respect to each Partner
Nonrecourse Debt, equal to the Partnership Minimum Gain that would result if
such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
     “Partner Nonrecourse Debt” shall have the meaning set forth in Regulations
Section 1.704-2(b)(4).
     “Partner Nonrecourse Deductions” shall have the meaning set forth in
Regulations Section 1.704-2(i)(2), and the amount of Partner Nonrecourse
Deductions with respect to a Partner Nonrecourse Debt for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(i)(2).
     “Partnership” means the limited partnership formed under the Act and
pursuant to this Agreement, and any successor thereto.
     “Partnership Interest” means an ownership interest in the Partnership of
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. There may be one or more
classes of Partnership Interests as provided in Section 4.3. A Partnership
Interest may be expressed as a number of Partnership Units. Unless otherwise
expressly

13



--------------------------------------------------------------------------------



 



provided for by the General Partner at the time of the original issuance of any
Partnership Interests, all Partnership Interests (whether of a Limited Partner
or a General Partner) shall be of the same class. The Partnership Interests
represented by the Common Units (including Performance Units), the Series J
Preferred Units, the Series K Preferred Units, the Series L Preferred Units, the
Series M Preferred Units and the Series O Preferred Units are the only
Partnership Interests and each such type of unit is a separate class of
Partnership Interest for all purposes of this Agreement.
     “Partnership Minimum Gain” shall have the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).
     “Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash with respect to Common Units
pursuant to Section 5.1 which record date shall be the same as the record date
established by the General Partner for a distribution to its stockholders of
some or all of its portion of such distribution.
     “Partnership Unit” means, with respect to any class of Partnership
Interest, a fractional, undivided share of such class of Partnership Interest
issued pursuant to Sections 4.1 and 4.3 (including Performance Units). The
ownership of Partnership Units may be evidenced by a certificate for units
substantially in the form of Exhibit D-1 or D-2 hereto or as the General Partner
may determine with respect to any class of Partnership Units issued from time to
time under Sections 4.1 and 4.3.
     “Partnership Year” means the fiscal year of the Partnership, which shall be
the calendar year.
     “Percentage Interest” means, as to a Partner holding a class of Partnership
Interests, its interest in the Partnership as determined by dividing the
Partnership Units of such class owned by such Partner by the total number of
Partnership Units of such class then outstanding as specified in Exhibit A
attached hereto, as such Exhibit may be amended from time to time. If the
Partnership issues more than one class of Partnership Interest, the interest in
the Partnership among the classes of Partnership Interests shall be determined
as set forth in the amendment to the Partnership Agreement setting forth the
rights and privileges of such additional classes of Partnership Interest, if
any, as contemplated by Section 4.3.C.
     “Performance Amount” means, with respect to a PLP on a specified date,
(i) in the case of a Redemption, a number of Performance Units equal to (a) the
amount of such PLP’s Capital Account balance immediately following the
revaluation of the Partnership’s assets as of such date pursuant to the
definitions of “Gross Asset Value” (paragraph (ii) therein) and “Net Income”
(paragraph (iii) therein), divided by (b) the Fair Market Value of a REIT Share;
and (ii) in the case of an exchange of Performance Units for the REIT Shares
Amount, the same number of Performance Units as determined pursuant to
subparagraph (i) above.
     “Performance Investors” means shareholders of the General Partner and
Limited Partners who are parties to one or more of the Escrow Agreements.

14



--------------------------------------------------------------------------------



 



     “Performance Partners” means Partners which had the number of their
Partnership Units reduced pursuant to Section 4.3.F.
     “Performance Shares” means a portion of the REIT Shares or Partnership
Units issued to the Performance Investors which were escrowed pursuant to the
Escrow Agreements for possible transfer to the General Partner or the
Partnership (as applicable), the applicable number of which for each Performance
Investor is described in the applicable Escrow Agreement.
     “Performance Units” means those Partnership Units issued pursuant to
Section 4.3.F.
     “Permitted Reason” means a termination of employment by reason of death,
disability, termination by the employer without “cause,” or termination by a
Person of their employment for “good reason.” For purposes of this definition,
“cause” shall mean (i) gross negligence or willful misconduct, (ii) breach by
the Person of the covenant not to compete provided in their employment agreement
during the one year period following the closing of the initial public offering
of common stock of the General Partner, (iii) fraud or other conduct against the
material best interests of the General Partner, the Partnership or their
subsidiaries, or (iv) conviction of a felony if such conviction has a material
adverse effect on the General Partner, the Partnership or their subsidiaries.
For purposes of this definition, “good reason” means (a) a substantial adverse
change in the nature or scope of a Person’s responsibilities or authority under
the Person’s employment agreement, or (b) an uncured breach by the employer of
any of its material obligations under such employment agreement.
     “Person” means an individual or a corporation, partnership, limited
liability company, trust, unincorporated organization, association or other
entity.
     “Plan Asset Regulation” means the regulations promulgated by the United
States Department of Labor in Title 29, Code of Federal Regulations, Part 2510,
Section 101-3, and any successor regulations thereto.
     “Pledge” shall have the meaning set forth in Section 11.3.A.
     “PLP” means at any time, any Person who then owns one or more Performance
Units, including Performance Units which have not vested.
     “Preferred Distribution Shortfall” shall have the meaning given to such
term in Section 5.1 hereof.
     “Preferred Limited Partner” means any Person holding a Preferred Unit, and
named as a Preferred Limited Partner in Exhibit A attached hereto, as such
Exhibit may be amended from time to time, or any Substitute Limited Partner or
Additional Limited Partner, in such Person’s capacity as a Preferred Limited
Partner in the Partnership.
     “Preferred Share” means a share of the General Partner’s preferred stock,
par value $.01 per share, with such rights, priorities and preferences as shall
be designated by the Board of Directors in accordance with the Charter.

15



--------------------------------------------------------------------------------



 



     “Preferred Unit” means a Partnership Unit representing a Partnership
Interest, with such rights, priorities and preferences as shall be designated by
the General Partner pursuant to Section 4.3.C hereof, including without
limitation, the Series J Preferred Units, the Series K Preferred Units, the
Series L Preferred Units, the Series M Preferred Units and the Series O
Preferred Units.
     “Priority Return” means with respect to (i) the Series J Preferred Units,
the Series J Priority Return, (ii) the Series K Preferred Units, the Series K
Priority Return, (iii) the Series L Preferred Units, the Series L Priority
Return, (iv) the Series M Preferred Units, the Series M Priority Return and
(v) the Series O Preferred Units, the Series O Priority Return.
     “Properties” means such interests in real property and personal property
including without limitation, fee interests, interests in ground leases,
interests in joint ventures, interests in mortgages, and Debt instruments as the
Partnership may hold from time to time.
     “Qualified REIT Subsidiary” means any Subsidiary of the General Partner
that is a “qualified REIT subsidiary” within the meaning of Section 856(i) of
the Code.
     “Qualified Transferee” means an “Accredited Investor” as defined in
Rule 501 promulgated under the Securities Act.
     “Redemption” shall have the meaning set forth in Section 8.6.A.
     “Regulations” means the Income Tax Regulations promulgated under the Code,
as such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).
     “Regulatory Allocations” shall have the meaning set forth in Section
6.3.A(viii).
     “REIT” means a real estate investment trust under Sections 856 through 860
of the Code.
     “REIT Requirements” shall have the meaning set forth in Section 5.1.
     “REIT Share” means a share of common stock, par value $.01 per share, of
the General Partner.
     “REIT Shares Amount” means, as of any date, an aggregate number of REIT
Shares equal to the number of Tendered Units, or in the case of Section 11.2.B,
all Units, as adjusted pursuant to Section 7.5 (in the event the General Partner
acquires material assets, other than on behalf of the Partnership) and for stock
dividends and distributions, stock splits and subdivisions, reverse stock splits
and combinations, distributions of rights, warrants or options, and
distributions of evidences of indebtedness or assets relating to assets not
received by the General Partner pursuant to a pro rata distribution by the
Partnership.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder.

16



--------------------------------------------------------------------------------



 



     “Series J Articles Supplementary” means the Articles Supplementary of the
General Partner in connection with its Series J Preferred Shares, as filed with
the Maryland Department of Assessments and Taxation on September 24, 2001.
     “Series J Limited Partner” means any Person holding Series J Preferred
Units and named as a Series J Limited Partner in Exhibit A attached hereto, as
such Exhibit may be amended from time to time, or any Substitute Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.
     “Series J Preferred Capital” means a Capital Account balance equal to the
product of (i) the number of Series J Preferred Units then held by the Partner
multiplied by (ii) the sum of $50 and any Preferred Distribution Shortfall per
Series J Preferred Unit.
     “Series J Preferred Share” means a share of 7.95% Series J Cumulative
Redeemable Preferred Stock, par value $.01 per share, liquidation preference $50
per share, of the General Partner.
     “Series J Preferred Units” means the Partnership’s 7.95% Series J
Cumulative Redeemable Partnership Units.
     “Series J Preferred Unit Distribution Payment Date” shall have the meaning
set forth in Section 18.3.A hereof.
     “Series J Priority Return” shall mean an amount equal to 7.95% per annum on
an amount equal to $50 per Series J Preferred Unit then outstanding (equivalent
to $3.975 per annum). Such amount shall be determined on a daily basis computed
on the basis of a 360-day year of twelve 30-day months (or actual days for any
month which is shorter than a full monthly period), cumulative from
September 21, 2001 to the extent not distributed for any given distribution
period pursuant to Sections 5.1 and 18.3 hereof. Notwithstanding the foregoing,
distributions on the Series J Preferred Units will accrue whether or not the
terms and provisions of any agreement of the Partnership at any time prohibit
the current payment of distributions, whether or not the Partnership has
earnings, whether or not there are funds legally available for the payment of
such distributions and whether or not such distributions are authorized. Accrued
but unpaid distributions on the Series J Preferred Units will accumulate as of
the Preferred Unit Distribution Payment Date on which they first become payable.
     “Series K Articles Supplementary” means the Articles Supplementary of the
General Partner in connection with its Series K Preferred Shares, as filed with
the Maryland Department of Assessments and Taxation on April 17, 2002.
     “Series K Limited Partner” means any Person holding Series K Preferred
Units and named as a Series K Limited Partner in Exhibit A attached hereto, as
such Exhibit may be amended from time to time, or any Substitute Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.
     “Series K Preferred Capital” means a Capital Account balance equal to the
product of (i) the number of Series K Preferred Units then held by the Partner
multiplied by (ii) the sum of $50 and any Preferred Distribution Shortfall per
Series K Preferred Unit.

17



--------------------------------------------------------------------------------



 



     “Series K Preferred Share” means a share of 7.95% Series K Cumulative
Redeemable Preferred Stock, par value $.01 per share, liquidation preference $50
per share, of the General Partner.
     “Series K Preferred Units” means the Partnership’s 7.95% Series K
Cumulative Redeemable Partnership Units.
     “Series K Preferred Unit Distribution Payment Date” shall have the meaning
set forth in Section 19.3.A hereof.
     “Series K Priority Return” shall mean an amount equal to 7.95% per annum on
an amount equal to $50 per Series K Preferred Unit then outstanding (equivalent
to $3.975 per annum). Such amount shall be determined on a daily basis computed
on the basis of a 360-day year of twelve 30-day months (or actual days for any
month which is shorter than a full monthly period), cumulative from April 17,
2002 to the extent not distributed for any given distribution period pursuant to
Sections 5.1 and 19.3 hereof. Notwithstanding the foregoing, distributions on
the Series K Preferred Units will accrue whether or not the terms and provisions
of any agreement of the Partnership at any time prohibit the current payment of
distributions, whether or not the Partnership has earnings, whether or not there
are funds legally available for the payment of such distributions and whether or
not such distributions are authorized. Accrued but unpaid distributions on the
Series K Preferred Units will accumulate as of the Preferred Unit Distribution
Payment Date on which they first become payable.
     “Series L Articles Supplementary” means the Articles Supplementary of the
General Partner in connection with its Series L Preferred Shares, as filed with
the Maryland Department of Assessments and Taxation on June 20, 2003.
     “Series L Preferred Capital” means a Capital Account balance equal to the
product of (i) the number of Series L Preferred Units then held by the Partner
multiplied by (ii) the sum of $25 and any Preferred Distribution Shortfall per
Series L Preferred Unit.
     “Series L Preferred Share” means a share of 6 1/2% Series L Cumulative
Redeemable Preferred Stock, par value $.01 per share, liquidation preference $25
per share, of the General Partner.
     “Series L Preferred Units” means the Partnership’s 6 1/2% Series L
Cumulative Redeemable Partnership Units.
     “Series L Preferred Unit Distribution Payment Date” shall have the meaning
set forth in Section 20.3.A hereof.
     “Series L Priority Return” shall mean an amount equal to 6 1/2% per annum
on an amount equal to $25 per Series L Preferred Unit then outstanding
(equivalent to $1.625 per annum). Such amount shall be determined on a daily
basis computed on the basis of a 360-day year of twelve 30-day months (or actual
days for any month which is shorter than a full monthly period), cumulative from
June 23, 2003 to the extent not distributed for any given distribution period
pursuant to Sections 5.1 and 20.3 hereof. Notwithstanding the foregoing,
distributions on the Series L Preferred Units will accrue whether or not the
terms and provisions of any agreement of the Partnership at any time prohibit
the current payment of distributions, whether

18



--------------------------------------------------------------------------------



 



or not the Partnership has earnings, whether or not there are funds legally
available for the payment of such distributions and whether or not such
distributions are authorized. Accrued but unpaid distributions on the Series L
Preferred Units will accumulate as of the Preferred Unit Distribution Payment
Date on which they first become payable.
     “Series M Articles Supplementary” means the Articles Supplementary of the
General Partner in connection with its Series M Preferred Shares, as filed with
the Maryland Department of Assessments and Taxation on November 24, 2003.
     “Series M Preferred Capital” means a Capital Account balance equal to the
product of (i) the number of Series M Preferred Units then held by the Partner
multiplied by (ii) the sum of $25 and any Preferred Distribution Shortfall per
Series M Preferred Unit.
     “Series M Preferred Share” means a share of 6 3/4% Series M Cumulative
Redeemable Preferred Stock, par value $.01 per share, liquidation preference $25
per share, of the General Partner.
     “Series M Preferred Units” means the Partnership’s 6 3/4% Series M
Cumulative Redeemable Partnership Units.
     “Series M Preferred Unit Distribution Payment Date” shall have the meaning
set forth in Section 21.3.A hereof.
     “Series M Priority Return” shall mean an amount equal to 6 3/4% per annum
on an amount equal to $25 per Series M Preferred Unit then outstanding
(equivalent to $1.6875 per annum). Such amount shall be determined on a daily
basis computed on the basis of a 360-day year of twelve 30-day months (or actual
days for any month which is shorter than a full monthly period), cumulative from
November 25, 2003 to the extent not distributed for any given distribution
period pursuant to Sections 5.1 and 21.3 hereof. Notwithstanding the foregoing,
distributions on the Series M Preferred Units will accrue whether or not the
terms and provisions of any agreement of the Partnership at any time prohibit
the current payment of distributions, whether or not the Partnership has
earnings, whether or not there are funds legally available for the payment of
such distributions and whether or not such distributions are authorized. Accrued
but unpaid distributions on the Series M Preferred Units will accumulate as of
the Preferred Unit Distribution Payment Date on which they first become payable.
     “Series O Articles Supplementary” means the Articles Supplementary of the
General Partner in connection with its Series O Preferred Shares, as filed with
the Maryland Department of Assessments and Taxation on December 12, 2005.
     “Series O Preferred Capital” means a Capital Account balance equal to the
product of (i) the number of Series O Preferred Units then held by the Partner
multiplied by (ii) the sum of $25 and any Preferred Distribution Shortfall per
Series O Preferred Unit.
     “Series O Preferred Share” means a share of 7.00% Series O Cumulative
Redeemable Preferred Stock, par value $.01 per share, liquidation preference $25
per share, of the General Partner.

19



--------------------------------------------------------------------------------



 



     “Series O Preferred Units” means the Partnership’s 7.00% Series O
Cumulative Redeemable Partnership Units.
     “Series O Preferred Unit Distribution Payment Date” shall have the meaning
set forth in Section 22.3.A hereof.
     “Series O Priority Return” shall mean an amount equal to 7.00% per annum on
an amount equal to $25 per Series O Preferred Unit then outstanding (equivalent
to $1.75 per annum). Such amount shall be determined on a daily basis computed
on the basis of a 360-day year of twelve 30-day months (or actual days for any
month which is shorter than a full monthly period), cumulative from December 13,
2005 to the extent not distributed for any given distribution period pursuant to
Sections 5.1 and 22.3 hereof. Notwithstanding the foregoing, distributions on
the Series O Preferred Units will accrue whether or not the terms and provisions
of any agreement of the Partnership at any time prohibit the current payment of
distributions, whether or not the Partnership has earnings, whether or not there
are funds legally available for the payment of such distributions and whether or
not such distributions are authorized. Accrued but unpaid distributions on the
Series O Preferred Units will accumulate as of the Preferred Unit Distribution
Payment Date on which they first become payable.
     “Specified Redemption Date” means the day of receipt by the General Partner
of a Notice of Redemption.
     “Stock Incentive Plan” means any stock incentive plan of the General
Partner.
     “Subsidiary” shall mean, with respect to any person, any corporation,
partnership, limited liability company, joint venture or other entity of which a
majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests, is owned, directly or indirectly, by such person.
     “Subsidiary Partnership” means any partnership or limited liability company
that is a Subsidiary of the Partnership.
     “Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4.
     “Surviving Partnership” shall have the meaning set forth in Section 11.2.C.
     “Tax Items” shall have the meaning set forth in Section 6.4.A.
     “Tenant” means any tenant from which the General Partner derives rent
either directly or indirectly through partnerships, including the Partnership.
     “Tendered Units” shall have the meaning set forth in Section 8.6.A.
     “Tendering Partner” shall have the meaning set forth in Section 8.6.A.
     “Terminating Capital Transaction” means any sale or other disposition of
all or substantially all of the assets of the Partnership or a related series of
transactions that, taken

20



--------------------------------------------------------------------------------



 



together, result in the sale or other disposition of all or substantially all of
the assets of the Partnership.
     “Termination Transaction” shall have the meaning set forth in
Section 11.2.B.
     Section 1.2 Rules of Construction
     Unless otherwise indicated, all references herein to “REIT,” “REIT
Requirements,” “REIT Shares” and “REIT Shares Amount” with respect to the
General Partner shall apply only with reference to the Company.
ARTICLE 2.
ORGANIZATIONAL MATTERS
     Section 2.1 Organization
     The Partnership is a limited partnership formed pursuant to the provisions
of the Act and upon the terms and conditions set forth in this Agreement. Except
as expressly provided herein, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.
     Section 2.2 Name
     The name of the Partnership is AMB Property, L.P. The Partnership’s
business may be conducted under any other name or names deemed advisable by the
General Partner, including the name of the General Partner or any Affiliate
thereof. The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or
letters shall be included in the Partnership’s name where necessary for the
purposes of complying with the laws of any jurisdiction that so requires. The
General Partner in its sole and absolute discretion may change the name of the
Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.
     Section 2.3 Resident Agent; Principal Office
     The name and address of the resident agent of the Partnership in the State
of Delaware is Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808. The address of the principal office of the
Partnership in the State of Delaware is Corporation Service Company, 2711
Centerville Road, Suite 400, Wilmington, Delaware 19808 at such address. The
principal office of the Partnership is located at Pier 1, Bay 1, San Francisco,
California 94111, or such other place as the General Partner may from time to
time designate by notice to the Limited Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the General Partner deems advisable.
     Section 2.4 Power of Attorney
     A. Each Limited Partner and each Assignee constitutes and appoints the
General Partner, any Liquidator, and authorized officers and attorneys-in-fact
of each, and each

21



--------------------------------------------------------------------------------



 



of those acting singly, in each case with full power of substitution, as its
true and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead to:

  (i)   execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices: (a) all certificates, documents and other
instruments (including, without limitation, this Agreement and the Certificate
and all amendments or restatements thereof) that the General Partner or the
Liquidator deems appropriate or necessary to form, qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the Limited Partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property; (b) all instruments that the General Partner or any
Liquidator deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms; (c)
all conveyances and other instruments or documents that the General Partner or
any Liquidator deems appropriate or necessary to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement,
including, without limitation, a certificate of cancellation; (d) all
instruments relating to the admission, withdrawal, removal or substitution of
any Partner pursuant to, or other events described in, Articles 11, 12 and 13 or
the Capital Contribution of any Partner; and (e) all certificates, documents and
other instruments relating to the determination of the rights, preferences and
privileges of Partnership Interests; and     (ii)   execute, swear to,
acknowledge and file all ballots, consents, approvals, waivers, certificates and
other instruments appropriate or necessary, in the sole and absolute discretion
of the General Partner or any Liquidator, to make, evidence, give, confirm or
ratify any vote, consent, approval, agreement or other action which is made or
given by the Partners hereunder or is consistent with the terms of this
Agreement or appropriate or necessary, in the sole discretion of the General
Partner or any Liquidator, to effectuate the terms or intent of this Agreement.

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
or as may be otherwise expressly provided for in this Agreement.
     B. The foregoing power of attorney is hereby declared to be irrevocable and
a power coupled with an interest, in recognition of the fact that each of the
Partners will be relying upon the power of the General Partner and any
Liquidator to act as contemplated by this Agreement in any filing or other
action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney; and each such Limited Partner or Assignee hereby waives any and all
defenses which may be

22



--------------------------------------------------------------------------------



 



available to contest, negate or disaffirm the action of the General Partner or
any Liquidator, taken in good faith under such power of attorney. Each Limited
Partner or Assignee shall execute and deliver to the General Partner or any
Liquidator, within fifteen (15) days after receipt of the General Partner’s or
Liquidator’s request therefor, such further designation, powers of attorney and
other instruments as the General Partner or the Liquidator, as the case may be,
deems necessary to effectuate this Agreement and the purposes of the
Partnership.
     Section 2.5 Term
     The term of the Partnership commenced on October 15, 1997 and shall
continue until December 31, 2096 unless it is dissolved sooner pursuant to the
provisions of Article 13 or as otherwise provided by law.
     Section 2.6 Number of Partners
     Without the consent of the General Partner which may be given or withheld
in its sole discretion, the Partnership shall not at any time have more than one
hundred (100) partners (including as partners those persons indirectly owning an
interest in the Partnership through a partnership, limited liability company, S
corporation or grantor trust (such entity, a “flow through entity”), but only if
substantially all of the value of such person’s interest in the flow through
entity is attributable to the flow through entity’s interest (direct or
indirect) in the Partnership).
ARTICLE 3.
PURPOSE
     Section 3.1 Purpose and Business
     The purpose and nature of the business to be conducted by the Partnership
is (i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act; provided, however, that such business
shall be limited to and conducted in such a manner as to permit the General
Partner at all times to be classified as a REIT for Federal income tax purposes,
unless the General Partner ceases to qualify as a REIT for reasons other than
the conduct of the business of the Partnership, (ii) to enter into any
partnership, joint venture or other similar arrangement to engage in any of the
foregoing or to own interests in any entity engaged, directly or indirectly, in
any of the foregoing and (iii) to do anything necessary or incidental to the
foregoing. In connection with the foregoing, and without limiting the General
Partner’s right in its sole discretion to cease qualifying as a REIT, the
Partners acknowledge that the General Partner’s current status as a REIT inures
to the benefit of all the Partners and not solely the General Partner.
     Section 3.2 Powers
     The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, borrow
money and issue evidences of indebtedness, whether or not secured by mortgage,
deed of

23



--------------------------------------------------------------------------------



 



trust, pledge or other lien, acquire and develop real property, and manage,
lease, sell, transfer and dispose of real property; provided, however, not
withstanding anything to the contrary in this Agreement, the Partnership shall
not take, or refrain from taking, any action which, in the judgment of the
General Partner, in its sole and absolute discretion, (i) could adversely affect
the ability of the General Partner to continue to qualify as a REIT, (ii) absent
the consent of the General Partner, which may be given or withheld in its sole
and absolute discretion, and except with respect to the distribution of
Available Cash to the Series J Limited Partners in accordance with Section 18.3
and the Series K Limited Partners in accordance with Section 19.3, could subject
the General Partner to any taxes under Section 857 or Section 4981 of the Code,
or (iii) could violate any law or regulation of any governmental body or agency
having jurisdiction over the General Partner or its securities, unless any such
action (or inaction) under the foregoing clauses (i), (ii) or (iii) shall have
been specifically consented to by the General Partner in writing.
     Section 3.3 Partnership Only for Purposes Specified
     The Partnership shall be a partnership only for the purposes specified in
Section 3.1, and this Agreement shall not be deemed to create a partnership
among the Partners with respect to any activities whatsoever other than the
activities within the purposes of the Partnership as specified in Section 3.1.
Except as otherwise provided in this Agreement, no Partner shall have any
authority to act for, bind, commit or assume any obligation or responsibility on
behalf of the Partnership, its properties or any other Partner. No Partner, in
its capacity as a Partner under this Agreement, shall be responsible or liable
for any indebtedness or obligation of another Partner, nor shall the Partnership
be responsible or liable for any indebtedness or obligation of any Partner,
incurred either before or after the execution and delivery of this Agreement by
such Partner, except as to those responsibilities, liabilities, indebtedness or
obligations incurred pursuant to and as limited by the terms of this Agreement
and the Act.
     Section 3.4 Representations and Warranties by the Parties
     A. Each Partner that is an individual represents and warrants to each other
Partner that (i) such Partner has in the case of any Person other than an
individual, the power and authority, and in the case of an individual, the legal
capacity, to enter into this Agreement and perform such Partner’s obligations
hereunder, (ii) the consummation of the transactions contemplated by this
Agreement to be performed by such Partner will not result in a breach or
violation of, or a default under, any agreement by which such Partner or any of
such Partner’s property is or are bound, or any statute, regulation, order or
other law to which such Partner is subject, (iii) such Partner is neither a
“foreign person” within the meaning of Section 1445(f) of the Code nor a
“foreign partner” within the meaning of Section 1446(e) of the Code and
(iv) this Agreement has been duly executed and delivered by such Partner and is
binding upon, and enforceable against, such Partner in accordance with its
terms.
     B. Each Partner that is not an individual represents and warrants to each
other Partner that (i) its execution and delivery of this Agreement and all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including without limitation, that of its
general partner(s), committee(s), trustee(s), beneficiaries, directors and/or
stockholder(s), as the case may be, as required, (ii) the consummation of such
transactions shall not result in a breach or violation of, or a default under,
its certificate of limited

24



--------------------------------------------------------------------------------



 



partnership, partnership agreement, trust agreement, limited liability company
operating agreement, charter or by-laws, as the case may be, any agreement by
which such Partner or any of such Partner’s properties or any of its partners,
beneficiaries, trustees or stockholders, as the case may be, is or are bound, or
any statute, regulation, order or other law to which such Partner or any of its
partners, trustees, beneficiaries or stockholders, as the case may be, is or are
subject, (iii) such Partner is neither a “foreign person” within the meaning of
Section 1445(f) of the Code nor a “foreign partner” within the meaning of
Section 1446(e) of the Code and (iv) this Agreement has been duly executed and
delivered by such Partner and is binding upon, and enforceable against, such
Partner in accordance with its terms.
     C. Each Partner represents, warrants and agrees that it has acquired and
continues to hold its interest in the Partnership for its own account for
investment only and not for the purpose of, or with a view toward, the resale or
distribution of all or any part thereof, nor with a view toward selling or
otherwise distributing such interest or any part thereof at any particular time
or under any predetermined circumstances. Each Partner further represents and
warrants that it is a sophisticated investor, able and accustomed to handling
sophisticated financial matters for itself, particularly real estate
investments, and that it has a sufficiently high net worth that it does not
anticipate a need for the funds it has invested in the Partnership in what it
understands to be a highly speculative and illiquid investment.
     D. Each Partner further represents, warrants and agrees as follows:
     (i) Except as provided in Exhibit E, at any time such Partner actually or
Constructively Owns a 25% or greater capital interest or profits interest in the
Partnership, it does not and will not, without the prior written consent of the
General Partner, actually own or Constructively Own (a) with respect to any
Tenant that is a corporation, any stock of such Tenant and (b) with respect to
any Tenant that is not a corporation, any interests in either the assets or net
profits of such Tenant.
     (ii) Except as provided in Exhibit F, at any time such Partner actually or
Constructively Owns a 25% or greater capital interest or profits interest in the
Partnership, it does not, and agrees that it will not without the prior written
consent of the General Partner, actually own or Constructively Own, any stock in
the General Partner, other than any REIT Shares or other shares of capital stock
of the General Partner such Partner may acquire (a) as a result of an exchange
of Tendered Units pursuant to Section 8.6 or (b) upon the exercise of options
granted or delivery of REIT Shares pursuant to any Stock Incentive Plan, in each
case subject to the ownership limitations set forth in the General Partner’s
Charter.
     (iii) Upon request of the General Partner, it will disclose to the General
Partner the amount of REIT Shares or other shares of capital stock of the
General Partner that it actually owns or Constructively Owns.
     (iv) It understands that if, for any reason, (a) the representations,
warranties or agreements set forth in Section 3.4.D(i) or (ii) are violated or
(b) the Partnership’s actual or Constructive Ownership of the REIT Shares or
other shares of capital stock of the General Partner violates the limitations
set forth in the Charter, then (x) some or all of the Redemption rights or
rights of the Limited Partners to exchange

25



--------------------------------------------------------------------------------



 



Partnership Interests for Series J Preferred Shares or for Series K Preferred
Shares may become non-exercisable, and (y) some or all of such shares owned by
the Partners and/or some or all of the Partnership Interests owned by the
Limited Partners may be automatically transferred to a trust for the benefit of
a charitable beneficiary, as provided in the Charter and Exhibit J of this
Agreement, respectively.
     E. The representations and warranties contained in Sections 3.4.A, 3.4.B,
3.4.C and 3.4.D shall survive the execution and delivery of this Agreement by
each Partner and the dissolution and winding up of the Partnership.
     F. Each Partner hereby acknowledges that no representations as to potential
profit, cash flows, funds from operations or yield, if any, in respect of the
Partnership or the General Partner have been made by any Partner or any employee
or representative or Affiliate of any Partner, and that projections and any
other information, including, without limitation, financial and descriptive
information and documentation, which may have been in any manner submitted to
such Partner shall not constitute any representation or warranty of any kind or
nature, express or implied.
     Section 3.5 Certain ERISA Matters
     Each Partner acknowledges that the Partnership is intended to qualify as a
“real estate operating company” (as such term is defined in the Plan Asset
Regulation). The General Partner will use its reasonable best efforts to
structure the investments in, relationships with and conduct with respect to
Properties and any other assets of the Partnership so that the Partnership will
be a “real estate operating company” (as such term is defined in the Plan Asset
Regulation).
ARTICLE 4.
CAPITAL CONTRIBUTIONS
     Section 4.1 Capital Contributions of the Partners
     At the time of their respective execution of this Agreement, the Partners
shall make or shall have made Capital Contributions as set forth in Exhibit A to
this Agreement. The Partners shall own Partnership Units of the class and in the
amounts set forth in Exhibit A and shall have a Percentage Interest in the
Partnership as set forth in Exhibit A, which Percentage Interest shall be
adjusted in Exhibit A from time to time by the General Partner to the extent
necessary to accurately reflect exchanges, redemptions, Capital Contributions,
the issuance of additional Partnership Units (including the issuance of
Performance Units pursuant to Section 4.3.F) or similar events having an effect
on a Partner’s Percentage Interest. Except as required by law or as otherwise
provided in Sections 4.3, 4.4 and 10.5, no Partner shall be required or
permitted to make any additional Capital Contributions or loans to the
Partnership. Unless otherwise specified by the General Partner at the time of
the creation of any class of Partnership Interests, the corresponding class of
capital stock for any Partnership Units issued shall be REIT Shares.
     Section 4.2 Loans by Third Parties
     Subject to Section 4.3, the Partnership may incur Debt, or enter into other
similar credit, guarantee, financing or refinancing arrangements for any purpose
(including, without

26



--------------------------------------------------------------------------------



 



limitation, in connection with any further acquisition of Properties) with any
Person that is not the General Partner upon such terms as the General Partner
determines appropriate; provided, that the Partnership shall not incur any Debt
that is recourse to the General Partner, except to the extent otherwise agreed
to by the General Partner in its sole discretion.
     Section 4.3 Additional Funding and Capital Contributions
     A. General. The General Partner may, at any time and from time to time,
determine that the Partnership requires additional funds (“Additional Funds”)
for the acquisition of additional Properties or for such other Partnership
purposes as the General Partner may determine. Additional Funds may be raised by
the Partnership, at the election of the General Partner, in any manner provided
in, and in accordance with, the terms of this Section 4.3. No Person shall have
any preemptive, preferential or similar right or rights to subscribe for or
acquire any Partnership Interest, except as set forth in this Section 4.3.
     B. General Partner Loans. The General Partner may enter into a Funding
Debt, including, without limitation, Funding Debt that is convertible into REIT
Shares, and lend the Additional Funds to the Partnership (a “General Partner
Loan”); provided, however, that the General Partner shall not be obligated to
lend the net proceeds of any Funding Debt to the Partnership in a manner that
would be inconsistent with the General Partner’s ability to remain qualified as
a REIT. If the General Partner enters into such a Funding Debt, the General
Partner Loan will consist of the net proceeds from such Funding Debt and will be
on comparable terms and conditions, including interest rate, repayment schedule
and costs and expenses, as shall be applicable with respect to or incurred in
connection with such Funding Debt.
     C. Issuance of Additional Partnership Interests. The General Partner may
raise all or any portion of the Additional Funds by accepting additional Capital
Contributions of cash. The General Partner may also accept additional Capital
Contributions of real property or other non-cash assets. In connection with any
such additional Capital Contributions (of cash or property), and subject to
Sections 18.6 and 19.6 hereof, the General Partner is hereby authorized to cause
the Partnership from time to time to issue to Partners (including the General
Partner) or other Persons (including, without limitation, in connection with the
contribution of property to the Partnership) additional Partnership Units or
other Partnership Interests in one or more classes, or one or more series of any
of such classes, with such designations, preferences and relative,
participating, optional or other special rights, powers, and duties, including
rights, powers, and duties senior to then existing Limited Partnership
Interests, all as shall be determined by the General Partner in its sole and
absolute discretion subject to Delaware law, and as set forth by amendment to
this Agreement, including without limitation: (i) the allocations of items of
Partnership income, gain, loss, deduction, and credit to such class or series of
Partnership Interests; (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions; (iii) the rights of
each such class or series of Partnership Interests upon dissolution and
liquidation of the Partnership; and (iv) the right to vote, including, without
limitation, the limited partner approval rights set forth in Section 11.2.A;
provided, that no such additional Partnership Units or other Partnership
Interests shall be issued to the General Partner unless either (a) the
additional Partnership Interests are issued in connection with the grant, award,
or issuance of shares of the General Partner pursuant to Section 4.3.D below,
which shares have designations, preferences, and other rights (except voting
rights) such that the economic interests attributable to such shares are
substantially similar to the designations,

27



--------------------------------------------------------------------------------



 



preferences and other rights of the additional Partnership Interests issued to
the General Partner in accordance with this Section 4.3.C or (b) the additional
Partnership Interests are issued to all Partners holding Partnership Interests
in the same class in proportion to their respective Percentage Interests in such
class. In the event that the Partnership issues additional Partnership Interests
pursuant to this Section 4.3.C, the General Partner shall make such revisions to
this Agreement (including but not limited to the revisions described in Sections
5.4, 6.2.C, and 8.6) as it determines are necessary to reflect the issuance of
such additional Partnership Interests.
     D. Issuance of REIT Shares or Other Securities by the General Partner. The
General Partner shall not issue any additional REIT Shares (other than REIT
Shares issued pursuant to Section 8.6 or pursuant to a dividend or distribution
(including any stock split) of REIT Shares to all of its stockholders or all of
its stockholders who hold a class of stock of the General Partner), other shares
of capital stock of the General Partner (other than in connection with the
acquisition of Partnership Interests in exchange for capital stock of the
General Partner which corresponds in ranking to the Partnership’s Partnership
Interests being acquired) or New Securities unless the General Partner shall
make a Capital Contribution of the net proceeds (including, without limitation,
cash and Properties) from the issuance of such additional REIT Shares, other
shares of capital stock or New Securities, as the case may be, and from the
exercise of the rights contained in such additional New Securities, as the case
may be. The General Partner’s Capital Account shall be increased by the amount
of cash or the value of Properties so contributed.
     E. Percentage Interest Adjustments in the Case of Capital Contributions for
Partnership Units. Upon the acceptance of additional Capital Contributions in
exchange for any class or series of Partnership Units, the Percentage Interest
related thereto shall be equal to a fraction, the numerator of which is equal to
the amount of cash and the Agreed Value of the Properties contributed as of the
Business Day immediately preceding the date on which the additional Capital
Contributions are made (an “Adjustment Date”) and the denominator of which is
equal to the sum of (i) the Deemed Value of the Partnership Interests of such
class or series (computed as of the Business Day immediately preceding the
Adjustment Date) plus (ii) the aggregate amount of cash and the Agreed Value of
the Property contributed to the Partnership on such Adjustment Date in respect
of such class or series of Partnership Interests. The Percentage Interest of
each other Partner holding Partnership Interests of such class or series not
making a full pro rata Capital Contribution shall be adjusted to equal a
fraction, the numerator of which is equal to the sum of (i) the Deemed
Partnership Interest Value of such Limited Partner in respect of such class or
series (computed as of the Business Day immediately preceding the Adjustment
Date) plus (ii) the amount of cash and the Agreed Value of the Property
contributed by such Partner to the Partnership in respect of such class or
series as of such Adjustment Date, and the denominator of which is equal to the
sum of (a) the Deemed Value of the Partnership Interests of such class (computed
as of the Business Day immediately preceding the Adjustment Date), plus (b) the
aggregate amount of cash and the Agreed Value of the Property contributed to the
Partnership on such Adjustment Date in respect of such class or series.
Notwithstanding the foregoing, solely for purposes of calculating a Partner’s
Percentage Interest pursuant to this Section 4.3.E, (i) in the case of cash
Capital Contributions by the General Partner, such Capital Contributions will be
deemed to equal the cash contributed by the General Partner plus, in the case of
cash contributions funded by an offering of REIT Shares or other shares of
capital stock of the General Partner, the offering costs attributable to the
cash contributed to the Partnership, and (ii) in the case of the contribution of
Properties (or any portion thereof) by the General

28



--------------------------------------------------------------------------------



 



Partner which were acquired by the General Partner in exchange for REIT Shares
immediately prior to such contribution, the General Partner shall be issued a
number of Partnership Units equal to the number of REIT Shares issued by the
General Partner in exchange for such Properties, the Partnership Units held by
the other Partners shall not be adjusted, and the Partners’ Percentage Interests
shall be adjusted accordingly. The General Partner shall promptly give each
Partner written notice of its Percentage Interest, as adjusted.
     F. Issuance of Performance Units to the PLPs. Pursuant to the terms of the
Escrow Agreements, Performance Investors have transferred all or a portion of
their Performance Shares to the General Partner or the Partnership (as
applicable). To the extent Performance Shares (i.e., REIT Shares) were
transferred by Performance Investors to the General Partner pursuant to the
Escrow Agreements, the number of Partnership Units held by the General Partner
were automatically reduced by such amount on such date. To the extent
Performance Shares (i.e., Partnership Units) were transferred by Performance
Investors to the Partnership pursuant the Escrow Agreements, the number of
Partnership Units held by each such Performance Investor were automatically
reduced by such amount on such date. To the extent the Partnership Units held by
the General Partner or Performance Investors were reduced as set forth in the
preceding two sentences, the Partnership immediately issued an equal number of
Performance Units to the Persons listed on Schedule G-1 and Schedule G-2 to
Exhibit G in accordance with the allocations set forth on Exhibit G. The
adjustments in the number of Partnership Units held by the Performance Partners
and the PLPs set forth above did not effect each such Partners’ Capital Account
in the Partnership (except with respect to subsequent allocations of items of
Partnership income, gain, loss, deduction, and credit made to such Partners and
possibly with respect to the reissuance of a Performance Unit subsequent to its
forfeiture by a PLP) and no PLP was obligated to make a contribution to the
capital of the Partnership in connection with the issuance of Performance Units.
     Section 4.4 Stock Incentive Plan
     If at any time or from time to time the General Partner sells or issues
REIT Shares pursuant to any Stock Incentive Plan, the General Partner shall
contribute any proceeds therefrom to the Partnership as an additional Capital
Contribution and shall receive an amount of additional Partnership Units equal
to the number of REIT Shares so sold or issued. The General Partner’s Capital
Account shall be increased by the amount of cash so contributed.
     Section 4.5 No Preemptive Rights
     Except to the extent expressly granted by the Partnership pursuant to
another agreement, no Person shall have any preemptive, preferential or other
similar right with respect to (i) additional Capital Contributions or loans to
the Partnership or (ii) issuance or sale of any Partnership Units or other
Partnership Interests.
     Section 4.6 Other Contribution Provisions
     In the event that any Partner is admitted to the Partnership and is given
(or is treated as having received) a Capital Account in exchange for services
rendered to the Partnership, such transaction shall be treated by the
Partnership and the affected Partner as if the Partnership had compensated such
Partner in cash, and the Partner had contributed such cash to

29



--------------------------------------------------------------------------------



 



the capital of the Partnership. In addition, with the consent of the General
Partner, in its sole discretion, one or more Limited Partners may enter into
contribution agreements with the Partnership which have the effect of providing
a guarantee of certain obligations of the Partnership.
ARTICLE 5.
DISTRIBUTIONS
     Section 5.1 Requirement and Characterization of Distributions
     The General Partner shall cause the Partnership to distribute all, or such
portion as the General Partner may in its discretion determine, Available Cash
generated by the Partnership (i) first, to the extent that the amount of cash
distributed with respect to any Partnership Interests that are entitled to any
preference in distribution for any prior distribution period was less than the
required distribution for such outstanding Partnership Interests for such prior
distribution period, and to the extent such deficiency has not been subsequently
distributed pursuant to this Section 5.1 (a “Preferred Distribution Shortfall”),
in accordance with the rights of such class of Partnership Interests (and within
such class, pro rata in proportion to the respective Percentage Interests on the
applicable record date) and to the Partners who are Partners on the applicable
record date with respect to such distribution, (ii) second, with respect to any
Partnership Interests that are entitled to any preference in distribution, in
accordance with the rights of such class of Partnership Interests (and within
such class, pro rata in proportion to the respective Percentage Interests on the
applicable record date) and (iii) third, with respect to Partnership Interests
that are not entitled to any preference in distribution, pro rata to each such
class on a quarterly basis and in accordance with the terms of such class to
Partners who are Partners of such class on the Partnership Record Date with
respect to such distribution (and within each such class, pro rata in proportion
with the respective Percentage Interests on such Partnership Record Date).
Except as expressly provided for in Article 18 with respect to the Series J
Preferred Units, Article 19 with respect to the Series K Preferred Units,
Article 20 with respect to the Series L Preferred Units, Article 21 with respect
to the Series M Preferred Units, Article 22 with respect to the Series O
Preferred Units and in an agreement, if any, entered into in connection with the
creation of a new class of Partnership Interests in accordance with Article 4,
no Partnership Interest shall be entitled to a distribution in preference to any
other Partnership Interest. The General Partner shall take such reasonable
efforts, as determined by it in its sole and absolute discretion and consistent
with its qualification as a REIT, to cause the Partnership to distribute
sufficient amounts to enable the General Partner, for so long as the General
Partner has determined to qualify as a REIT, to pay stockholder dividends that
will (a) satisfy the requirements for qualifying as a REIT under the Code and
Regulations (“REIT Requirements”) and (b) except to the extent otherwise
determined by the General Partner, avoid any Federal income or excise tax
liability of the General Partner, except to the extent that a distribution
pursuant to clause (b) would prevent the Partnership from making a distribution
to the holders of Series J Preferred Units in accordance with Section 18.3 and
the holders of Series K Preferred Units in accordance with Section 19.3.
     Section 5.2 Distributions in Kind
     Except as expressly provided herein, no right is given to any Partner to
demand and receive property other than cash. The General Partner may determine,
in its sole and

30



--------------------------------------------------------------------------------



 



absolute discretion, to make a distribution in kind to the Partners of
Partnership assets, and such assets shall be distributed in such a fashion as to
ensure that the fair market value is distributed and allocated in accordance
with Articles 5, 6 and 10; provided, however, that, in such case, the General
Partner shall distribute only cash to the Series J Limited Partners and the
Series K Limited Partners.
     Section 5.3 Distributions Upon Liquidation
     Notwithstanding Section 5.1, proceeds from a Liquidating Event shall be
distributed to the Partners in accordance with Section 13.2.
     Section 5.4 Distributions to Reflect Issuance of Additional Partnership
Interests
     In the event that the Partnership issues additional Partnership Interests
(other than Performance Units, which shall receive distributions as set forth in
Section 5.1) to the General Partner or any Additional Limited Partner pursuant
to Section 4.3.C or 4.4, the General Partner shall make such revisions to this
Article 5 as it determines are necessary to reflect the issuance of such
additional Partnership Interests. In the absence of any agreement to the
contrary, an Additional Limited Partner shall be entitled to the distributions
set forth in Section 5.1 (without regard to this Section 5.4) with respect to
the quarter during which the closing of its contribution to the Partnership
occurs, multiplied by a fraction the numerator of which is the number of days
from and after the date of such closing through the end of the applicable
quarter, and the denominator of which is the total number of days in such
quarter.
     Section 5.5 Character of PLP Distributions
     Distributions to each PLP pursuant to this Agreement shall be advances or
drawings of money or property against such Partner’s distributive share of Net
Income (or items thereof) as described in Treasury
Regulation Section 1.731-1(a)(1)(ii).
ARTICLE 6.
ALLOCATIONS
     Section 6.1 Timing and Amount of Allocations of Net Income and Net Loss
     Net Income and Net Loss of the Partnership shall be determined and
allocated with respect to each fiscal year of the Partnership as of the end of
each such year. Subject to the other provisions of this Article 6, an allocation
to a Partner of a share of Net Income or Net Loss shall be treated as an
allocation of the same share of each item of income, gain, loss or deduction
that is taken into account in computing Net Income or Net Loss.
     Section 6.2 General Allocations
     A. In General. Except as otherwise provided in this Article 6, Net Income
and Net Loss allocable with respect to a class of Partnership Interests, shall
be allocated to each

31



--------------------------------------------------------------------------------



 



of the Partners holding such class of Partnership Interests in accordance with
their respective Percentage Interest of such class.
     B.1. Net Income. Except as provided in Sections 6.2.B.3 and 6.3, Net Income
for any Partnership Year shall be allocated in the following manner and order of
priority:

  (a)   First, 100% to the General Partner in an amount equal to the remainder,
if any, of the cumulative Net Losses allocated to the General Partner pursuant
to Section 6.2.B.2(d) for all prior Partnership Years minus the cumulative Net
Income allocated to the General Partner pursuant to this Section 6.2.B.1(a) for
all prior Partnership Years;     (b)   Second, 100% to each Limited Partner in
an amount equal to the remainder, if any, of the cumulative Net Losses allocated
to each such Limited Partner pursuant to Section 6.2.B.2(c) for all prior
Partnership Years minus the cumulative Net Income allocated to such Limited
Partner pursuant to this Section 6.2.B.1(b) for all prior Partnership Years;    
(c)   Third, 100% to the General Partner and any Preferred Limited Partners in
an amount equal to the remainder, if any, of the cumulative Net Losses allocated
to such Partners pursuant to Section 6.2.B.2(b) for all prior Partnership Years
minus the cumulative Net Income allocated to such Partners pursuant to this
Section 6.2.B.1(c) for all prior Partnership Years;     (d)   Fourth, 100% to
the General Partner and the Limited Partners in an amount equal to the
remainder, if any, of the cumulative Net Losses allocated to each such Partner
pursuant to Section 6.2.B.2(a) for all prior Partnership Years minus the
cumulative Net Income allocated to each Partner pursuant to this
Section 6.2.B.1(d) for all prior Partnership Years;     (e)   Fifth, 100% to the
General Partner and any Preferred Limited Partners in an amount equal to the
excess of (i) the cumulative Priority Return on such Partner’s Preferred Units
to the last day of the current Partnership Year or to the date of redemption of
such Preferred Units, to the extent such Preferred Units are redeemed during
such year, over (ii) the cumulative Net Income allocated to the General Partner
or such Preferred Limited Partner, as applicable, pursuant to this
Section 6.2.B.1(e) for all prior Partnership Years; and     (f)   Sixth, 100% to
the General Partner and the Limited Partners in accordance with their respective
Percentage Interests in the Common Units.

     To the extent the allocations of Net Income set forth above in any
paragraph of this Section 6.2.B.1 are not sufficient to entirely satisfy the
allocation set forth in such paragraph, such allocation shall be made in
proration to the total amount that would have been allocated pursuant to such
paragraph without regard to such shortfall.
     B.2. Net Losses. Except as provided in Sections 6.2.B.3 and 6.3, Net Losses
for any Partnership Year shall be allocated in the following manner and order of
priority:

32



--------------------------------------------------------------------------------



 



  (a)   First, 100% to the General Partner and the Limited Partners in
accordance with their respective Percentage Interests in the Common Units (to
the extent consistent with this Section 6.2.B.2(a)) until the Adjusted Capital
Account (ignoring for this purpose any amounts a Partner is obligated to
contribute to the capital of the Partnership or is deemed obligated to
contribute pursuant to Regulations Section 1.704-1(b)(2)(ii)(c)(2) and ignoring
the Partner’s Series J Preferred Capital, the Series K Preferred Capital, the
Series L Preferred Capital, the Series M Preferred Capital and the Series O
Preferred Capital) of each such Partner is zero;     (b)   Second, 100% to the
General Partner and any Preferred Limited Partners, pro rata to each such
Partner’s Adjusted Capital Account (ignoring for this purpose any amounts a
Partner is obligated to contribute to the capital of the Partnership or is
deemed obligated to contribute pursuant to Regulations
Section 1.704-1(b)(2)(ii)(c)(2)), until the Adjusted Capital Account (as so
modified) of each such Partner is zero;     (c)   Third, 100% to the Limited
Partners to the extent of, and in proportion to, the positive balance (if any)
in their Adjusted Capital Accounts; and     (d)   Fourth, 100% to the General
Partner.

     B.3. Terminating Capital Transactions.

  (a)   If no Performance Units are outstanding at the time of a Terminating
Capital Transaction, any Net Income attributable to such Terminating Capital
Transaction shall first be allocated to the General Partner in an amount equal
to the Offering Costs, to the extent the General Partner’s Capital Account has
not previously been adjusted to account for such amounts.     (b)   If
Performance Units are outstanding at the time of a Terminating Capital
Transaction —

  (1)   any Net Income attributable to such Terminating Capital Transaction
shall be allocated as follows: such Net Income shall first be tentatively
allocated solely as an interim step in calculating final allocations pursuant to
this Section 6.2.B.3(b)(1), among the Partners in accordance with Section
6.2.B.3(a), Section 6.2.A and Section 6.2.B.1. Then the amount so tentatively
allocated to each Performance Partner, to the extent of each such Performance
Partner’s Excess Performance Capital, shall instead be allocated to the PLPs,
pro rata to the number of Performance Units held by each PLP.     (2)   any Net
Loss attributable to such Terminating Capital Transaction shall be allocated as
follows: such Net Loss shall first be tentatively allocated, solely as an
interim step in calculating final allocations pursuant to this Section
6.2.B.3(b)(2), among the

33



--------------------------------------------------------------------------------



 



Partners in accordance with Section 6.2.A and Section 6.2.B.2. Then the amount
so tentatively allocated to the PLPs shall instead be allocated to the
Performance Partners to the extent of the aggregate Excess Performance Capital
of the Performance Partners. Any amounts so allocated away from the PLPs shall
be done on a basis which is proportionate to each PLP’s Performance Units. Any
amounts so allocated to the Performance Partners shall be done on a basis which
is proportionate to each Performance Partner’s Excess Performance Capital.
     C. Allocations to Reflect Issuance of Additional Partnership Interests. In
the event that the Partnership issues additional Partnership Interests to the
General Partner or any Additional Limited Partner pursuant to Section 4.3 or
4.4, the General Partner shall make such revisions to this Section 6.2 or to
Section 12.2.B as it determines are necessary to reflect the terms of the
issuance of such additional Partnership Interests, including making preferential
allocations to certain classes of Partnership Interests, subject to the terms of
the Series J Preferred Units, the Series K Preferred Units, the Series L
Preferred Units, the Series M Preferred Units and the Series O Preferred Units.
In addition, for any quarter in which Performance Units were issued, Net Income
and Net Loss relating to such units shall be allocated among (i) the PLPs who
received such units and (ii) the Performance Partners who returned the
corresponding Partnership Units to the Partnership, in accordance with any
method selected by the General Partner which is permitted under Section 706 of
the Code.
     Section 6.3 Additional Allocation Provisions
     Notwithstanding the foregoing provisions of this Article 6:
     A. Regulatory Allocations.
     (i) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding the provisions of Section 6.2, or any other
provision of this Article 6, if there is a net decrease in Partnership Minimum
Gain during any fiscal year, each Partner shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Partner’s share of the net decrease in Partnership
Minimum Gain, as determined under Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Partner pursuant thereto. The items to
be allocated shall be determined in accordance with Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.3.A(i) is intended to
qualify as a “minimum gain chargeback” within the meaning of
Regulation Section 1.704-2(f) which shall be controlling in the event of a
conflict between such Regulation and this Section 6.3.A(i).
     (ii) Partner Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4), and notwithstanding the provisions of Section
6.2, or any other provision of this Article 6 (except Section 6.3.A(i)), if
there is a net decrease in Partner Minimum Gain attributable to a Partner
Nonrecourse Debt during any fiscal year, each Partner who has a share of the
Partner Minimum Gain attributable to such

34



--------------------------------------------------------------------------------



 



Partner Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5), shall be specially allocated items of Partnership income and gain
for such year (and, if necessary, subsequent years) in an amount equal to such
Partner’s share of the net decrease in Partner Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
General Partner and Limited Partner pursuant thereto. The items to be so
allocated shall be determined in accordance with Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 6.3.A(ii) is intended to
qualify as a “chargeback of partner nonrecourse debt minimum gain” within the
meaning of Regulation Section 1.704-2(i) which shall be controlling in the event
of a conflict between such Regulation and this Section 6.3.A(ii).
     (iii) Nonrecourse Deductions and Partner Nonrecourse Deductions. Any
Nonrecourse Deductions for any fiscal year shall be specially allocated to the
Partners in accordance with their respective Percentage Interest in Common
Units. Any Partner Nonrecourse Deductions for any fiscal year shall be specially
allocated to the Partner(s) who bears the economic risk of loss with respect to
the Partner Nonrecourse Debt to which such Partner Nonrecourse Deductions are
attributable, in accordance with Regulations Sections 1.704-2(b)(4) and
1.704-2(i).
     (iv) Qualified Income Offset. If any Partner unexpectedly receives an
adjustment, allocation or distribution described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and gain shall
be allocated, in accordance with Regulations Section 1.704-1(b)(2)(ii)(d), to
the Partner in an amount and manner sufficient to eliminate, to the extent
required by such Regulations, the Adjusted Capital Account Deficit of the
Partner as quickly as possible provided that an allocation pursuant to this
Section 6.3.A(iv) shall be made if and only to the extent that such Partner
would have an Adjusted Capital Account Deficit after all other allocations
provided in this Article 6 have been tentatively made as if this
Section 6.3.A(iv) were not in the Agreement. It is intended that this Section
6.3.A(iv) qualify and be construed as a “qualified income offset” within the
meaning of Regulations 1.704-1(b)(2)(ii)(d), which shall be controlling in the
event of a conflict between such Regulations and this Section 6.3.A(iv).
     (v) Gross Income Allocation. In the event any Partner has a deficit Capital
Account at the end of any fiscal year which is in excess of the sum of (a) the
amount (if any) such Partner is obligated to restore to the Partnership and
(b) the amount such Partner is deemed to be obligated to restore pursuant to
Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be
specially allocated items of Partnership income and gain in the amount of such
excess as quickly as possible; provided, that an allocation pursuant to this
Section 6.3.A(v) shall be made if and only to the extent that such Partner would
have a deficit Capital Account in excess of such sum after all other allocations
provided in this Article 6 have been tentatively made as if this
Section 6.3.A(v) and Section 6.3.A(iv) were not in the Agreement.

35



--------------------------------------------------------------------------------



 



     (vi) Limitation on Allocation of Net Loss. To the extent any allocation of
Net Loss would cause or increase an Adjusted Capital Account Deficit as to any
Partner, such allocation of Net Loss shall be reallocated among the other
Partners in accordance with their respective Percentage Interests in Common
Units, subject to the limitations of this Section 6.3.A(vi).
     (vii) Section 754 Adjustment. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Partner in complete liquidation of his interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to the Partners in accordance with their interests in the
Partnership in the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2)
applies, or to the Partners to whom such distribution was made in the event that
Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.
     (viii) Curative Allocation. The allocations set forth in Sections 6.3.A(i),
(ii), (iii), (iv), (v), (vi), and (vii) (the “Regulatory Allocations”) are
intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Sections 6.1 and 6.2, the Regulatory Allocations shall be taken
into account in allocating other items of income, gain, loss and deduction among
the Partners so that, to the extent possible, the net amount of such allocations
of other items and the Regulatory Allocations to each Partner shall be equal to
the net amount that would have been allocated to each such Partner if the
Regulatory Allocations had not occurred.
     B. For purposes of determining a Partner’s proportional share of the
“excess nonrecourse liabilities” of the Partnership within the meaning of
Regulations Section 1.752-3(a)(3), each Partner’s interest in Partnership
profits shall be such Partner’s Percentage Interest in Common Units.
     Section 6.4 Tax Allocations
     A. In General. Except as otherwise provided in this Section 6.4, for income
tax purposes each item of income, gain, loss and deduction (collectively, “Tax
Items”) shall be allocated among the Partners in the same manner as its
correlative item of “book” income, gain, loss or deduction is allocated pursuant
to Sections 6.2 and 6.3.
     B. Allocations Respecting Section 704(c) Revaluations. Notwithstanding
Section 6.4.A, Tax Items with respect to Partnership property that is
contributed to the Partnership by a Partner shall be shared among the Partners
for income tax purposes pursuant to Regulations promulgated under Section 704(c)
of the Code, so as to take into account the variation, if any, between the basis
of the property to the Partnership and its initial Gross Asset Value. With
respect to Partnership property that is initially contributed to the Partnership
upon its formation pursuant to Section 4.1, such variation between basis and
initial Gross Asset Value

36



--------------------------------------------------------------------------------



 



shall be taken into account under the “traditional method” as described in
Regulations Section 1.704-3(b). With respect to properties subsequently
contributed to the Partnership, the Partnership shall account for such variation
under any method approved under Section 704(c) of the Code and the applicable
regulations as chosen by the General Partner. In the event the Gross Asset Value
of any Partnership asset is adjusted pursuant to subparagraph (ii) of the
definition of Gross Asset Value (provided in Article 1), subsequent allocations
of Tax Items with respect to such asset shall take account of the variation, if
any, between the adjusted basis of such asset and its Gross Asset Value in the
same manner as under Section 704(c) of the Code and the applicable regulations
consistent with the requirements of Regulations Section 1.704-1(b)(2)(iv)(g)
using any method approved under 704(c) of the Code and the applicable
regulations as chosen by the General Partner.
ARTICLE 7.
MANAGEMENT AND OPERATIONS OF BUSINESS
     Section 7.1 Management
     A. Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs of the Partnership are exclusively vested
in the General Partner, and no Limited Partner shall have any right to
participate in or exercise control or management power over the business and
affairs of the Partnership. The General Partner may not be removed by the
Limited Partners with or without cause, except with the consent of the General
Partner. In addition to the powers now or hereafter granted a general partner of
a limited partnership under the Act and other applicable law or which are
granted to the General Partner under any other provision of this Agreement, the
General Partner, subject to the other provisions hereof including Section 7.3,
shall have full power and authority to do all things deemed necessary or
desirable by it to conduct the business of the Partnership, to exercise all
powers set forth in Section 3.2 and to effectuate the purposes set forth in
Section 3.1, including, without limitation:

  (i)   the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as will permit the General Partner (for so long as the General Partner has
determined to qualify as a REIT) to avoid the payment of any Federal income tax
(including, for this purpose, any excise tax pursuant to Section 4981 of the
Code) and to make distributions to its stockholders sufficient to permit the
General Partner to maintain REIT status), the assumption or guarantee of, or
other contracting for, indebtedness and other liabilities, the issuance of
evidences of indebtedness (including the securing of same by mortgage, deed of
trust or other lien or encumbrance on all or any of the Partnership’s assets)
and the incurring of any obligations it deems necessary for the conduct of the
activities of the Partnership;     (ii)   the making of tax, regulatory and
other filings, or rendering of periodic or other reports to governmental or
other agencies having jurisdiction over the business or assets of the
Partnership;

37



--------------------------------------------------------------------------------



 



  (iii)   subject to the provisions of Section 7.3.D, the acquisition,
disposition, mortgage, pledge, encumbrance, hypothecation or exchange of any
assets of the Partnership or the merger or other combination of the Partnership
with or into another entity;     (iv)   the mortgage, pledge, encumbrance or
hypothecation of all or any assets of the Partnership, and the use of the assets
of the Partnership (including, without limitation, cash on hand) for any purpose
consistent with the terms of this Agreement and on any terms it sees fit,
including, without limitation, the financing of the conduct or the operations of
the General Partner or the Partnership, the lending of funds to other Persons
(including, without limitation, the General Partner (if necessary to permit the
financing or capitalization of a subsidiary of the General Partner or the
Partnership) and any Subsidiaries of the Partnership) and the repayment of
obligations of the Partnership, any of its Subsidiaries and any other Person in
which it has an equity investment;     (v)   the negotiation, execution, and
performance of any contracts, leases, conveyances or other instruments that the
General Partner considers useful or necessary to the conduct of the
Partnership’s operations or the implementation of the General Partner’s powers
under this Agreement;     (vi)   the distribution of Partnership cash or other
Partnership assets in accordance with this Agreement;     (vii)   the selection
and dismissal of employees of the Partnership (including, without limitation,
employees having titles such as “president,” “vice president,” “secretary” and
“treasurer”), and agents, outside attorneys, accountants, consultants and
contractors of the Partnership, the determination of their compensation and
other terms of employment or hiring, including waivers of conflicts of interest
and the payment of their expenses and compensation out of the Partnership’s
assets;     (viii)   the maintenance of such insurance for the benefit of the
Partnership and the Partners as it deems necessary or appropriate;     (ix)  
the formation of, or acquisition of an interest in, and the contribution of
property to, any further limited or general partnerships, joint ventures or
other relationships that it deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of property to any Subsidiary
and any other Person in which it has an equity investment from time to time);
provided that, as long as the General Partner has determined to continue to
qualify as a REIT, the Partnership may not engage in any such formation,
acquisition or contribution that would cause the General Partner to fail to
qualify as a REIT;     (x)   the control of any matters affecting the rights and
obligations of the Partnership, including the conduct of litigation and the
incurring of legal

38



--------------------------------------------------------------------------------



 



      expense and the settlement of claims and litigation, and the
indemnification of any Person against liabilities and contingencies to the
extent permitted by law;     (xi)   the undertaking of any action in connection
with the Partnership’s direct or indirect investment in any Person (including,
without limitation, contributing or loaning Partnership funds to, incurring
indebtedness on behalf of, or guarantying the obligations of any such Persons);
    (xii)   subject to the other provisions in this Agreement, the determination
of the fair market value of any Partnership property distributed in kind using
such reasonable method of valuation as it may adopt; provided that, such methods
are otherwise consistent with requirements of this Agreement;     (xiii)   the
management, operation, leasing, landscaping, repair, alteration, demolition or
improvement of any real property or improvements owned by the Partnership or any
Subsidiary of the Partnership or any Person in which the Partnership has made a
direct or indirect equity investment;     (xiv)   holding, managing, investing
and reinvesting cash and other assets of the Partnership;     (xv)   the
collection and receipt of revenues and income of the Partnership;     (xvi)  
the exercise, directly or indirectly through any attorney-in-fact acting under a
general or limited power of attorney, of any right, including the right to vote,
appurtenant to any asset or investment held by the Partnership;     (xvii)   the
exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Partnership
or any other Person in which the Partnership has a direct or indirect interest,
or jointly with any such Subsidiary or other Person;     (xviii)   the exercise
of any of the powers of the General Partner enumerated in this Agreement on
behalf of any Person in which the Partnership does not have an interest,
pursuant to contractual or other arrangements with such Person; and     (xix)  
the making, execution and delivery of any and all deeds, leases, notes, deeds to
secure debt, mortgages, deeds of trust, security agreements, conveyances,
contracts, guarantees, warranties, indemnities, waivers, releases or legal
instruments or other agreements in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement.

     B. Each of the Limited Partners agrees that the General Partner is
authorized to execute, deliver and perform the above-mentioned agreements and
transactions on behalf of the Partnership without any further act, approval or
vote of the partners, notwithstanding any

39



--------------------------------------------------------------------------------



 



other provisions of this Agreement (except as provided in Section 7.3), the Act
or any applicable law, rule or regulation. The execution, delivery or
performance by the General Partner or the Partnership of any agreement
authorized or permitted under this Agreement shall not constitute a breach by
the General Partner of any duty that the General Partner may owe the Partnership
or the Limited Partners or any other Persons under this Agreement or of any duty
stated or implied by law or equity.
     C. At all times from and after the date hereof, the General Partner may
cause the Partnership to obtain and maintain (i) casualty, liability and other
insurance (including, without limitation, earthquake insurance) on the
properties of the Partnership and (ii) liability insurance for the Indemnities
hereunder.
     D. At all times from and after the date hereof, the General Partner may
cause the Partnership to establish and maintain working capital and other
reserves in such amounts as the General Partner, in its sole and absolute
discretion, deems appropriate and reasonable from time to time.
     E. In exercising its authority under this Agreement, the General Partner
may, but other than as set forth in the following sentence and as expressly set
forth in the agreements listed on Exhibit I hereto, shall be under no obligation
to, take into account the tax consequences to any Partner (including the General
Partner) of any action taken by the General Partner. The General Partner, on
behalf of the Partnership, shall use commercially reasonable efforts to
cooperate with the Limited Partners to minimize any taxes payable in connection
with any sale, exchange or any other disposition of assets of the Partnership.
The General Partner and the Partnership shall not have liability to a Limited
Partner under any circumstances as a result of an income tax liability incurred
by such Limited Partner as a result of an action (or inaction) by the General
Partner pursuant to its authority under this Agreement.
     F. Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to the extent
that Partnership funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.
     Section 7.2 Certificate of Limited Partnership
     To the extent that such action is determined by the General Partner to be
reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate and do all the things to
maintain the Partnership as a limited partnership (or a partnership in which the
limited partners have limited liability) under the laws of the State of Delaware
and to maintain the Partnership’s qualification to do business as a foreign
limited partnership in each other state, the District of Columbia or other
jurisdiction, in which the Partnership may elect to do business or own property.
Subject to the terms of Section 8.5.A(iv), the General Partner shall not be
required, before or after filing, to deliver or mail a copy of the Certificate
or any amendment thereto to any Limited Partner. The General Partner shall use
all reasonable efforts to cause to be filed such other certificates or documents
as may be

40



--------------------------------------------------------------------------------



 



reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware, and any
other state, or the District of Columbia or other jurisdiction, in which the
Partnership may elect to do business or own property.
     Section 7.3 Restrictions on General Partner’s Authority
     A. The General Partner may not take any action in contravention of this
Agreement, including, without limitation:

  (i)   take any action that would make it impossible to carry on the ordinary
business of the Partnership, except as otherwise provided in this Agreement;    
(ii)   possess Partnership property, or assign any rights in specific
Partnership property, for other than a Partnership purpose except as otherwise
provided in this Agreement;     (iii)   admit a Person as a Partner, except as
otherwise provided in this Agreement (including with respect to the PLPs, who
shall become Partners upon their receipt of Performance Units);     (iv)  
perform any act that would subject a Limited Partner to liability as a general
partner in any jurisdiction or any other liability except as provided herein or
under the Act; or     (v)   enter into any contract, mortgage, loan or other
agreement that prohibits or restricts, or has the effect of prohibiting or
restricting, the ability of a Limited Partner to exercise its rights to a
Redemption in full, except with the written consent of such Limited Partner.

     B. The General Partner shall not, without the prior Consent of the Partners
(in addition to any Consent of the Limited Partners required by any other
provision hereof), undertake, on behalf of the Partnership, any of the following
actions or enter into any transaction which would have the effect of such
transactions:

  (i)   except as provided in Section 7.3.D below, amend, modify or terminate
this Agreement other than to reflect the admission, substitution, termination or
withdrawal of partners pursuant to Article 12;     (ii)   make a general
assignment for the benefit of creditors or appoint or acquiesce in the
appointment of a custodian, receiver or trustee for all or any part of the
assets of the Partnership;     (iii)   institute any proceeding for bankruptcy
on behalf of the Partnership;     (iv)   confess a judgment against the
Partnership; or

41



--------------------------------------------------------------------------------



 



  (v)   enter into a merger (including a triangular merger), consolidation or
other combination of the Partnership with or into another entity.

     C. Except in the case of a Liquidating Event pursuant to Section 13.1
(other than Section 13.1.F), the General Partner shall not, without the prior
Consent of the Limited Partners, undertake, on behalf of the Partnership, any
actions or enter into any transaction which would have the effect of a
dissolution of the Partnership, including a sale, exchange, transfer or other
disposition of all or substantially all of the Partnership’s assets in a single
transaction or a series of related transactions.
     D. Notwithstanding Sections 7.3.B and 7.3.C, but subject to Section 7.3.E,
the General Partner shall have the power, without the Consent of the Partners,
to amend this Agreement as may be required to facilitate or implement any of the
following purposes:

  (i)   to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;     (ii)   to reflect the issuance of
additional Partnership Interests pursuant to Sections 4.3.C, 4.3.F and 4.4, or
the admission, substitution, termination, reduction in Partnership Units or
withdrawal of Partners in accordance with this Agreement (which may be effected
through the replacement of Exhibit A with an amended Exhibit A);     (iii)   to
set forth or amend the designations, rights, powers, duties, and preferences of
the holders of any additional Partnership Interests issued pursuant to
Article 4;     (iv)   to reflect a change that is of an inconsequential nature
and does not adversely affect the Limited Partners in any material respect, or
to cure any ambiguity in, correct or supplement any provision, or make other
changes with respect to matters arising under, this Agreement that will not be
inconsistent with law or with the provisions of this Agreement;     (v)   to
satisfy any requirements, conditions, or guidelines contained in any order,
directive, opinion, ruling or regulation of a Federal, state of local agency or
contained in Federal, state or local law.     (vi)   to reflect such changes as
are reasonably necessary for the General Partner to maintain its status as a
REIT, including changes which may be necessitated due to a change in applicable
law (or an authoritative interpretation thereof) or a ruling of the IRS; and    
(vii)   to modify, as set forth in the definition of “Capital Account,” the
manner in which Capital Accounts are computed.

The General Partner will provide notice to the Limited Partners when any action
under this Section 7.3.D is taken.

42



--------------------------------------------------------------------------------



 



     E. Notwithstanding Sections 7.3.B, 7.3.C and 7.3.D, this Agreement shall
not be amended, and no action may be taken by the General Partner, including in
either case through merger or sale of assets of the Partnership or otherwise,
without the Consent of each Common Limited Partner or Preferred Limited Partner
adversely affected if such amendment or action would (i) convert a Limited
Partner’s interest in the Partnership into a general partner’s interest (except
as the result of the General Partner acquiring such interest), (ii) modify the
limited liability of a Limited Partner, (iii) alter rights of the Partner to
receive distributions pursuant to Article 5, Section 13.2.A(4), Article 18,
Article 19, Article 20, Article 21 or Article 22 or the allocations specified in
Article 6 (except as permitted pursuant to Section 4.3 and Section 7.3.D),
(iv) alter or modify the rights to a Redemption or the REIT Shares Amount as set
forth in Section 8.6, and related definitions hereof, (v) alter the redemption
or exchange rights as set forth in Sections 18.5, 18.8 19.5 and 19.8 hereof,
respectively, or (vi) amend this Section 7.3.E. Further, no amendment may alter
the restrictions on the General Partner’s authority set forth elsewhere in this
Section 7.3 without the Consent specified in such section. In addition, (a)
Section 11.2 of this Agreement shall not be amended, and no action in
contravention of Section 11.2 shall be taken, including in either case through
merger or sale of assets of the Partnership or otherwise, without the Consent of
the Limited Partners and (b) this Agreement shall not be amended, and no action
shall be taken, including in either case through merger or sale of assets of the
Partnership or otherwise, which would adversely affect the rights of the Persons
set forth in Exhibit G to receive Performance Units as described herein.
     F. Other than incident to a transaction pursuant to Sections 11.2.B or
11.2.C, the General Partner shall not undertake to dispose of any Partnership
Property specified in the agreements listed in Exhibit H in a taxable sale or
taxable exchange prior to the dates specified in such agreements without the
prior consent of each Limited Partner which contributed all or any portion of an
interest in such Property to the Partnership, as set forth in such agreements.
     Section 7.4 Reimbursement of the General Partner
     A. Except as provided in this Section 7.4 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.
     B. Subject to Section 15.11, the General Partner shall be reimbursed on a
monthly basis, or such other basis as the General Partner may determine in its
sole and absolute discretion, for all expenses it incurs relating to the
ownership of interests in and operation of, or for the benefit of, the
Partnership. The Limited Partners acknowledge that the General Partner’s sole
business is the ownership of interests in and operation of the Partnership and
that such expenses are incurred for the benefit of the Partnership; provided
that, the General Partner shall not be reimbursed for expenses it incurs
relating to the organization of the Partnership and the General Partner, or the
initial public offering or subsequent offerings of REIT Shares, other shares of
capital stock or Funding Debt by the General Partner, but shall be reimbursed
for expenses it incurs with respect to any other issuance of additional
Partnership Interests pursuant to the provisions hereof. Such reimbursements
shall be in addition to any reimbursement to the General Partner as a result of
indemnification pursuant to Section 7.7.

43



--------------------------------------------------------------------------------



 



     C. If and to the extent any reimbursements to the General Partner pursuant
to this Section 7.4 constitute gross income of the General Partner (as opposed
to the repayment of advances made by the General Partner on behalf of the
Partnership), such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.
     Section 7.5 Outside Activities of the General Partner
     A. Except in connection with a transaction authorized in Section 11.2,
without the Consent of the Limited Partners, the General Partner shall not,
directly or indirectly, enter into or conduct any business, other than in
connection with the ownership, acquisition and disposition of Partnership
Interests as a General Partner and the management of the business of the
Partnership, its operation as a public reporting company with a class (or
classes) of securities registered under the Exchange Act, its operation as a
REIT and such activities as are incidental to the same. Without the Consent of
the Limited Partners, the General Partner shall not, directly or indirectly,
participate in or otherwise acquire any interest in any real or personal
property, except its General Partner Interest, its interest in any Subsidiary
Partnership(s) (held directly or indirectly through a Qualified REIT Subsidiary)
that the General Partner holds in order to maintain such Subsidiary
Partnership’s status as a partnership, and such bank accounts, similar
instruments or other short-term investments as it deems necessary to carry out
its responsibilities contemplated under this Agreement and the Charter. In the
event the General Partner desires to contribute cash to any Subsidiary
Partnership to acquire or maintain an interest of 1% or less in the capital of
such partnership, the General Partner may acquire such cash from the Partnership
in exchange for a reduction in the General Partner’s Units, in an amount equal
to the amount of such cash divided by the Fair Market Value of a REIT Share on
the day such cash is received by the General Partner. Notwithstanding the
foregoing, the General Partner may acquire Properties in exchange for REIT
Shares, to the extent such Properties are immediately contributed by the General
Partner to the Partnership, pursuant to the terms described in Section 4.3.E.
Any Limited Partner Interests acquired by the General Partner, whether pursuant
to exercise by a Limited Partner of its right of Redemption, or otherwise, shall
be automatically converted into a General Partner Interest comprised of an
identical number of Partnership Units with the same rights, priorities and
preferences as the class or series so acquired. If, at any time, the General
Partner acquires material assets (other than on behalf of the Partnership) the
definition of “REIT Shares Amount” and the definition of “Deemed Value of
Partnership Interests” shall be adjusted, as reasonably agreed to by the General
Partner and the other Limited Partners, to reflect the relative Fair Market
Value of a share of capital stock of the General Partner relative to the Deemed
Partnership Interest Value of the related Partnership Unit. The General
Partner’s General Partner Interest in the Partnership, its minority interest in
any Subsidiary Partnership(s) (held directly or indirectly through a Qualified
REIT Subsidiary) that the General Partner holds in order to maintain such
Subsidiary Partnership’s status as a partnership, and interests in such
short-term liquid investments, bank accounts or similar instruments as the
General Partner deems necessary to carry out its responsibilities contemplated
under this Agreement and the Charter are interests which the General Partner is
permitted to acquire and hold for purposes of this Section 7.5.A.
     B. In the event the General Partner exercises its rights under the Charter
to purchase REIT Shares or Preferred Shares, then the General Partner shall
cause the Partnership

44



--------------------------------------------------------------------------------



 



to redeem from it a number of Partnership Units of the appropriate class as
determined based on, in the case of REIT Shares, the REIT Shares Amount equal to
the number of REIT Shares so purchased, or in the case of Preferred Shares an
equal number of Preferred Units which correspond in ranking to the Preferred
Shares so purchased, in each case on the same terms that the General Partner
purchased such REIT Shares or Preferred Shares (as applicable).
     Section 7.6 Contracts with Affiliates
     A. Except as expressly permitted by this Agreement, the Partnership shall
not, directly or indirectly, sell, transfer or convey any property to, or
purchase any property from, or borrow funds from, or lend funds to, any Partner
or any Affiliate of the Partnership that is not also a Subsidiary of the
Partnership, except pursuant to transactions that are on terms that are fair and
reasonable and no less favorable to the Partnership than would be obtained from
an unaffiliated third party.
     B. The General Partner, in its sole and absolute discretion and without the
approval of the Limited Partners, may propose and adopt on behalf of the
Partnership employee benefit plans funded by the Partnership for the benefit of
employees of the General Partner, the Partnership, Subsidiaries of the
Partnership or any Affiliate of any of them in respect of services performed,
directly or indirectly, for the benefit of the Partnership, the General Partner,
or any of the Partnership’s Subsidiaries. The General Partner also is expressly
authorized to cause the Partnership to issue to it Partnership Units
corresponding to REIT Shares issued by the General Partner pursuant to its Stock
Incentive Plan or any similar or successor plan and to repurchase such
Partnership Units from the General Partner to the extent necessary to permit the
General Partner to repurchase such REIT Shares in accordance with such plan.
     Section 7.7 Indemnification
     A. The Partnership shall indemnify an Indemnitee from and against any and
all losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, settlements, and other amounts
arising from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative, that relate to the operations of the
Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. Without limitation, the
foregoing indemnity shall extend to any liability of any Indemnitee, pursuant to
a loan guaranty or otherwise, for any indebtedness of the Partnership or any
Subsidiary of the Partnership (including, without limitation, any indebtedness
which the Partnership or any Subsidiary of the Partnership has assumed or taken
subject to), and the General Partner is hereby authorized and empowered, on
behalf of the Partnership, to enter into one or more indemnity agreements
consistent with the provisions of this Section 7.7 in favor of any Indemnitee
having or potentially having liability for any such indebtedness. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7.A. The termination of any proceeding by conviction
or upon a plea of nolo

45



--------------------------------------------------------------------------------



 



contendere or its equivalent, or any entry of an order of probation prior to
judgment, creates a rebuttable presumption that the Indemnitee acted in a manner
contrary to that specified in this Section 7.7.A. Any indemnification pursuant
to this Section 7.7 shall be made only out of the assets of the Partnership, and
any insurance proceeds from the liability policy covering the General Partner
and any Indemnitee, and neither the General Partner nor any Limited Partner
shall have any obligation to contribute to the capital of the Partnership or
otherwise provide funds to enable the Partnership to fund its obligations under
this Section 7.7.
     B. Reasonable expenses incurred by an Indemnitee who is a party to a
proceeding may be paid or reimbursed by the Partnership in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in Section 7.7.A has been met and (ii) a written undertaking by or on
behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.
     C. The indemnification provided by this Section 7.7 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.
     D. The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by any such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.
     E. For purposes of this Section 7.7, the Partnership shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of Section 7.7; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.
     F. In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
     G. An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
     H. The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 7.7

46



--------------------------------------------------------------------------------



 



or any provision hereof shall be prospective only and shall not in any way
affect the limitations on the Partnership’s liability to any Indemnitee under
this Section 7.7 as in effect immediately prior to such amendment, modification
or repeal with respect to claims arising from or relating to matters occurring,
in whole or in part, prior to such amendment, modification or repeal, regardless
of when such claims may arise or be asserted.
     I. If and to the extent any reimbursements to the General Partner pursuant
to this Section 7.7 constitute gross income of the General Partner (as opposed
to the repayment of advances made by the General Partner on behalf of the
Partnership) such amounts shall constitute guaranteed payments within the
meaning of Section 707(c) of the Code, shall be treated consistently therewith
by the Partnership and all Partners, and shall not be treated as distributions
for purposes of computing the Partners’ Capital Accounts.
     J. Any indemnification hereunder is subject to, and limited by, the
provisions of Section 17-108 of the Act.
     K. In the event the Partnership is made a party to any litigation or
otherwise incurs any loss or expense as a result of or in connection with any
Partner’s personal obligations or liabilities unrelated to Partnership business,
such Partner shall indemnify and reimburse the Partnership for all such loss and
expense incurred, including legal fees, and the Partnership Interest of such
Partner may be charged therefor. The liability of a Partner under this
Section 7.7.K shall not be limited to such Partner’s Partnership Interest, but
shall be enforceable against such Partner personally.
     Section 7.8 Liability of the General Partner
     A. Notwithstanding anything to the contrary set forth in this Agreement,
none of the General Partner and any of its officers, directors, agents and
employees shall be liable or accountable in damages or otherwise to the
Partnership, any Partners or any Assignees, or their successors or assigns, for
losses sustained, liabilities incurred or benefits not derived as a result of
errors in judgment or mistakes of fact or law or any act or omission if the
General Partner acted in good faith.
     B. The Limited Partners expressly acknowledge that the General Partner is
acting for the benefit of the Partnership, the Limited Partners and the General
Partner’s stockholders collectively, that the General Partner is under no
obligation to give priority to the separate interests of the Limited Partners or
the General Partner’s stockholders (including, without limitation, the tax
consequences to Limited Partners or Assignees or to stockholders) in deciding
whether to cause the Partnership to take (or decline to take) any actions and
that the General Partner shall not be liable to the Partnership or to any
Limited Partner for monetary damages for losses sustained, liabilities incurred,
or benefits not derived by Limited Partners in connection with such decisions;
provided, that the General Partner has acted in good faith.
     C. Subject to its obligations and duties as General Partner set forth in
Section 7.1.A, the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents. The General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by it in good faith. In no event shall the liability of the General
Partner and

47



--------------------------------------------------------------------------------



 



its officers, directors, agents and employees, to the Partnership and the
Limited Partners under this Section 7.8 be greater than the Partnership Interest
of the General Partner.
     D. Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the General Partner and any of its officers,
directors, agents and employees to the Partnership and the Limited Partners
under this Section 7.8 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.
     Section 7.9 Other Matters Concerning the General Partner
     A. The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture, or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.
     B. The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion of such Persons as to matters which such General Partner
reasonably believes to be within such Person’s professional or expert competence
shall be conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.
     C. The General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers and a duly appointed attorney or attorneys-in-fact. Each such attorney
shall, to the extent provided by the General Partner in the power of attorney,
have full power and authority to do and perform all and every act and duty which
is permitted or required to be done by the General Partner hereunder.
     D. Notwithstanding any other provisions of this Agreement or any
non-mandatory provision of the Act, any action of the General Partner on behalf
of the Partnership or any decision of the General Partner to refrain from acting
on behalf of the Partnership, undertaken in the good faith belief that such
action or omission is necessary or advisable in order to protect the ability of
the General Partner, for so long as the General Partner has determined to
qualify as a REIT, to (i) continue to qualify as a REIT or (ii) except with
respect to the distribution of Available Cash to the Series J Limited Partners
in accordance with Section 18.3 and to the Series K Limited Partners in
accordance with Section 19.3 avoid the General Partner incurring any taxes under
Section 857 or Section 4981 of the Code, is expressly authorized under this
Agreement and is deemed approved by all of the Limited Partners.
     E. So long as the Company holds any interest in the Partnership (as either
a General Partner or Limited Partner), the Company shall have “management
rights” (as such term is defined in the Plan Asset Regulation) with respect to
the Partnership and its Properties to the extent necessary to qualify the
Company as a “venture capital operating company” (as such term is defined in the
Plan Asset Regulation).

48



--------------------------------------------------------------------------------



 



     Section 7.10 Title to Partnership Assets
     Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be deemed held by the General Partner or such nominee or Affiliate for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its best
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable. All Partnership assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.
     Section 7.11 Reliance by Third Parties
     Notwithstanding anything to the contrary in this Agreement, any Person
dealing with the Partnership shall be entitled to assume that the General
Partner has full power and authority to encumber, sell or otherwise use in any
manner any and all assets of the Partnership and to enter into any contracts on
behalf of the Partnership, and such Person shall be entitled to deal with the
General Partner as if it were the Partnership’s sole party in interest, both
legally and beneficially. Each Limited Partner hereby waives any and all
defenses or other remedies which may be available against such Person to
contest, negate or disaffirm any action of the General Partner in connection
with any such dealing. In no event shall any Person dealing with the General
Partner or its representatives be obligated to ascertain that the terms of this
Agreement have been complied with or to inquire into the necessity or expedience
of any act or action of the General Partner or its representatives. Each and
every certificate, document or other instrument executed on behalf of the
Partnership by the General Partner or its representatives shall be conclusive
evidence in favor of any and every Person relying thereon or claiming thereunder
that (i) at the time of the execution and delivery of such certificate, document
or instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.
ARTICLE 8.
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
     Section 8.1 Limitation of Liability
     The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement or under the Act.
     Section 8.2 Management of Business
     No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, director, employee, general partner, agent or trustee
of the General

49



--------------------------------------------------------------------------------



 



Partner, the Partnership or any of their Affiliates, in their capacity as such)
shall take part in the operations, management or control (within the meaning of
the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, director, employee, general partner, agent or
trustee of the General Partner, the Partnership or any of their Affiliates, in
their capacity as such, shall not affect, impair or eliminate the limitations on
the liability of the Limited Partners or Assignees under this Agreement.
     Section 8.3 Outside Activities of Limited Partners
     Subject to any agreements entered into by a Limited Partner or its
Affiliates with the General Partner, Partnership or a Subsidiary, any Limited
Partner and any officer, director, employee, agent, trustee, Affiliate or
stockholder of any Limited Partner shall be entitled to and may have business
interests and engage in business activities in addition to those relating to the
Partnership, including business interests and activities in direct competition
with the Partnership or that are enhanced by the activities of the Partnership.
Neither the Partnership nor any Partners shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee. Subject
to such agreements, none of the Limited Partners nor any other Person shall have
any rights by virtue of this Agreement or the partnership relationship
established hereby in any business ventures of any other Person, other than the
Limited Partners benefiting from the business conducted by the General Partner,
and such other Person shall have no obligation pursuant to this Agreement to
offer any interest in any such business ventures to the Partnership, any Limited
Partner or any such other Person, even if such opportunity is of a character
which, if presented to the Partnership, any Limited Partner or such other
Person, could be taken by such other Person.
     Section 8.4 Return of Capital
     Except pursuant to the rights of Redemption set forth in Section 8.6 and
the redemption and exchange rights set forth in Sections 18.5, 18.8 19.5 and
19.8, no Limited Partner shall be entitled to the withdrawal or return of his or
her Capital Contribution, except to the extent of distributions made pursuant to
this Agreement or upon termination of the Partnership as provided herein. Except
as expressly set forth herein with respect to the rights, priorities and
preferences of the Preferred Limited Partners holding any series of Preferred
Units, no Limited Partner or Assignee shall have priority over any other Limited
Partner or Assignee either as to the return of Capital Contributions, or as
otherwise expressly provided in this Agreement, as to profits, losses,
distributions or credits.
     Section 8.5 Rights of Limited Partners Relating to the Partnership
     A. In addition to other rights provided by this Agreement or by the Act,
and except as limited by Section 8.5.C, each Limited Partner shall have the
right, for a purpose reasonably related to such Limited Partner’s interest as a
limited partner in the Partnership, upon written demand with a statement of the
purpose of such demand and at the Partnership’s expense:

50



--------------------------------------------------------------------------------



 



  (i)   to obtain a copy of the most recent annual and quarterly reports filed
with the Securities and Exchange Commission by the General Partner pursuant to
the Exchange Act, and each communication sent to the stockholders of the General
Partner;     (ii)   to obtain a copy of the Partnership’s Federal, state and
local income tax returns for each Partnership Year;     (iii)   to obtain a
current list of the name and last known business, residence or mailing address
of each Partner;     (iv)   to obtain a copy of this Agreement and the
Certificate and all amendments thereto, together with executed copies of all
powers of attorney pursuant to which this Agreement, the Certificate and all
amendments thereto have been executed; and     (v)   to obtain true and full
information regarding the amount of cash and a description and statement of any
other property or services contributed by each Partner and which each Partner
has agreed to contribute in the future, and the date on which each became a
Partner.

     B. The Partnership shall notify each Common Limited Partner in writing of
any adjustment made in the calculation of the REIT Shares Amount within ten
(10) Business Days of the date such change becomes effective.
     C. Notwithstanding any other provision of this Section 8.5, the General
Partner may keep confidential from the Limited Partners, for such period of time
as the General Partner determines in its sole and absolute discretion to be
reasonable, any information that (i) the General Partner believes to be in the
nature of trade secrets or other information the disclosure of which the General
Partner in good faith believes is not in the best interests of the Partnership
or (ii) the Partnership or the General Partner is required by law or by
agreements with unaffiliated third parties to keep confidential.
     Section 8.6 Common Limited Partner Redemption Rights
     A. On or after the date one year after the Effective Date, or on or after
such later date as expressly provided in an agreement entered into between the
Partnership and any Common Limited Partner, each Common Limited Partner shall
have the right (subject to the terms and conditions set forth herein and in any
other such agreement, as applicable) to require the Partnership to redeem all or
a portion of the Common Partnership Units held by such Common Limited Partner
(such Partnership Units being hereafter referred to as “Tendered Units”) in
exchange for the Cash Amount (a “Redemption”); provided, that the terms of such
Common Partnership Units do not provide that such Common Partnership Units are
not entitled to a right of Redemption. Unless otherwise expressly provided in
this Agreement or a separate agreement entered into between the Partnership and
the holders of such Partnership Units, all Common Partnership Units shall be
entitled to a right of Redemption hereunder. Notwithstanding the foregoing, a
PLP shall not have the right to require the Partnership to redeem, and the
Partnership may not redeem, (i) a number of Performance Units held by such PLP
in excess of the Performance Amount; or (ii) any Performance Units prior to the
second

51



--------------------------------------------------------------------------------



 



anniversary of their issuance. Any Redemption shall be exercised pursuant to a
Notice of Redemption delivered to the General Partner by the Common Limited
Partner who is exercising the right (the “Tendering Partner”). The Cash Amount
shall be delivered as a certified check payable to the Tendering Partner within
ten (10) days of the Specified Redemption Date in accordance with the
instructions set forth in the Notice of Redemption.
     B. Notwithstanding Section 8.6.A above, if a Common Limited Partner has
delivered to the General Partner a Notice of Redemption then the General Partner
may, in its sole and absolute discretion, (subject to the limitations on
ownership and transfer of REIT Shares set forth in Article IV.E of the Charter)
elect to acquire some or all of the Tendered Units from the Tendering Partner in
exchange for the REIT Shares Amount (as of the Specified Redemption Date) and,
if the General Partner so elects, the Tendering Partner shall sell the Tendered
Units to the General Partner in exchange for the REIT Shares Amount. In such
event, the Tendering Partner shall have no right to cause the Partnership to
redeem such Tendered Units. The General Partner shall promptly give such
Tendering Partner written notice of its election, and the Tendering Partner may
elect to withdraw its redemption request at any time prior to the acceptance of
the Cash Amount or REIT Shares Amount by such Tendering Partner.
     C. The REIT Shares Amount, if applicable, shall be delivered as duly
authorized, validly issued, fully paid and nonassessable REIT Shares and, if
applicable, free of any pledge, lien, encumbrance or restriction, other than
those provided in the Charter, the Bylaws of the General Partner, the Securities
Act, relevant state securities or blue sky laws and any applicable registration
rights agreement with respect to such REIT Shares entered into by the Tendering
Partner. The REIT Shares Amount shall be registered in the name and otherwise
delivered as set forth in the Notice of Redemption. Notwithstanding any delay in
such delivery (but subject to Section 8.6.E below), the Tendering Partner shall
be deemed the owner of such REIT Shares for all purposes, including without
limitation, rights to vote or consent, and receive dividends, as of the
Specified Redemption Date.
     D. Each Common Limited Partner covenants and agrees with the General
Partner that all Tendered Units shall be delivered to the General Partner free
and clear of all liens, claims and encumbrances whatsoever and should any such
liens, claims and/or encumbrances exist or arise with respect to such Tendered
Units, the General Partner shall be under no obligation to acquire the same.
Each Common Limited Partner further agrees that, in the event any state or local
property transfer tax is payable as a result of the transfer of its Tendered
Units to the General Partner (or its designee), such Common Limited Partner
shall assume and pay such transfer tax.
     E. Notwithstanding the provisions of Sections 8.6.A, 8.6.B, 8.6.C or any
other provision of this Agreement, a Common Limited Partner (i) shall not be
entitled to effect a Redemption for cash or an exchange for REIT Shares to the
extent the ownership or right to acquire REIT Shares pursuant to such exchange
by such Partner on the Specified Redemption Date would cause such Partner or any
other Person, or, in the opinion of counsel selected by the General Partner, may
cause such Partner or any other Person, to violate the restrictions on ownership
and transfer of REIT Shares set forth in Article IV.E of the Charter and
(ii) shall have no rights under this Agreement to acquire REIT Shares which
would otherwise be prohibited under the Charter. To the extent any attempted
Redemption or exchange for REIT Shares would be in violation of this
Section 8.6.E, it shall be null and void ab initio and such Common Limited

52



--------------------------------------------------------------------------------



 



Partner shall not acquire any rights or economic interest in the cash otherwise
payable upon such redemption or the REIT Shares otherwise issuable upon such
exchange.
     F. Notwithstanding anything herein to the contrary (but subject to
Section 8.6.E above), with respect to any Redemption or exchange for REIT Shares
pursuant to this Section 8.6:

  (i)   All Common Partnership Units acquired by the General Partner pursuant
thereto shall automatically, and without further action required, be converted
into and deemed to be General Partner Interests comprised of the same number and
class of Common Partnership Units.     (ii)   Without the consent of the General
Partner, each Common Limited Partner may not effect a Redemption for less than
10,000 Partnership Units or, if the Common Limited Partner holds less than
10,000 Partnership Units, all of the Common Partnership Units held by such
Common Limited Partner.     (iii)   Without the consent of the General Partner,
each Common Limited Partner may not effect a Redemption during the period after
the Partnership Record Date with respect to a distribution and before the record
date established by the General Partner for a distribution to its common
stockholders of some or all of its portion of such distribution.     (iv)   The
consummation of any Redemption or exchange for REIT Shares shall be subject to
the expiration or termination of the applicable waiting period, if any, under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.     (v)  
Each Tendering Partner shall continue to own all Common Partnership Units
subject to any Redemption or exchange for REIT Shares, and be treated as a
Common Limited Partner with respect to such Common Partnership Units for all
purposes of this Agreement, until such Common Partnership Units are transferred
to the General Partner and paid for or exchanged as of the Specified Redemption
Date. Until a Specified Redemption Date, the Tendering Partner shall have no
rights as a stockholder of the General Partner with respect to such Tendering
Partner’s Common Partnership Units.

     G. In the event that the Partnership issues additional Partnership
Interests to any Additional Limited Partner pursuant to Section 4.3.C, the
General Partner shall make such revisions to this Section 8.6 as it determines
are necessary to reflect the issuance of such additional Partnership Interests.

53



--------------------------------------------------------------------------------



 



ARTICLE 9.
BOOKS, RECORDS, ACCOUNTING AND REPORTS
     Section 9.1 Records and Accounting
     The General Partner shall keep or cause to be kept at the principal office
of the Partnership appropriate books and records with respect to the
Partnership’s business, including without limitation, all books and records
necessary to provide to the Limited Partners any information, lists and copies
of documents required to be provided pursuant to Section 9.3. Any records
maintained by or on behalf of the Partnership in the regular course of its
business may be kept on, or be in the form of, punch cards, magnetic tape,
photographs, micrographics or any other information storage device; provided,
that the records so maintained are convertible into clearly legible written form
within a reasonable period of time. The books of the Partnership shall be
maintained, for financial and tax reporting purposes, on an accrual basis in
accordance with generally accepted accounting principles.
     Section 9.2 Fiscal Year
     The fiscal year of the Partnership shall be the calendar year.
     Section 9.3 Reports
     A. As soon as practicable, but in no event later than one hundred and five
(105) days after the close of each Partnership Year, or such earlier date as
they are filed with the Securities and Exchange Commission, the General Partner
shall cause to be mailed to each Limited Partner as of the close of the
Partnership Year, an annual report containing financial statements of the
Partnership, or of the General Partner if such statements are prepared solely on
a consolidated basis with the General Partner, for such Partnership Year,
presented in accordance with generally accepted accounting principles, such
statements to be audited by a nationally recognized firm of independent public
accountants selected by the General Partner.
     B. As soon as practicable, but in no event later than forty-five (45) days
after the close of each calendar quarter (except the last calendar quarter of
each year), or such earlier date as they are filed with the Securities and
Exchange Commission, the General Partner shall cause to be mailed to each
Limited Partner as of the last day of the calendar quarter, a report containing
unaudited financial statements of the Partnership, or of the General Partner, if
such statements are prepared solely on a consolidated basis with the General
Partner, presented in accordance with the applicable law or regulation, or as
the General Partner determines to be appropriate.
     Section 9.4 Nondisclosure of Certain Information
     Notwithstanding the provisions of Sections 9.1 and 9.3, the General Partner
may keep confidential from the Limited Partners any information that the General
Partner believes to be in the nature of trade secrets or other information the
disclosure of which the General Partner in good faith believes is not in the
best interests of the Partnership or which the Partnership is required by law or
by agreements with unaffiliated third parties to keep confidential.

54



--------------------------------------------------------------------------------



 



ARTICLE 10.
TAX MATTERS
     Section 10.1 Preparation of Tax Returns
     The General Partner shall arrange for the preparation and timely filing of
all returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for Federal and state income tax purposes and shall
use all reasonable efforts to furnish, within ninety (90) days of the close of
each taxable year, the tax information reasonably required by Limited Partners
for Federal and state income tax reporting purposes. Each Limited Partner shall
promptly provide the General Partner with such information relating to any
Contributed Property contributed by such Limited Partner to the Partnership.
     Section 10.2 Tax Elections
     Except as otherwise provided herein, the General Partner shall, in its sole
and absolute discretion, determine whether to make any available election
pursuant to the Code, including the election under Section 754 of the Code. The
General Partner shall have the right to seek to revoke any such election
(including without limitation, any election under Section 754 of the Code) upon
the General Partner’s determination in its sole and absolute discretion that
such revocation is the best interests of the Partners.
     Section 10.3 Tax Matters Partner
     A. The General Partner shall be the “tax matters partner” of the
Partnership for Federal income tax purposes. Pursuant to Section 6223(c) of the
Code, upon receipt of notice from the IRS of the beginning of an administrative
proceeding with respect to the Partnership, the tax matters partner shall
furnish the IRS with the name, address and profit interest of each of the
Limited Partners and Assignees; provided, however, that such information is
provided to the Partnership by the Limited Partners and Assignees.
     B. The tax matters partner is authorized, but not required:

  (i)   to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (a) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (b) who is a “notice partner” (as defined in Section
6231 of the Code) or a member of a “notice group” (as defined in Section
6223(b)(2) of the Code);     (ii)   in the event that a notice of a final
administrative adjustment at the Partnership level of any item required to be
taken into account by a

55



--------------------------------------------------------------------------------



 



      Partner for tax purposes (a “final adjustment”) is mailed to the tax
matters partner, to seek judicial review of such final adjustment, including the
filing of a petition for readjustment with the Tax Court or the United States
Claims Court, or the filing of a complaint for refund with the District Court of
the United States for the district in which the Partnership’s principal place of
business is located;     (iii)   to intervene in any action brought by any other
Partner for judicial review of a final adjustment;     (iv)   to file a request
for an administrative adjustment with the IRS at any time and, if any part of
such request is not allowed by the IRS, to file an appropriate pleading
(petition or complaint) for judicial review with respect to such request;    
(v)   to enter into an agreement with the IRS to extend the period for assessing
any tax which is attributable to any item required to be taken into account by a
Partner for tax purposes, or an item affected by such item; and     (vi)   to
take any other action on behalf of the Partners of the Partnership in connection
with any tax audit or judicial review proceeding to the extent permitted by
applicable law or regulations.

     The taking of any action and the incurring of any expense by the tax
matters partner in connection with any such proceeding, except to the extent
required by law, is a matter in the sole and absolute discretion of the tax
matters partner and the provisions relating to indemnification of the General
Partner set forth in Section 7.7 shall be fully applicable to the tax matters
partner in its capacity as such.
     C. The tax matters partner shall receive no compensation for its services.
All third party costs and expenses incurred by the tax matters partner in
performing its duties as such (including legal and accounting fees) shall be
borne by the Partnership. Nothing herein shall be construed to restrict the
Partnership from engaging an accounting firm to assist the tax matters partner
in discharging its duties hereunder, so long as the compensation paid by the
Partnership for such services is reasonable.
     Section 10.4 Organizational Expenses
     The Partnership shall elect to deduct expenses, if any, incurred by it in
organizing the Partnership ratably over a sixty (60) month period as provided in
Section 709 of the Code.
     Section 10.5 Withholding
     Each Limited Partner hereby authorizes the Partnership to withhold from or
pay on behalf of or with respect to such Limited Partner any amount of Federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Sections 1441, 1442, 1445 or 1446 of the Code. Any
amount paid on

56



--------------------------------------------------------------------------------



 



behalf of or with respect to a Limited Partner shall constitute a loan by the
Partnership to such Limited Partner, which loan shall be repaid by such Limited
Partner within fifteen (15) days after notice from the General Partner that such
payment must be made unless (i) the Partnership withholds such payment from a
distribution which would otherwise be made to the Limited Partner or (ii) the
General Partner determines, in its sole and absolute discretion, that such
payment may be satisfied out of the available funds of the Partnership which
would, but for such payment, be distributed to the Limited Partner. Any amounts
withheld pursuant to the foregoing clauses (i) or (ii) shall be treated as
having been distributed to such Limited Partner. Each Limited Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Limited Partner’s Partnership Interest to secure such Limited Partner’s
obligation to pay to the Partnership any amounts required to be paid pursuant to
this Section 10.5. In the event that a Limited Partner fails to pay any amounts
owed to the Partnership pursuant to this Section 10.5 when due, the General
Partner may, in its sole and absolute discretion, elect to make the payment to
the Partnership on behalf of such defaulting Limited Partner, and in such event
shall be deemed to have loaned such amount to such defaulting Limited Partner
and shall succeed to all rights and remedies of the Partnership as against such
defaulting Limited Partner (including, without limitation, the right to receive
distributions and the holding of a security interest in such Limited Partner’s
Partnership Interest). Any amounts payable by a Limited Partner hereunder shall
bear interest at the base rate on corporate loans at large United States money
center commercial banks, as published from time to time in the Wall Street
Journal, plus two percentage points (but not higher than the maximum lawful
rate) from the date such amount is due (i.e., 15 days after demand) until such
amount is paid in full. Each Limited Partner shall take such actions as the
Partnership or the General Partner shall request in order to perfect or enforce
the security interest created hereunder.
ARTICLE 11.
TRANSFERS AND WITHDRAWALS
     Section 11.1 Transfer
     A. The term “transfer,” when used in this Article 11 with respect to a
Partnership Interest, shall be deemed to refer to a transaction by which the
General Partner purports to assign its General Partner Interest to another
Person or by which a Limited Partner purports to assign its Limited Partnership
Interest to another Person, and includes a sale, assignment, gift (outright or
in trust), pledge, encumbrance, hypothecation, mortgage, exchange or any other
disposition by law or otherwise. Except to the extent otherwise specified, the
term “transfer” when used in this Article 11 does not include any Redemption or
exchange for REIT Shares pursuant to Section 8.6, any redemption of Preferred
Units pursuant to Sections 18.5, 19.5, 20.5, 21.5 or 22.5 or any exchange for
Preferred Shares pursuant to Section 18.8 or 19.8. No part of the interest of a
Limited Partner shall be subject to the claims of any creditor, any spouse for
alimony or support, or to legal process, and may not be voluntarily or
involuntarily alienated or encumbered, except as may be specifically provided
for in this Agreement.
     B. No Partnership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article 11.
Any transfer or purported transfer of a Partnership Interest not made in
accordance with this Article 11 shall be null and void ab initio unless
otherwise consented by the General Partner in its sole and absolute discretion.

57



--------------------------------------------------------------------------------



 



     Section 11.2 Transfer of General Partner’s Partnership Interest
     A. The General Partner shall not withdraw from the Partnership and shall
not transfer all or any portion of its interest in the Partnership (whether by
sale, statutory merger, consolidation, liquidation or otherwise) without the
Consent of the Limited Partners which may be given or withheld by each such
Limited Partner in its sole and absolute discretion, and only upon the admission
of a successor General Partner pursuant to Section 12.1; provided, however,
that, subject to Sections 11.2.B, 11.2.C, 11.2.D and 11.2.E, the General Partner
may withdraw from the Partnership and transfer all of its interest upon the
merger, consolidation or sale of substantially all of the assets of the General
Partner without the consent of any Limited Partners. Upon any transfer of a
Partnership Interest in accordance with the provisions of this Section 11.2, the
transferee shall become a substitute General Partner for all purposes herein,
and shall be vested with the powers and rights of the transferor General
Partner, and shall be liable for all obligations and responsible for all duties
of the General Partner, once such transferee has executed such instruments as
may be necessary to effectuate such admission and to confirm the agreement of
such transferee to be bound by all the terms and provisions of this Agreement
with respect to the Partnership Interest so acquired. It is a condition to any
transfer otherwise permitted hereunder that the transferee assumes, by operation
of law or express agreement, all of the obligations of the transferor General
Partner under this Agreement with respect to such transferred Partnership
Interest, and no such transfer (other than pursuant to a statutory merger or
consolidation wherein all obligations and liabilities of the transferor General
Partner are assumed by a successor corporation by operation of law) shall
relieve the transferor General Partner of its obligations under this Agreement
without the Consent of the Partners, in their reasonable discretion. In the
event the General Partner withdraws from the Partnership, or otherwise dissolves
or terminates, or upon the Incapacity of the General Partner, all of the
remaining Partners may elect to continue the Partnership business by selecting a
substitute General Partner in accordance with the Act.
     B. Neither the General Partner nor the Partnership may engage in any
merger, consolidation or other combination with or into another person, or
effect any reclassification, recapitalization or change of its outstanding
equity interests, and the General Partner may not sell all or substantially all
of its assets (each a “Termination Transaction”) unless in connection with the
Termination Transaction all holders of Partnership Units either will receive, or
will have the right to elect to receive, for each Partnership Unit an amount of
cash, securities or other property equal to the product of the REIT Share Amount
and the greatest amount of cash, securities or other property paid to the holder
of one REIT Share in consideration of one REIT Share pursuant to the Termination
Transaction. If, in connection with the Termination Transaction, a purchase,
tender or exchange offer shall have been made to and accepted by the holders of
the outstanding REIT Shares, each holder of Partnership Units will receive, or
will have the right to elect to receive, the greatest amount of cash, securities
or other property which such holder would have received had it exercised its
rights to Redemption (as set forth in Section 8.6) and received REIT Shares in
exchange for its Partnership Units immediately prior to the expiration of such
purchase, tender or exchange offer and had thereupon accepted such purchase,
tender or exchange offer. The PLPs shall have the benefit of the foregoing
provisions with respect to all of their Performance Units, notwithstanding the
limitation set forth in Section 8.6.A on a PLPs ability to exercise its rights
to a Redemption.

58



--------------------------------------------------------------------------------



 



     C. A Termination Transaction may also occur if the following conditions are
met: (i) substantially all of the assets directly or indirectly owned by the
surviving entity are held directly or indirectly by the Partnership or another
limited partnership or limited liability company which is the survivor of a
merger, consolidation or combination of assets with the Partnership (in each
case, the “Surviving Partnership”); (ii) the holders of Partnership Units,
including the holders of Performance Units issued or to be issued, own a
percentage interest of the Surviving Partnership based on the relative fair
market value of the net assets of the Partnership and the other net assets of
the Surviving Partnership immediately prior to the consummation of such
transaction; (iii) the rights, preferences and privileges of such holders in the
Surviving Partnership, including the holders of Performance Units issued or to
be issued, are at least as favorable as those in effect immediately prior to the
consummation of such transaction and as those applicable to any other limited
partners or non-managing members of the Surviving Partnership (except, as to
Performance Units, for such differences with Partnership Units regarding
liquidation, Redemption and exchange as are set forth herein); and (iv) such
rights of the Limited Partners, including the holders of Performance Units
issued or to be issued, include at least one of the following: (a) the right to
redeem their interests in the Surviving Partnership for the consideration
available to such persons pursuant to Section 11.2.B; or (b) the right to redeem
their Partnership Units for cash on terms equivalent to those in effect with
respect to their Partnership Units immediately prior to the consummation of such
transaction, or, if the ultimate controlling person of the Surviving Partnership
has publicly traded common equity securities, such common equity securities,
with an exchange ratio based on the determination of relative fair market value
of such securities and the REIT Shares.
     D. In connection with any transaction permitted by Section 11.2.B or 11.2.C
the determination of relative fair market values and rights, preferences and
privileges of the Limited Partners shall be reasonably determined by the General
Partner’s Board of Directors as of the time of the Termination Transaction and,
to the extent applicable, the values shall be no less favorable to the holders
of Partnership Units than the relative values reflected in the terms of the
Termination Transaction.
     E. In the event of a Termination Transaction, the arrangements with respect
to Performance Units and Performance Shares will be equitably adjusted to
reflect the terms of the transaction, including, to the extent that the REIT
Shares are exchanged for consideration other than publicly traded common equity,
the transfer or release of remaining Performance Shares pursuant to the Escrow
Agreements, and resulting issuance of any Performance Units as set forth in
Section 4.3.F.
     Section 11.3 Limited Partners’ Rights to Transfer
     A. Any Limited Partner may, at any time without the consent of the General
Partner, (i) transfer all or any portion of its Partnership Interest to the
General Partner, (ii) transfer all or any portion of its Partnership Interest to
an Affiliate controlled thereby or to an Immediate Family member, subject to the
provisions of Section 11.6, (iii) transfer all or any portion of its Partnership
Interest to a trust for the benefit of a charitable beneficiary or to a
charitable foundation, subject to the provisions of Section 11.6 and
(iv) subject to the provisions of Section 11.6, (a) pledge (a “Pledge”) all or
any portion of its Partnership Interest to a lending institution, which is not
an Affiliate of such Limited Partner, as collateral or security for a bona fide
loan or other extension of credit, or (b) transfer such pledged Partnership
Interest to such

59



--------------------------------------------------------------------------------



 



lending institution in connection with the exercise of remedies under such loan
or extension of credit. In addition, each Limited Partner or Assignee (resulting
from a transfer made pursuant to clauses (i)-(iv) of the preceding sentence)
shall have the right to transfer all or any portion of its Partnership Interest,
subject to the provisions of Section 11.6 and the satisfaction of each of the
following conditions:

  (a)   General Partner Right of First Refusal. The transferring Partner shall
give written notice of the proposed transfer to the General Partner, which
notice shall state (x) the identity of the proposed transferee and (y) the
amount and type of consideration proposed to be received for the transferred
Partnership Units. The General Partner shall have ten (10) days upon which to
give the transferring Partner notice of its election to acquire the Partnership
Units on the proposed terms. If it so elects, it shall purchase the Partnership
Units on such terms within ten (10) days after giving notice of such election.
If it does not so elect, the transferring Partner may transfer such Partnership
Units to a third party, on economic terms no more favorable to the transferee
than the proposed terms, subject to the other conditions of this Section 11.3.  
  (b)   Qualified Transferee. Any transfer of a Partnership Interest shall be
made only to Qualified Transferees.

     It is a condition to any transfer otherwise permitted hereunder that the
transferee assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such transferred Partnership Interest and no such transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor Partner are assumed by a successor corporation by
operation of law) shall relieve the transferor Partner of its obligations under
this Agreement without the approval of the General Partner, in its reasonable
discretion. Notwithstanding the foregoing, any transferee of any transferred
Partnership Interest shall be subject to any and all ownership limitations
contained in the Charter, which may limit or restrict such transferee’s ability
to exercise its exchange rights set forth in Sections 18.8 and 19.8 and to the
representations set forth in Section 3.4.D. Any transferee, whether or not
admitted as a Substituted Limited Partner, shall take subject to the obligations
of the transferor hereunder. Unless admitted as a Substituted Limited Partner,
no transferee, whether by a voluntary transfer, by operation of law or
otherwise, shall have any rights hereunder, other than the rights of an Assignee
as provided in Section 11.5.
     B. If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator, or receiver of such
Limited Partner’s estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate, and such power as the Incapacitated Limited
Partner possessed to transfer all or any part of his or its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.
     C. The General Partner may prohibit any transfer otherwise permitted under
this Section 11.3 by a Limited Partner of his or her Partnership Units if, in
the opinion of legal counsel to the Partnership, such transfer would require the
filing of a registration statement under the Securities Act by the Partnership
or would otherwise violate any Federal or state securities laws or regulations
applicable to the Partnership or the Partnership Unit.

60



--------------------------------------------------------------------------------



 



     D. No transfer by a Limited Partner of his or her Partnership Units
(including any Redemption or exchange for REIT Shares pursuant to Section 8.6,
the redemption or exchange rights set forth in Sections 18.5 and 18.8 or
Sections 19.5 and 19.8, or any other acquisition of Common Units, Series J
Preferred Partnership Units and Series K Preferred Partnership Units by the
General Partner or the Partnership) may be made to any person if (i) in the
opinion of legal counsel for the Partnership, it could result in the Partnership
being treated as an association taxable as a corporation or (ii) absent the
consent of the General Partner, which may be given or withheld in its sole and
absolute discretion, such transfer could be treated as effectuated through an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code.
     E. No transfer of any Partnership Units may be made to a lender to the
Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, without the consent of the General
Partner, in its sole and absolute discretion; provided, that as a condition to
such consent, the lender will be required to enter into an arrangement with the
Partnership and the General Partner to redeem or exchange for the REIT Shares
Amount, or the specified amount of Series J Preferred Shares and Series K
Preferred Shares, as the case may be, any Partnership Units in which a security
interest is held simultaneously with the time at which such lender would be
deemed to be a partner in the Partnership for purposes of allocating liabilities
to such lender under Section 752 of the Code.
     F. No Limited Partner may withdraw from the Partnership except as a result
of transfer, Redemption or exchange of Partnership Units pursuant hereto.
     G. No PLP (or any transferee described below) shall be entitled to transfer
any Performance Units prior to the second anniversary of their issuance, without
the consent of the General Partner, which may be given or withheld in its sole
discretion; provided, however, no such consent shall be required under this
Section 11.3.G (but subject to the other limitations of this Article 11) for a
transfer of all or a portion of such Performance Units to an Affiliate, to
Immediate Family Members, to a trust described in Section 11.3.A(iii), pursuant
to a Pledge, or a transfer of such pledged units to such lending institution in
connection with the exercise of remedies under such loan or extension of credit.
     Section 11.4 Substituted Limited Partners
     A. No Limited Partner shall have the right to substitute a transferee as a
Limited Partner in his or her place (including any transferee permitted by
Section 11.3 above). The General Partner shall, however, have the right to
consent to the admission of a permitted transferee of the interest of a Limited
Partner, as a Substituted Limited Partner, pursuant to this Section 11.4, which
consent may be given or withheld by the General Partner in its sole and absolute
discretion. The General Partner’s failure or refusal to permit a transferee of
any such interests to become a Substituted Limited Partner shall not give rise
to any cause of action against the Partnership or any Partner.
     B. A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement. The admission of any

61



--------------------------------------------------------------------------------



 



transferee as a Substituted Limited Partner shall be subject to the transferee
executing and delivering to the Partnership an acceptance of all of the terms
and conditions of this Agreement (including, without limitation, the provisions
of Section 2.4 and such other documents or instruments as may be required to
effect the admission, each in form and substance satisfactory to the General
Partner) and the acknowledgment by such transferee that each of the
representations and warranties set forth in Section 3.4 are true and correct
with respect to such transferee as of the date of the transfer of the
Partnership Interest to such transferee and will continue to be true to the
extent required by such representations and warranties.
     C. Upon the admission of a Substituted Limited Partner, the General Partner
shall amend Exhibit A to reflect the name, address, number of Partnership Units,
and Percentage Interest of such Substituted Limited Partner and to eliminate or
adjust, if necessary, the name, address and interest of the predecessor of such
Substituted Limited Partner.
     Section 11.5 Assignees
     If the General Partner, in its sole and absolute discretion, does not
consent to the admission of any permitted transferee under Section 11.3 as a
Substituted Limited Partner, as described in Section 11.4, such transferee shall
be considered an Assignee for purposes of this Agreement. An Assignee shall be
entitled to all the rights of an assignee of a limited partnership interest
under the Act, including the right to receive distributions from the Partnership
and the share of Net Income, Net Losses, gain and loss attributable to the
Partnership Units assigned to such transferee, the rights to transfer the
Partnership Units provided in this Article 11, the right of Redemption provided
in Section 8.6, the right of exchange for Series J Preferred Shares set forth in
Section 18.8 and the right of exchange for Series K Preferred Shares set forth
in Section 19.8, but shall not be deemed to be a holder of Partnership Units for
any other purpose under this Agreement, and shall not be entitled to effect a
Consent with respect to such Partnership Units on any matter presented to the
Limited Partners for approval (such Consent remaining with the transferor
Limited Partner). In the event any such transferee desires to make a further
assignment of any such Partnership Units, such transferee shall be subject to
all the provisions of this Article 11 to the same extent and in the same manner
as any Limited Partner desiring to make an assignment of Partnership Units.
Notwithstanding anything contained in this Agreement to the contrary, as a
condition to becoming an Assignee, any prospective Assignee must first execute
and deliver to the Partnership an acknowledgment that each of the
representations and warranties set forth in Section 3.4 hereof are true and
correct with respect to such prospective Assignee as of the date of the
prospective assignment of the Partnership Interest to such prospective Assignee
and will continue to be true to the extent required by such representations or
warranties.
     Section 11.6 General Provisions
     A. No Limited Partner may withdraw from the Partnership other than (i) as a
result of a permitted transfer of all of such Limited Partner’s Partnership
Units in accordance with this Article 11 and the transferee(s) of such Units
being admitted to the Partnership as a Substituted Limited Partner(s) or
(ii) pursuant to the exercise of its right of Redemption of all of such Limited
Partner’s Partnership Units under Section 8.6, its right of exchange of all of
such Limited Partner’s Series J Preferred Units under Section 18.8 or its right
of exchange of all of such Limited Partner’s Series K Preferred Units under
Section 19.8, or upon the redemption of

62



--------------------------------------------------------------------------------



 



all of such Limited Partner’s Series J Preferred Units pursuant to Section 18.5
or the redemption of all of such Limited Partner’s Series K Preferred Units
pursuant to Section 19.5; provided that after such transfer, exchange or
redemption such Limited Partner owns no Partnership Units.
     B. Any Limited Partner who shall assign all of such Limited Partner’s
Partnership Units (i) in a transfer permitted pursuant to this Article 11 where
such transferee was admitted as a Substituted Limited Partner, (ii) pursuant to
the exercise of (1) its rights of Redemption of all of such Limited Partner’s
Partnership Units under Section 8.6, (2) its right of exchange of all of such
Limited Partner’s Series J Preferred Units under Section 18.8 or (3) its right
of exchange of all of such Limited Partner’s Series K Preferred Units under
Section 19.8, or (iii) upon the redemption of all of such Limited Partner’s
Series J Preferred Units pursuant to Section 18.5 or the redemption of all of
such Limited Partner’s Series K Preferred Units pursuant to Section 19.5 shall
cease to be a Limited Partner; provided that after such transfer, exchange or
redemption such Limited Partner owns no Partnership Units.
     C. Transfers pursuant to this Article 11 may only be made effective on the
last day of the month set forth on the written instrument of transfer, unless
the General Partner otherwise agrees.
     D. If any Partnership Interest is transferred, assigned or redeemed during
any quarterly segment of the Partnership’s fiscal year in compliance with the
provisions of this Article 11 or transferred or redeemed pursuant to
Sections 8.6, 18.5 or 19.5, on any day other than the first day of a Partnership
Year, then Net Income, Net Losses, each item thereof and all other items
attributable to such Partnership Interest for such fiscal year shall be divided
and allocated between the transferor Partner and the transferee Partner by
taking into account their varying interests during the fiscal year in accordance
with Section 706(d) of the Code, using the interim closing of the books method.
Except as otherwise required by Section 706(d) of the Code or as otherwise
specified in this Agreement or as otherwise determined by the General Partner
(to the extent consistent with Section 706(d) of the Code), solely for purposes
of making such allocations, each of such items for the calendar month in which
the transfer, assignment or redemption occurs shall be allocated among all the
Partners and Assignees in a manner determined by the General Partner in its sole
discretion.
     E. In addition to any other restrictions on transfer herein contained,
including without limitation the provisions of this Article 11 and Section 2.6,
in no event may any transfer or assignment of a Partnership Interest by any
Partner (including by way of a Redemption or exchange for Series J Preferred
Shares or Series K Preferred Shares, or any other acquisition of Common Units,
Series J Preferred Units or Series K Preferred Units by the Partnership or the
General Partner) be made (i) to any person or entity who lacks the legal right,
power or capacity to own a Partnership Interest; (ii) in violation of applicable
law; (iii) except with the consent of the General Partner, which may be given or
withheld in its sole and absolute discretion, of any component portion of a
Partnership Interest, such as the Capital Account, or rights to distributions,
separate and apart from all other components of a Partnership Interest;
(iv) except with the consent of the General Partner, which may be given or
withheld in its sole and absolute discretion, if in the opinion of legal counsel
to the Partnership such transfer would cause a termination of the Partnership
for Federal or state income tax purposes (except as a result of the Redemption
or exchange for REIT Shares, and a Redemption or exchange for Preferred Shares
or cash pursuant to Sections 18.5, 18.8, 19.5 and 19.8, of all Partnership Units
held by all

63



--------------------------------------------------------------------------------



 



Limited Partners or pursuant to a Termination Transaction expressly permitted
under Section 11.2); (v) if in the opinion of counsel to the Partnership such
transfer would cause the Partnership to cease to be classified as a partnership
for Federal or state income tax purposes (except as a result of the Redemption
or exchange for REIT Shares and a Redemption or exchange for Preferred Shares
pursuant to Sections 18.5, 18.8, 19.5 and 19.8 of all Partnership Units held by
all Limited Partners); (vi) if such transfer would cause the Partnership to
become, with respect to any employee benefit plan subject to Title I of ERISA, a
“party-in-interest” (as defined in Section 3(14) of ERISA) or a “disqualified
person” (as defined in Section 4975(c) of the Code); (vii) if such transfer
would, in the opinion of counsel to the Partnership, cause any portion of the
assets of the Partnership to constitute assets of any employee benefit plan
pursuant to Department of Labor Regulations Section 2510.2-101; (viii) if such
transfer requires the registration of such Partnership Interest or requires the
registration of the exchange of such Partnership Interests for any capital stock
pursuant to any applicable Federal or state securities laws; (ix) except with
the consent of the General Partner, which may be given or withheld in its sole
and absolute discretion, if such transfer is effectuated through an “established
securities market” or a “secondary market” (or the substantial equivalent
thereof) within the meaning of Section 7704 of the Code or such transfer causes
the Partnership to become a “Publicly Traded Partnership,” as such term is
defined in Sections 469(k)(2) or 7704(b) of the Code; (x) if such transfer
subjects the Partnership to be regulated under the Investment Company Act of
1940, the Investment Advisors Act of 1940 or the Employee Retirement Income
Security Act of 1974, each as amended; (xi) if the transferee or assignee of
such Partnership Interest is unable to make the representations set forth in
Section 3.4.D or such transfer could otherwise adversely affect the ability of
the General Partner to remain qualified as a REIT; or (xii) if in the opinion of
legal counsel for the Partnership such transfer would adversely affect the
ability of the General Partner to continue to qualify as a REIT or, except with
the consent of the General Partner, which may be given or withheld in its sole
and absolute discretion, subject the General Partner to any additional taxes
under Section 857 or Section 4981 of the Code.
     F. The General Partner shall monitor the transfers of interests in the
Partnership (including any acquisition of Common Units, Series J Preferred Units
or Series K Preferred Units by the Partnership or the General Partner) to
determine (i) if such interests are being traded on an “established securities
market” or a “secondary market (or the substantial equivalent thereof)” within
the meaning of Section 7704 of the Code and (ii) whether such transfers of
interests would result in the Partnership being unable to qualify for at least
one of the “safe harbors” set forth in Regulations Section 1.7704-1 (or such
other applicable guidance subsequently published by the IRS setting forth safe
harbors under which interests will not be treated as “readily tradable on a
secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code) (the “Safe Harbors”). The General Partner shall have
authority (but shall not be required to) to take any steps it determines are
necessary or appropriate in its sole and absolute discretion to prevent any
trading of interests which could cause the Partnership to become a “publicly
traded partnership,” or any recognition by the Partnership of such transfers, or
to insure that at least one of the Safe Harbors is met.

64



--------------------------------------------------------------------------------



 



ARTICLE 12.
ADMISSION OF PARTNERS
     Section 12.1 Admission of Successor General Partner
     A successor to all of the General Partner’s General Partner Interest
pursuant to Section 11.2 who is proposed to be admitted as a successor General
Partner shall be admitted to the Partnership as the General Partner, effective
upon such transfer. Any such transferee shall carry on the business of the
Partnership without dissolution. In each case, the admission shall be subject to
the successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission. In the case
of such admission on any day other than the first day of a Partnership Year, all
items attributable to the General Partner Interest for such Partnership Year
shall be allocated between the transferring General Partner and such successor
as provided in Article 11.
     Section 12.2 Admission of Additional Limited Partners
     A. A Person who makes a Capital Contribution to the Partnership in
accordance with this Agreement shall be admitted to the Partnership as an
Additional Limited Partner only upon furnishing to the General Partner
(i) evidence of acceptance in form satisfactory to the General Partner of all of
the terms and conditions of this Agreement, including, without limitation, the
power of attorney granted in Section 2.4 and (ii) such other documents or
instruments as may be required in the discretion of the General Partner in order
to effect such Person’s admission as an Additional Limited Partner.
     B. Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole and absolute discretion. The admission of any Person as an Additional
Limited Partner shall become effective on the date upon which the name of such
Person is recorded on the books and records of the Partnership, following the
receipt of the Capital Contribution in respect of such Limited Partner, the
documents set forth in this Section 12.2.A and the consent of the General
Partner to such admission. If any Additional Limited Partner is admitted to the
Partnership on any day other than the first day of a Partnership Year, then Net
Income, Net Losses, each item thereof and all other items allocable among
Partners and Assignees for such Partnership Year shall be allocated among such
Limited Partner and all other Partners and Assignees by taking into account
their varying interests during the Partnership Year in accordance with Section
706(d) of the Code, using the interim closing of the books method. Solely for
purposes of making such allocations, each of such items for the calendar month
in which an admission of an Additional Limited Partner occurs shall be allocated
among all the Partners and Assignees, including such Additional Limited Partner,
in a manner determined by the General Partner in its sole discretion.

    Section 12.3 Amendment of Agreement and Certificate of Limited Partnership

     For the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary and appropriate under the Act to amend the
records of the Partnership and, if

65



--------------------------------------------------------------------------------



 



necessary, to prepare as soon as practical an amendment of this Agreement
(including an amendment of Exhibit A) and, if required by law, shall prepare and
file an amendment to the Certificate and may for this purpose exercise the power
of attorney granted pursuant to Section 2.4.
ARTICLE 13.
DISSOLUTION AND LIQUIDATION
     Section 13.1 Dissolution
     The Partnership shall not be dissolved by the admission of Substituted
Limited Partners or Additional Limited Partners or by the admission of a
successor General Partner in accordance with the terms of this Agreement. Upon
the withdrawal of the General Partner, any successor General Partner (selected
as described in Section 13.1.B below) shall continue the business of the
Partnership. The Partnership shall dissolve, and its affairs shall be wound up,
upon the first to occur of any of the following (“Liquidating Events”):
     A. the expiration of its term as provided in Section 2.5;
     B. an event of withdrawal of the General Partner, as defined in the Act,
unless, within ninety (90) days after the withdrawal, all of the remaining
Partners agree in writing, in their sole and absolute discretion, to continue
the business of the Partnership and to the appointment, effective as of the date
of withdrawal, of a substitute General Partner;
     C. prior to December 31, 2096, an election to dissolve the Partnership made
by the General Partner with the consent of Limited Partners who hold ninety
percent (90%) of the outstanding Units held by Limited Partners;
     D. subject to the provisions of Section 7.3.C, an election to dissolve the
Partnership made by the General Partner in its sole and absolute discretion;
     E. entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Act;
     F. the sale or disposition of all or substantially all of the assets and
properties of the Partnership;
     G. final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any Federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to or at the time of the entry of such order or judgment a Majority in Interest
of the remaining Limited Partners Consent in writing to continue the business of
the Partnership and to the appointment, effective as of a date prior to the date
of such order or judgment, of a substitute General Partner; or
     H. the Redemption or exchange for REIT Shares, Series J Preferred Shares or
Series K Preferred Shares of all Partnership Units (other than those of the
General Partner) pursuant to this Agreement.

66



--------------------------------------------------------------------------------



 



     Section 13.2 Winding Up
     A. Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership’s business and affairs.
The General Partner (or, in the event there is no remaining General Partner, any
Person elected by a Majority in Interest of the Limited Partners (the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and assets and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock of the General Partner) shall be applied and distributed
in the following order:

  (i)   First, to the payment and discharge of all of the Partnership’s debts
and liabilities to creditors other than the Partners;     (ii)   Second, to the
payment and discharge of all of the Partnership’s debts and liabilities to the
General Partner;     (iii)   Third, to the payment and discharge of all of the
Partnership’s debts and liabilities to the other Partners; and     (iv)   The
balance, if any, to the Partners in accordance with their Capital Account
balances determined after giving effect to all contributions and distributions
for all periods, and after taking into account all Capital Account adjustments
for the Partnership taxable year during which the liquidation occurs (other than
those made as a result of the liquidating distribution set forth in this
Section 13.2.A(iv)).

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13 other than reimbursement of its
expenses as provided in Section 7.4.
     B. Notwithstanding the provisions of Section 13.2.A which require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the Partnership
the Liquidator determines that an immediate sale of part or all of the
Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A, undivided interests in such
Partnership assets as the Liquidator deems not suitable for liquidation. Any
such distributions in kind shall be made only if, in the good faith judgment of
the Liquidator, such distributions in kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.

67



--------------------------------------------------------------------------------



 



     C. The Partnership shall be terminated when any notes received in
connection with any such sale or disposition referenced in Section 13.1.E above,
or in connection with the liquidation of the Partnership have been paid and all
of the cash or property available for application and distribution under this
Agreement have been applied and distributed in accordance with this Agreement.
     Section 13.3 Compliance with Timing Requirements of Regulations
     In the event the Partnership is “liquidated” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant
to this Article 13 to the General Partner and Limited Partners who have positive
Capital Accounts in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(2).
If any Partner has a deficit balance in his or her Capital Account (after giving
effect to all contributions, distributions and allocations for the taxable
years, including the year during which such liquidation occurs), such Partner
shall have no obligation to make any contribution to the capital of the
Partnership with respect to such deficit, and such deficit shall not be
considered a debt owed to the Partnership or to any other Person for any purpose
whatsoever, except to the extent otherwise agreed to by such Partner and the
General Partner. In the discretion of the Liquidator or the General Partner, a
pro rata portion of the distributions that would otherwise be made to the
General Partner and Limited Partners pursuant to this Article 13 may be:
     A. distributed to a trust established for the benefit of the General
Partner and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership. The assets of any
such trust shall be distributed to the General Partner and Limited Partners from
time to time, in the reasonable discretion of the Liquidator or the General
Partner, in the same proportions and the amount distributed to such trust by the
Partnership would otherwise have been distributed to the General Partner and
Limited Partners pursuant to this Agreement; or
     B. withheld to establish any reserves deemed necessary or appropriate for
any contingent or unforeseen liabilities or obligations of the Partnership; and
to reflect the unrealized portion of any installment obligations owed to the
Partnership; provided that, such withheld amounts shall be distributed to the
General Partner and Limited Partners as soon as practicable.
     Section 13.4 Deemed Distribution and Recontribution
     Notwithstanding any other provision of this Article 13, in the event the
Partnership is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the
Partnership’s property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged, and the Partnership’s affairs shall not be
wound up. Instead, the Partnership shall be deemed to have distributed the
Partnership property in kind to the General Partner and Limited Partners, who
shall be deemed to have assumed and taken such property subject to all
Partnership liabilities, all in accordance with their respective Capital
Accounts. Immediately thereafter, the General Partner and Limited Partners shall
be deemed to have recontributed the Partnership property in kind to the
Partnership, which shall be deemed to have assumed and taken such property
subject to all such liabilities.

68



--------------------------------------------------------------------------------



 



     Section 13.5 Rights of Limited Partners
     Except as otherwise provided in this Agreement, each Limited Partner shall
look solely to the assets of the Partnership for the return of his Capital
Contribution and shall have no right or power to demand or receive property from
the General Partner. Except as expressly set forth herein with respect to the
rights, priorities and preferences of the Preferred Limited Partners holding any
series of Preferred Units, no Limited Partner shall have priority over any other
Limited Partner as to the return of his Capital Contributions, distributions or
allocations.
     Section 13.6 Notice of Dissolution
     In the event a Liquidating Event occurs or an event occurs that would, but
for provisions of Section 13.1, result in a dissolution of the Partnership, the
General Partner shall, within thirty (30) days thereafter, provide written
notice thereof to each of the Partners and to all other parties with whom the
Partnership regularly conducts business (as determined in the discretion of the
General Partner) and shall publish notice thereof in a newspaper of general
circulation in each place in which the Partnership regularly conducts business
(as determined in the discretion of the General Partner).
     Section 13.7 Cancellation of Certificate of Limited Partnership
     Upon the completion of the liquidation of the Partnership cash and property
as provided in Section 13.2, the Partnership shall be terminated and the
Certificate and all qualifications of the Partnership as a foreign limited
partnership in jurisdictions other than the State of Delaware shall be canceled
and such other actions as may be necessary to terminate the Partnership shall be
taken.
     Section 13.8 Reasonable Time for Winding-Up
     A reasonable time shall be allowed for the orderly winding-up of the
business and affairs of the Partnership and the liquidation of its assets
pursuant to Section 13.2, in order to minimize any losses otherwise attendant
upon such winding-up, and the provisions of this Agreement shall remain in
effect between the Partners during the period of liquidation.
     Section 13.9 Waiver of Partition
     Each Partner hereby waives any right to partition of the Partnership
property.
ARTICLE 14.
AMENDMENT OF PARTNERSHIP AGREEMENT; CONSENTS
     Section 14.1 Amendments
     A. The actions requiring consent or approval of the Partners or of the
Limited Partners pursuant to this Agreement, including Section 7.3, or otherwise
pursuant to applicable law, are subject to the procedures in this Article 14.
     B. Amendments to this Agreement requiring the consent or approval of
Limited Partners may be proposed by the General Partner or by Limited Partners
holding twenty-

69



--------------------------------------------------------------------------------



 



five percent (25%) or more of the Partnership Interests held by Limited
Partners. Following such proposal, the General Partner shall submit any proposed
amendment to the Partners or of the Limited Partners, as applicable. The General
Partner shall seek the written consent or approval of the Partners or of the
Limited Partners on the proposed amendment or shall call a meeting to vote
thereon and to transact any other business that it may deem appropriate. For
purposes of obtaining a written consent, the General Partner may require a
response within a reasonable specified time, but not less than fifteen
(15) days, and failure to respond in such time period shall constitute a consent
which is consistent with the General Partner’s recommendation (if so
recommended); provided that, an action shall become effective at such time as
requisite consents are received even if prior to such specified time.
     Section 14.2 Action by the Partners
     A. Meetings of the Partners may be called by the General Partner and shall
be called upon the receipt by the General Partner of a written request by
Limited Partners holding twenty-five percent (25%) or more of the Partnership
Interests held by the Limited Partners. The call shall state the nature of the
business to be transacted. Notice of any such meeting shall be given to all
Partners not less than seven days nor more than thirty (30) days prior to the
date of such meeting. Partners may vote in person or by proxy at such meeting.
Whenever the vote of the Percentage Interests of the Partners, or the Consent of
the Partners or Consent of the Limited Partners is permitted or required under
this Agreement, such vote or Consent may be given at a meeting of Partners or
may be given in accordance with the procedure prescribed in Section 14.1.
     B. Any action required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by the Percentage Interests as is expressly required
by this Agreement for the action in question. Such consent may be in one
instrument or in several instruments, and shall have the same force and effect
as a vote of the Percentage Interests of the Partners (expressly required by
this Agreement). Such consent shall be filed with the General Partner. An action
so taken shall be deemed to have been taken at a meeting held on the effective
date so certified.
     C. Each Limited Partner may authorize any Person or Persons to act for him
by proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting. Every proxy must be signed by the Limited Partner or his
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy. Every proxy
shall be revocable at the pleasure of the Limited Partner executing it.
     D. Each meeting of Partners shall be conducted by the General Partner or
such other Person as the General Partner may appoint pursuant to such rules for
the conduct of the meeting as the General Partner or such other Person deems
appropriate.
     E. On matters on which Limited Partners are entitled to vote, each Limited
Partner shall have a vote equal to the number of Partnership Units held.

70



--------------------------------------------------------------------------------



 



ARTICLE 15.
GENERAL PROVISIONS
          Section 15.1 Addresses and Notice
          Any notice, demand, request or report required or permitted to be
given or made to a Partner or Assignee under this Agreement shall be in writing
and shall be deemed given or made when delivered in person or when sent by
certified first class United States mail, nationally recognized overnight
delivery service or facsimile transmission to the Partner or Assignee at the
address set forth in Exhibit A or such other address as the Partners shall
notify the General Partner in writing.
          Section 15.2 Titles and Captions
          All article or section titles or captions in this Agreement are for
convenience only. They shall not be deemed part of this Agreement and in no way
define, limit, extend or describe the scope or intent of any provisions hereof.
Except as specifically provided otherwise, references to “Articles” and
“Sections” are to Articles and Sections of this Agreement.
          Section 15.3 Pronouns and Plurals
          Whenever the context may require, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.
          Section 15.4 Further Action
          The parties shall execute and deliver all documents, provide all
information and take or refrain from taking action as may be necessary or
appropriate to achieve the purposes of this Agreement.
          Section 15.5 Binding Effect
          This Agreement shall be binding upon and inure to the benefit of the
parties hereto including the Persons set forth in Exhibit G, and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns.
          Section 15.6 Creditors
          Other than as expressly set forth herein with respect to Indemnitees,
none of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.
          Section 15.7 Waiver
          No failure or delay by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon any breach thereof shall constitute waiver
of any such breach or any other covenant, duty, agreement or condition.

71



--------------------------------------------------------------------------------



 



          Section 15.8 Counterparts
          This Agreement may be executed in counterparts, all of which together
shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart. Each party shall become bound by this Agreement immediately
upon affixing its signature hereto.
          Section 15.9 Applicable Law
          This Agreement shall be construed in accordance with and governed by
the laws of the State of Delaware, without regard to the principles of conflicts
of law.
          Section 15.10 Invalidity of Provisions
          If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
          Section 15.11 Limitation to Preserve REIT Status
          To the extent that any amount paid or credited to the General Partner
or its officers, directors, employees or agents pursuant to Section 7.4 or 7.7
would constitute gross income to the General Partner for purposes of
Sections 856(c)(2) or 856(c)(3) of the Code (a “General Partner Payment”) then,
notwithstanding any other provision of this Agreement, the amount of such
General Partner Payments for any fiscal year shall not exceed the lesser of:

  (i)   an amount equal to the excess, if any, of (a) 4.17% of the General
Partner’s total gross income (but not including the amount of any General
Partner Payments) for the fiscal year which is described in subsections
(A) through (H) of Section 856(c)(2) of the Code over (b) the amount of gross
income (within the meaning of Section 856(c)(2) of the Code) derived by the
General Partner from sources other than those described in subsections
(A) through (H) of Section 856(c)(2) of the Code (but not including the amount
of any General Partner Payments); or     (ii)   an amount equal to the excess,
if any, of (a) 25% of the General Partner’s total gross income (but not
including the amount of any General Partner Payments) for the fiscal year which
is described in subsections (A) through (I) of Section 856(c)(3) of the Code
over (b) the amount of gross income (within the meaning of Section 856(c)(3) of
the Code) derived by the General Partner from sources other than those described
in subsections (A) through (I) of Section 856(c)(3) of the Code (but not
including the amount of any General Partner Payments);

provided, however, that General Partner Payments in excess of the amounts set
forth in subparagraphs (i) and (ii) above may be made if the General Partner, as
a condition precedent, obtains an opinion of tax counsel that the receipt of
such excess amounts would not adversely affect the General Partner’s ability to
qualify as a REIT. To the extent General Partner Payments may not be made in a
year due to the foregoing limitations, such General Partner Payments shall

72



--------------------------------------------------------------------------------



 



carry over and be treated as arising in the following year; provided, however,
that such amounts shall not carry over for more than five years, and if not paid
within such five year period, shall expire; provided, further, that (a) as
General Partner Payments are made, such payments shall be applied first to carry
over amounts outstanding, if any and (b) with respect to carry over amounts for
more than one Partnership Year, such payments shall be applied to the earliest
Partnership Year first.
          Section 15.12 Entire Agreement
          This Agreement (together with the agreements listed on Exhibit I
hereto as to rights and obligations in respect of the Units held by the Limited
Partners who are parties thereto, or their permitted transferees) contains the
entire understanding and agreement among the Partners with respect to the
subject matter hereof and supersedes any other prior written or oral
understandings or agreements among them with respect thereto.
          Section 15.13 No Rights as Stockholders
          Nothing contained in this Agreement shall be construed as conferring
upon the holders of Partnership Units any rights whatsoever as stockholders of
the General Partner, including without limitation any right to receive dividends
or other distributions made to stockholders of the General Partner or to vote or
to consent or to receive notice as stockholders in respect of any meeting of
stockholders for the election of directors of the General Partner or any other
matter.
ARTICLE 16.
INTENTIONALLY OMITTED
ARTICLE 17.
INTENTIONALLY OMITTED
ARTICLE 18.
SERIES J PREFERRED UNITS
          Section 18.1 Designation and Number
          A series of Partnership Units in the Partnership designated as the
7.95% Series J Cumulative Redeemable Preferred Units (the “Series J Preferred
Units”) is hereby established. The number of Series J Preferred Units shall be
800,000.
          Section 18.2 Ranking
          The Series J Preferred Units shall, with respect to distribution
rights and rights upon voluntary or involuntary liquidation, winding up or
dissolution of the Partnership, rank (i) senior to the Common Units and to all
Partnership Units the terms of which provide that such Partnership Units shall
rank junior to the Series J Preferred Units; (ii) on a parity with the Series K
Preferred Units, the Series L Preferred Units, the Series M Preferred Units, the
Series O Preferred Units and all other Parity Preferred Units; and (iii) junior
to all Partnership Units which rank senior to the Series J Preferred Units.

73



--------------------------------------------------------------------------------



 



          Section 18.3 Distributions
          A. Payment of Distributions. Subject to the rights of holders of
Parity Preferred Units (including the Series K Preferred Units, the Series L
Preferred Units, the Series M Preferred Units and the Series O Preferred Units)
as to the payment of distributions, pursuant to Section 5.1, Section 19.3.A,
Section 20.3.A, Section 21.3A and Section 22.3.A hereof, holders of Series J
Preferred Units will be entitled to receive, when, as and if declared by the
Partnership acting through the General Partner, out of Available Cash,
cumulative preferential cash distributions in an amount equal to the Series J
Priority Return. Such distributions will be payable (A) quarterly in arrears, on
the 15th day of January, April, July and October of each year and (B) in the
event of (i) an exchange of Series J Preferred Units into Series J Preferred
Shares, or (ii) a redemption of Series J Preferred Units, on the exchange date
or redemption date, as applicable (each a “Series J Preferred Unit Distribution
Payment Date”), commencing on the first of such payment dates to occur following
their original date of issuance. If any date on which distributions are to be
made on the Series J Preferred Units is not a Business Day, then payment of the
distribution to be made on such date will be made on the next succeeding day
that is a Business Day (and without any interest or other payment in respect of
any such delay) except that, if such Business Day is in the next succeeding
calendar year, such payment shall be made on the immediately preceding Business
Day, in each case with the same force and effect as if made on such date.
Distributions on the Series J Preferred Units will be made to the holders of
record of the Series J Preferred Units on the relevant record dates, which will
be fifteen (15) days prior to the relevant Preferred Unit Distribution Payment
Date (the “Series J Preferred Unit Partnership Record Date”).
          B. Distributions Cumulative. Notwithstanding the foregoing,
distributions on the Series J Preferred Units will accrue whether or not the
terms and provisions of any agreement of the Partnership at any time prohibit
the current payment of distributions, whether or not the Partnership has
earnings, whether or not there are funds legally available for the payment of
such distributions and whether or not such distributions are authorized. Accrued
but unpaid distributions on the Series J Preferred Units will accumulate as of
the Preferred Unit Distribution Payment Date on which they first become payable.
          C. Priority as to Distributors.
          (i) So long as any Series J Preferred Units are outstanding, no
distribution of cash or other property shall be authorized, declared, paid or
set apart for payment on or with respect to any class or series of Partnership
Interest represented by Junior Units, nor shall any Junior Units or Parity
Preferred Units (including the Series K Preferred Units, the Series L Preferred
Units, the Series M Preferred Units and the Series O Preferred Units) be
redeemed, purchased or otherwise acquired for any consideration (or any monies
be paid to or made available for a sinking fund for the redemption of any such
Junior Units or Parity Preferred Units) by the Partnership (except by conversion
into or exchange for other Junior Units or Parity Preferred Units) unless, in
each case, full cumulative distributions have been or contemporaneously are
authorized and paid or authorized and a sum sufficient for the payment thereof
set apart for such payment on the Series J Preferred Units and all classes and
series of outstanding Parity Preferred Units for all distribution periods. The
foregoing sentence will not prohibit (a) distributions payable solely in Junior
Units, (b) the exchange of Junior Units or Parity Preferred Units (including the
Series K Preferred Units, the Series L Preferred Units, the

74



--------------------------------------------------------------------------------



 




Series M Preferred Units and the Series O Preferred Units) into Partnership
Interests of the Partnership ranking junior to the Series J Preferred Units as
to distributions, or (c) the redemption of Partnership Interests corresponding
to Series J Preferred Shares, Parity Preferred Stock (including Series K
Preferred Shares, Series L Preferred Shares, Series M Preferred Shares and
Series O Preferred Shares) with respect to distributions or Junior Stock to be
purchased by the General Partner pursuant to the Charter to preserve the General
Partner’s status as a real estate investment trust, provided that such
redemption shall be upon the same terms as the corresponding stock purchase
pursuant to the Charter.
          (ii) So long as distributions have not been paid in full (or a sum
sufficient for such full payment is not so set apart) upon the Series J
Preferred Units and any other Parity Preferred Units (including the Series K
Preferred Units, the Series L Preferred Units, the Series M Preferred Units and
the Series O Preferred Units), all distributions authorized and declared on the
Series J Preferred Units and all classes or series of outstanding Parity
Preferred Units (including the Series K Preferred Units, the Series L Preferred
Units, the Series M Preferred Units and the Series O Preferred Units) shall be
authorized and declared pro rata so that the amount of distributions authorized
and declared per Series J Preferred Unit and such other classes or series of
Parity Preferred Units shall in all cases bear to each other the same ratio that
accrued distributions per Series J Preferred Unit and such other classes or
series of Parity Preferred Units (which shall not include any accumulation in
respect of unpaid distributions for prior distribution periods if such class or
series of Parity Preferred Units do not have cumulative distribution rights)
bear to each other. No interest, or sum of money in lieu of interest, shall be
payable in respect of any distributions or payments on Series J Preferred Units
which may be in arrears.
          (iii) Notwithstanding anything to the contrary set forth herein,
distributions on Partnership Interests held by either (a) the General Partner or
(b) any other holder of Partnership Interest in the Partnership, in each case
ranking junior to or on parity with the Series J Preferred Units may be made,
without preserving the priority of distributions described in Sections 18.3.C(i)
and (ii), but (i) only to the extent such distributions are required to preserve
the real estate investment trust status of the General Partner and (ii) in the
case of any holder other than the General Partner only to the extent required by
the Partnership Agreement.
          D. No Further Rights. Holders of Series J Preferred Units shall not be
entitled to any distributions, whether payable in cash, other property or
otherwise, in excess of the full cumulative distributions described herein.
          Section 18.4 Liquidation Proceeds
          A. Distributions. Upon voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, distributions on the Series J
Preferred Units shall be made in accordance with Article 13 of this Agreement.
          B. Notice. Written notice of any such voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, stating the payment
date or dates when, and the place or places where, the amounts distributable in
such circumstances shall be payable, shall be given by the General Partner
pursuant to Section 13.6 hereof.

75



--------------------------------------------------------------------------------



 



          C. No Further Rights. After payment of the full amount of the
liquidating distributions to which they are entitled, Holders of Series J
Preferred Units will have no right or claim to any of the remaining assets of
the Partnership.
          D. Consolidation, Merger or Certain Other Transactions. None of a
consolidation or merger of the Partnership with or into another entity, a merger
of another entity with or into the Partnership, or a sale, lease, transfer or
conveyance of all or substantially all of the Partnership’s property or business
shall be considered a liquidation, dissolution or winding up of the Partnership.
          Section 18.5 Redemption
          A. Redemption. The Series J Preferred Units may not be redeemed prior
to September 21, 2006. On or after such date, the Partnership shall have the
right to redeem the Series J Preferred Units, in whole or in part, at any time
or from time to time, upon not less than 30 nor more than 60 days’ written
notice, at a redemption price, payable in cash, equal to the Capital Account
balance of the holder of Series J Preferred Units (the “Redemption Price”);
provided, however, that no redemption pursuant to this Section 18.5 will be
permitted if the Redemption Price does not equal or exceed the original Capital
Contribution of such holder plus the cumulative Priority Return to the
redemption date to the extent not previously distributed. If fewer than all of
the outstanding Series J Preferred Units are to be redeemed, the Series J
Preferred Units to be redeemed shall be selected pro rata (as nearly as
practicable without creating fractional units).
          B. Limitation on Redemption. (i) The Redemption Price of the Series J
Preferred Units (other than the portion thereof consisting of accumulated but
unpaid distributions) is payable solely out of the sale proceeds of capital
stock of the General Partner, which will be contributed by the General Partner
to the Partnership as an additional capital contribution, or out of the sale of
limited partner interests in the Partnership and from no other source. For
purposes of the preceding sentence, “capital stock” means any equity securities
(including Common Stock and Preferred Stock (as such terms are defined in the
Charter)), depository shares, interests, participation or other ownership
interests (however designated) and any rights (other than debt securities
convertible into or exchangeable for equity securities) or options to purchase
any of the foregoing.
          (ii) The Partnership may not redeem fewer than all of the outstanding
Series J Preferred Units unless all accumulated and unpaid distributions have
been paid on all Series J Preferred Units for all quarterly distribution periods
terminating on or prior to the date of redemption.
          C. Procedures for Redemption. (i) Notice of redemption will be
(i) faxed, and (ii) mailed by the Partnership, by certified mail, postage
prepaid, not less than 30 nor more than 60 days prior to the redemption date,
addressed to the respective holders of record of the Series J Preferred Units at
their respective addresses as they appear on the records of the Partnership. No
failure to give or defect in such notice shall affect the validity of the
proceedings for the redemption of any Series J Preferred Units except as to the
holder to whom such notice was defective or not given. In addition to any
information required by law, each such notice shall state: (a) the redemption
date, (b) the Redemption Price, (c) the aggregate

76



--------------------------------------------------------------------------------



 




number of Series J Preferred Units to be redeemed and if fewer than all of the
outstanding Series J Preferred Units are to be redeemed, the number of Series J
Preferred Units to be redeemed held by such holder, which number shall equal
such holder’s pro rata share (based on the percentage of the aggregate number of
outstanding Series J Preferred Units that the total number of Series J Preferred
Units held by such holder represents) of the aggregate number of Series J
Preferred Units to be redeemed, (d) the place or places where such Series J
Preferred Units are to be surrendered for payment of the Redemption Price,
(e) that distributions on the Series J Preferred Units to be redeemed will cease
to accumulate on such redemption date and (f) that payment of the Redemption
Price will be made upon presentation and surrender of such Series J Preferred
Units.
          (ii) If the Partnership gives a notice of redemption in respect of
Series J Preferred Units (which notice will be irrevocable) then, by 12:00 noon,
New York City time, on the redemption date, the Partnership will deposit
irrevocably in trust for the benefit of the Series J Preferred Units being
redeemed funds sufficient to pay the applicable Redemption Price and will give
irrevocable instructions and authority to pay such Redemption Price to the
holders of the Series J Preferred Units upon surrender of the Series J Preferred
Units by such holders at the place designated in the notice of redemption. On
and after the date of redemption, distributions will cease to accumulate on the
Series J Preferred Units or portions thereof called for redemption, unless the
Partnership defaults in the payment thereof. If any date fixed for redemption of
Series J Preferred Units is not a Business Day, then payment of the Redemption
Price payable on such date will be made on the next succeeding day that is a
Business Day (and without any interest or other payment in respect of any such
delay) except that, if such Business Day falls in the next calendar year, such
payment will be made on the immediately preceding Business Day, in each case
with the same force and effect as if made on such date fixed for redemption. If
payment of the Redemption Price is improperly withheld or refused and not paid
by the Partnership, distributions on such Series J Preferred Units will continue
to accumulate from the original redemption date to the date of payment, in which
case the actual payment date will be considered the date fixed for redemption
for purposes of calculating the applicable Redemption Price.
          Section 18.6 Voting Rights
          A. General. Holders of the Series J Preferred Units will not have any
voting rights or right to consent to any matter requiring the consent or
approval of the Limited Partners, except as set forth below and in
Section 7.3.E.
          B. Certain Voting Rights. So long as any Series J Preferred Units
remain outstanding, the Partnership shall not, without the affirmative vote of
the holders of at least two-thirds of the Series J Preferred Units outstanding
at the time (i) authorize or create, or increase the authorized or issued amount
of, any class or series of Partnership Interests ranking prior to the Series J
Preferred Units with respect to payment of distributions or rights upon
liquidation, dissolution or winding-up or reclassify any Partnership Interests
of the Partnership into any such Partnership Interest, or create, authorize or
issue any obligations or security convertible into or evidencing the right to
purchase any such Partnership Interests, (ii) authorize or create, or increase
the authorized or issued amount of any Parity Preferred Units or reclassify any
Partnership Interest of the Partnership into any such Partnership Interest or
create, authorize or issue any obligations or security convertible into or
evidencing the right to purchase any such

77



--------------------------------------------------------------------------------



 




Partnership Interests but only to the extent such Parity Preferred Units are
issued to an affiliate of the Partnership, other than the General Partner to the
extent the issuance of such interests was to allow the General Partner to issue
corresponding preferred stock to persons who are not affiliates of the
Partnership or (iii) either consolidate, merge into or with, or convey, transfer
or lease its assets substantially as an entirety to, any corporation or other
entity or amend, alter or repeal the provisions of the Partnership Agreement
(including, without limitation, this Article 18), whether by merger,
consolidation or otherwise, in each case in a manner that would materially and
adversely affect the powers, special rights, preferences, privileges or voting
power of the Series J Preferred Units or the holders thereof; provided, however,
that with respect to the occurrence of any event set forth in (iii) above, so
long as (a) the Partnership is the surviving entity and the Series J Preferred
Units remain outstanding with the terms thereof unchanged, or (b) the resulting,
surviving or transferee entity (I) is a partnership, limited liability company
or other pass-through entity organized under the laws of any state, (II) is not
taxable as a corporation for U.S. federal income tax purposes and (III)
substitutes the Series J Preferred Units for other interests in such entity
having substantially the same terms and rights as the Series J Preferred Units,
including with respect to distributions, voting rights and rights upon
liquidation, dissolution or winding-up, then the occurrence of any such event
shall not be deemed to materially and adversely affect such rights, privileges
or voting powers of the holders of the Series J Preferred Units; and provided
further, that any increase in the amount of Partnership Interests or the
creation or issuance of any other class or series of Partnership Interests
represented by Junior Units or Parity Preferred Units are not issued to an
affiliate of the Partnership, other than the General Partner to the extent the
issuance of such interests was to allow the General Partner to issue
corresponding preferred stock to persons who are not affiliates of the
Partnership, shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers.
          Section 18.7 Transfer Restrictions
          The Series J Preferred Units shall be subject to the provisions of
Article 11 hereof; provided, however, that the Series J Preferred Units shall
not be subject to the right of first refusal of the General Partner as described
in Section 11.3 hereof. No transfer of Series J Preferred Units, or other action
by the holder or holders of such Units, is permitted, without the consent of the
General Partner which consent may be given or withheld in its sole and absolute
discretion, if such transfer or other action would result in more than two
partners holding all outstanding Series J Preferred Units within the meaning of
Treasury Regulation Section 1.7704-1(h)(1)(ii) (without regard to Treasury
Regulation Section 1.7704-1(h)(3)(ii)); provided, however, that the General
Partner’s consent may not be unreasonably withheld if (a) such transfer or other
action would not result in more than five partners holding all outstanding
Series J Preferred Units within the meaning of Treasury Regulation Section
1.7704-1(h)(1)(ii) (without regard to Treasury
Regulation Section 1.7704-1(h)(3)(ii)) and (b) the General Partner cannot rely
on Treasury Regulation Section 1.7704-1(h) to avoid classification of Operating
Partnership as a PTP. In addition, no transfer may be made to any person if such
transfer would cause the exchange of the Series J Preferred Units for Series J
Preferred Shares, as provided herein, to be required to be registered under the
Securities Act of 1933, as amended, or any state securities laws. If (i) the
holders of 51% of the Series J Preferred Units conclude based on results or
projected results that there exists (in the reasonable judgment of such holders)
an imminent and substantial risk that such holder’s interest in the Partnership
represents or will represent more than 19.5% of the total profits or capital
interests in the Partnership for a taxable year (the

78



--------------------------------------------------------------------------------



 



“19.5% Limit”), (ii) such holders deliver to the General Partner an opinion of
independent counsel to the effect that there is a substantial risk that such
holder’s interest in the Partnership represents or will represent more than the
19.5% Limit (determined in accordance with Regulations Section 1.731-2(e)(4)),
and (iii) the General Partner agrees with the conclusions referred to in clauses
(i) and (ii) of this sentence, such agreement not to be unreasonably withheld,
then such holders shall, subject to the above limitations, be permitted to
transfer so much of their Series J Preferred Units as may be appropriate to
alleviate the risk of not satisfying the 19.5% Limit to the trust described in
Exhibit J, with such holders having the rights set forth in such Exhibit.
          Section 18.8 Exchange Rights
          A. Right to Exchange. (i) Series J Preferred Units will be
exchangeable in whole but not in part unless expressly otherwise provided herein
at anytime on or after September 21, 2011, at the option of the holders of 51%
of all outstanding Series J Preferred Units, for authorized but previously
unissued Series J Preferred Shares at an exchange rate of one Series J Preferred
Share from the General Partner for one Series J Preferred Unit, subject to
adjustment as described below (the “Exchange Price”), provided that the Series J
Preferred Units will become exchangeable at any time, in whole but not in part
unless expressly otherwise provided herein, at the option of the holders of 51%
of all outstanding Series J Preferred Units for Series J Preferred Shares (x) if
at any time full distributions shall not have been timely made on any Series J
Preferred Unit with respect to six (6) prior quarterly distribution periods,
whether or not consecutive, provided, however, that a distribution in respect of
Series J Preferred Units shall be considered timely made if made within two
(2) Business Days after the applicable Preferred Unit Distribution Payment Date
if at the time of such late payment there shall not be any prior quarterly
distribution periods in respect of which full distributions were not timely
made, or (y) at any time (A) the holders of 51% of the Series J Preferred Units
conclude (in the reasonable judgment of such holders) that the Partnership, if
it otherwise were taxable as a real estate investment trust, either (1) will not
or likely will not satisfy the income tests of Section 856 of the Code for the
year in which such determination is made or (2) will not or likely will not
satisfy the asset tests of Section 856 of the Code as of the end of the calendar
quarter in which such determination is made, which failure will not or is
unlikely to be (or is subsequently not) cured as permitted under Section 856 of
the Code, (B) the holders deliver to the General Partner an opinion of a
nationally recognized independent counsel to the effect of the conclusion set
forth in clause (A) of this sentence, (C) such failure would create a meaningful
risk that a holder of the Series J Preferred Units would fail to maintain its
qualification as a real estate investment trust and (D) the General Partner
agrees with the conclusions referred to in clauses (A) and (B) of this sentence,
such agreement not to be unreasonably withheld. Furthermore, the Series J
Preferred Units, if the holders of 51% of all outstanding Series J Preferred
Units so determine, may be exchanged in whole but not in part (regardless of
whether held by one or more holders) for Series J Preferred Shares if (1) the
holders of 51% of all outstanding Series J Preferred Units conclude based on
results or projected results that there exists (in the reasonable judgment of
such holder) an imminent and substantial risk that the holder’s interest in the
Partnership represents or will represent more than the 19.5% Limit, (2) such
holders deliver to the General Partner an opinion of independent counsel to the
effect that there is a substantial risk that its interest in the Partnership
does not or will not satisfy the 19.5% Limit and (3) the General Partner agrees
with the conclusions referred to in clauses (1) and (2) of this sentence, such
agreement not to be unreasonably withheld; provided, however, that if, as a
result of such

79



--------------------------------------------------------------------------------



 



conclusion, such holders’ interest in the Partnership is reduced pursuant to the
last sentence of Section 18.7 hereof (which procedure shall be available to such
holders to the exclusion of the procedure under this sentence for so long as, on
a cumulative basis, sales of 10% or fewer of the Series J Preferred Units
originally issued by the Partnership would in the opinion of the
above-referenced counsel reduce the risk that such holders’ interest in the
Partnership would not satisfy the 19.5% Limit to less than a substantial risk,
and thereafter shall be a permitted alternative to the procedure pursuant to
this sentence) or the risk of such holder not satisfying the 19.5% Limit
otherwise is reduced below a substantial risk, then an exchange in whole under
this sentence shall not be permitted unless and until a change in facts occurs
and a further determination by such holders is made under this sentence.
          (ii) Notwithstanding anything to the contrary set forth in
Section 18.8.A(i), if an Exchange Notice (as defined herein) has been delivered
to the General Partner, then the General Partner may, at its option, within ten
(10) Business Days after receipt of the Exchange Notice, elect to cause the
Partnership to redeem all or a portion of the outstanding Series J Preferred
Units for cash in an amount equal to the original Capital Contribution per
Series J Preferred Unit and all accrued and unpaid distributions thereon to the
date of redemption. If the General Partner elects to redeem fewer than all of
the outstanding Series J Preferred Units, the number of Series J Preferred Units
held by each holder to be redeemed shall equal such holder’s pro rata share
(based on the percentage of the aggregate number of outstanding Series J
Preferred Units that the total number of Series J Preferred Units held by such
holder represents) of the aggregate number of Series J Preferred Units being
redeemed.
          (iii) In the event an exchange of all Series J Preferred Units
pursuant to Section 18.8.A would violate the provisions on ownership limitation
of the General Partner set forth in Section 7 of the Third Article of the
Articles Supplementary to the Charter with respect to Series J Preferred Shares
(the “Series J Articles Supplementary”), each holder of Series J Preferred Units
shall be entitled to exchange, pursuant to the provisions of Section 18.8.B, a
number of Series J Preferred Units which would comply with the provisions on the
ownership limitation of the General Partner set forth in such Section 7 of the
Series J Articles Supplementary, with respect to such holder, and any Series J
Preferred Units not so exchanged (the “Excess Units”) shall be redeemed by the
Partnership for cash in an amount equal to the original Capital Contribution per
Excess Unit, plus any accrued and unpaid distributions thereon to the date of
redemption subject to any restriction thereon contained in any debt instrument
or agreement of the Partnership. In the event an exchange would result in Excess
Units, as a condition to such exchange, each holder of such units agrees to
provide representations and covenants reasonably requested by the General
Partner relating to (i) the widely held nature of the interests in such holder,
sufficient to assure the General Partner that the holder’s ownership of stock of
the General Partner (without regard to the limits described above) will not
cause any individual to own in excess of 9.0% of the stock of the General
Partner; and (ii) to the extent such holder can so represent and covenant
without obtaining information from its owners, the holder’s ownership of tenants
of the Partnership and its affiliates. For purposes of determining the number of
Excess Units under this Section 18.8.A(iii), the “Beneficial Ownership Limit”
and “Constructive Ownership Limit” set forth in the Series J Articles
Supplementary shall be deemed to be 9.0%. To the extent the General Partner
would not be able to pay the cash set forth above in exchange for the Excess
Units, and to the extent consistent with the Charter, the General Partner agrees
that it will grant to the holders of the Series J Preferred Units exceptions to
the Beneficial Ownership Limit and Constructive Ownership Limit set forth in the
Series J Articles

80



--------------------------------------------------------------------------------



 



Supplementary sufficient to allow such holders to exchange all of their Series J
Preferred Units for Series J Preferred Stock, provided such holders furnish to
the General Partner representations acceptable to the General Partner in its
sole and absolute discretion which assure the General Partner that such
exceptions will not jeopardize the General Partner’s tax status as a REIT for
purposes of federal and applicable state law. Notwithstanding any provision of
this Agreement to the contrary, no Series J Limited Partner shall be entitled to
effect an exchange of Series J Preferred Units for Series J Preferred Shares to
the extent that ownership or right to acquire such shares would cause the
Partner or any other Person or, in the opinion of counsel selected by the
General Partner, may cause the Partner or any other Person, to violate the
restrictions on ownership and transfer of Series J Preferred Shares set forth in
the Charter, taking into account any exceptions thereto granted by the Company
in accordance with the terms of the Charter. To the extent any such attempted
exchange for Series J Preferred Shares would be in violation of the previous
sentence, it shall be void ab initio and such Series J Limited Partner shall not
acquire any rights or economic interest in the Series J Preferred Shares
otherwise issuable upon such exchange.
          (iv) The redemption of Series J Preferred Units described in
Section 18.8.A(ii) and (iii) shall be subject to the provisions of
Section 18.5.B(i) and Section 18.5.C(ii); provided, however, that the term
“Redemption Price” in such Sections 18.5.B(i) and 18.5.C(ii) shall be read to
mean the original Capital Contribution per Series J Preferred Unit being
redeemed as set forth on Exhibit A plus all accrued and unpaid distributions to
the redemption date.
          B. Procedure for Exchange and/or Redemption of Series J Preferred
Units.
          (i) Any exchange shall be exercised pursuant to a notice of exchange
(the “Exchange Notice”) delivered to the General Partner by the Partners
representing at least 51% of the outstanding Series J Preferred Units (or by
Contributor in the case of an exchange pursuant to the last sentence of
Section 18.8.A.(i) hereof) by (a) fax and (b) by certified mail postage prepaid.
The General Partner may effect any exchange of Series J Preferred Units, or
exercise its option to cause the Partnership to redeem any portion of the
Series J Preferred Units for cash pursuant to Section 18.8.A(ii) or redeem
Excess Units pursuant to Section 18.8.A(iii), by delivering to each holder of
record of Series J Preferred Units, within ten (10) Business Days following
receipt of the Exchange Notice, (a) if the General Partner elects to cause the
Partnership to acquire any of the Series J Preferred Units then outstanding, (1)
certificates representing the Series J Preferred Shares being issued in exchange
for the Series J Preferred Units of such holder being exchanged and (2) a
written notice (a “Redemption Notice”) stating (A) the redemption date, which
may be the date of such Redemption Notice or any other date which is not later
than sixty (60) days following the receipt of the Exchange Notice, (B) the
redemption price, (C) the place or places where the Series J Preferred Units are
to be surrendered and (D) that distributions on the Series J Preferred Units
will cease to accrue on such redemption date, or (b) if the General Partner
elects to cause the Partnership to redeem all of the Series J Preferred Units
then outstanding in exchange for cash, a Redemption Notice. Series J Preferred
Units shall be deemed canceled (and any corresponding Partnership Interest
represented thereby deemed terminated) simultaneously with the delivery of
shares of Series J Preferred Shares (with respect to Series J Preferred Units
exchanged) or simultaneously with the redemption date (with respect to Series J
Preferred Units redeemed). Holders of Series J Preferred Units shall deliver any
canceled certificates representing Series J Preferred Units which have been
exchanged or redeemed to the office of General Partner (which currently is
located at Pier 1, Bay 1, San

81



--------------------------------------------------------------------------------



 



Francisco, California 94111) within ten (10) Business Days of the exchange or
redemption with respect thereto. Notwithstanding anything to the contrary
contained herein, any and all Series J Preferred Units to be exchanged for
Series J Preferred Stock pursuant to this Section 18.8 shall be so exchanged in
a single transaction at one time. As a condition to exchange, the General
Partner may require the holders of Series J Preferred Units to make such
representations as may be reasonably necessary for the General Partner to
establish that the issuance of Series J Preferred Shares pursuant to the
exchange shall not be required to be registered under the Securities Act or any
state securities laws. Any Series J Preferred Shares issued pursuant to this
Section 18.8 shall be delivered as shares which are duly authorized, validly
issued, fully paid and nonassessable, free of any pledge, lien, encumbrance or
restriction other than those provided in the Charter, the Bylaws of the General
Partner, the Securities Act and relevant state securities or blue sky laws.
          The certificates representing the Series J Preferred Shares issued
upon exchange of the Series J Preferred Units shall contain the following
legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND STATE SECURITIES LAWS OR (B) IF THE CORPORATION HAS BEEN
FURNISHED WITH A SATISFACTORY OPINION OF COUNSEL FOR THE HOLDER OF THE SHARES
REPRESENTED HEREBY, OR OTHER EVIDENCE SATISFACTORY TO THE CORPORATION, THAT SUCH
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT
FROM THE PROVISIONS OF SECTION 5 OF THE ACT AND STATE SECURITIES LAWS AND THE
RULES AND REGULATIONS THEREUNDER.
          (ii) In the event of an exchange of Series J Preferred Units for
Series J Preferred Shares, an amount equal to the accrued and unpaid
distributions to the date of exchange on any Series J Preferred Units tendered
for exchange shall (i) accrue on the Series J Preferred Shares into which such
Series J Preferred Units are exchanged, and (ii) continue to accrue on such
Series J Preferred Units, which shall remain outstanding following such
exchange, with the General Partner as the holder of such Series J Preferred
Units. Notwithstanding anything to the contrary set forth herein, in no event
shall a holder of a Series J Preferred Unit that was validly exchanged for
Series J Preferred Shares pursuant to this section (other than the General
Partner holding such Series J Preferred Unit following any such exchange),
receive a distribution out of Available Cash of the Partnership, if such holder,
after exchange, is entitled to receive a distribution out of Available Cash with
respect to the Series J Preferred Shares for which such Series J Preferred Unit
was exchanged or redeemed. Further for purposes of the foregoing, in the event
of an exchange of Series J Preferred Units for Series J Preferred Shares, if the
accrued and unpaid distributions per Series J Preferred Unit is not the same for
each Series J Preferred Unit, the accrued and unpaid distributions per Series J
Preferred

82



--------------------------------------------------------------------------------



 



Unit for each such Series J Preferred Unit shall be equal to the greatest amount
of such accrued and unpaid distributions per Series J Preferred Unit on any such
unit.
          (iii) Fractional Series J Preferred Shares are not to be issued upon
exchange but, in lieu thereof, the General Partner will pay a cash adjustment
based upon the fair market value of the Series J Preferred Shares on the day
prior to the exchange date as determined in good faith by the Board of Directors
of the General Partner.
          C. Adjustment of Exchange Price. In case the General Partner shall be
a party to any transaction (including, without limitation, a merger,
consolidation, statutory share exchange, tender offer for all or substantially
all of the General Partner’s capital stock or sale of all or substantially all
of the General Partner’s assets), in each case as a result of which the Series J
Preferred Shares will be converted into the right to receive shares of capital
stock, other securities or other property (including cash or any combination
thereof), each Series J Preferred Unit will thereafter be exchangeable into the
kind and amount of shares of capital stock and other securities and property
receivable (including cash or any combination thereof) upon the consummation of
such transaction by a holder of that number of Series J Preferred Shares or
fraction thereof into which one Series J Preferred Unit was exchangeable
immediately prior to such transaction. The General Partner may not become a
party to any such transaction unless the terms thereof are consistent with the
foregoing.
          Section 18.9 No Conversion Rights
          The Series J Preferred Units shall not be convertible into any other
class or series of interest in the Partnership.
          Section 18.10 No Sinking Fund
          No sinking fund shall be established for the retirement or redemption
of Series J Preferred Units.
ARTICLE 19.
SERIES K PREFERRED UNITS
          Section 19.1 Designation and Number
          A series of Partnership Units in the Partnership designated as the
7.95% Series K Cumulative Redeemable Preferred Units (the “Series K Preferred
Units”) is hereby established. The number of Series K Preferred Units shall be
800,000.
          Section 19.2 Ranking
          The Series K Preferred Units shall, with respect to distribution
rights and rights upon voluntary or involuntary liquidation, winding up or
dissolution of the Partnership, rank (i) senior to the Common Units and to all
Partnership Units the terms of which provide that such Partnership Units shall
rank junior to the Series K Preferred Units; (ii) on a parity with the Series J
Preferred Units, the Series L Preferred Units, the Series M Preferred Units, the
Series O

83



--------------------------------------------------------------------------------



 



Preferred Units and all other Parity Preferred Units; and (iii) junior to all
Partnership Units which rank senior to the Series K Preferred Units.
          Section 19.3 Distributions
          A. Payment of Distributions. Subject to the rights of holders of
Parity Preferred Units (including the Series J Preferred Units, the Series L
Preferred Units, the Series M Preferred Units and the Series O Preferred Units)
as to the payment of distributions, pursuant to Section 5.1, Section 18.3.A,
Section 20.3.A, Section 21.3.A and Section 22.3.A hereof, holders of Series K
Preferred Units will be entitled to receive, when, as and if declared by the
Partnership acting through the General Partner, out of Available Cash,
cumulative preferential cash distributions in an amount equal to the Series K
Priority Return. Such distributions will be payable (A) quarterly in arrears, on
the 15th day of January, April, July and October of each year and (B) in the
event of (i) an exchange of Series K Preferred Units into Series K Preferred
Shares, or (ii) a redemption of Series K Preferred Units, on the exchange date
or redemption date, as applicable (each a “Series K Preferred Unit Distribution
Payment Date”), commencing on the first of such payment dates to occur following
their original date of issuance. If any date on which distributions are to be
made on the Series K Preferred Units is not a Business Day, then payment of the
distribution to be made on such date will be made on the next succeeding day
that is a Business Day (and without any interest or other payment in respect of
any such delay) except that, if such Business Day is in the next succeeding
calendar year, such payment shall be made on the immediately preceding Business
Day, in each case with the same force and effect as if made on such date.
Distributions on the Series K Preferred Units will be made to the holders of
record of the Series K Preferred Units on the relevant record dates, which will
be fifteen (15) days prior to the relevant Preferred Unit Distribution Payment
Date (the “Series K Preferred Unit Partnership Record Date”).
          B. Distributions Cumulative. Notwithstanding the foregoing,
distributions on the Series K Preferred Units will accrue whether or not the
terms and provisions of any agreement of the Partnership at any time prohibit
the current payment of distributions, whether or not the Partnership has
earnings, whether or not there are funds legally available for the payment of
such distributions and whether or not such distributions are authorized. Accrued
but unpaid distributions on the Series K Preferred Units will accumulate as of
the Preferred Unit Distribution Payment Date on which they first become payable.
          C. Priority as to Distributors.
          (i) So long as any Series K Preferred Units are outstanding, no
distribution of cash or other property shall be authorized, declared, paid or
set apart for payment on or with respect to any class or series of Partnership
Interest represented by Junior Units, nor shall any Junior Units or Parity
Preferred Units (including the Series J Preferred Units, the Series L Preferred
Units, the Series M Preferred Units and the Series O Preferred Units) be
redeemed, purchased or otherwise acquired for any consideration (or any monies
be paid to or made available for a sinking fund for the redemption of any such
Junior Units or Parity Preferred Units) by the Partnership (except by conversion
into or exchange for other Junior Units or Parity Preferred Units) unless, in
each case, full cumulative distributions have been or contemporaneously are
authorized and paid or authorized and a sum sufficient for the payment thereof
set apart for such payment on the Series K Preferred Units and all classes and
series of

84



--------------------------------------------------------------------------------



 



outstanding Parity Preferred Units for all distribution periods. The foregoing
sentence will not prohibit (a) distributions payable solely in Junior Units,
(b) the exchange of Junior Units or Parity Preferred Units (including the
Series J Preferred Units, the Series L Preferred Units, the Series M Preferred
Units and the Series O Preferred Units) into Partnership Interests of the
Partnership ranking junior to the Series K Preferred Units as to distributions,
or (c) the redemption of Partnership Interests corresponding to Series K
Preferred Shares, Parity Preferred Stock (including Series J Preferred Shares,
Series L Preferred Shares, Series M Preferred Shares and Series O Preferred
Shares) with respect to distributions or Junior Stock to be purchased by the
General Partner pursuant to the Charter to preserve the General Partner’s status
as a real estate investment trust, provided that such redemption shall be upon
the same terms as the corresponding stock purchase pursuant to the Charter.
          (ii) So long as distributions have not been paid in full (or a sum
sufficient for such full payment is not so set apart) upon the Series K
Preferred Units and any other Parity Preferred Units (including the Series J
Preferred Units, the Series L Preferred Units, the Series M Preferred Units and
the Series O Preferred Units), all distributions authorized and declared on the
Series K Preferred Units and all classes or series of outstanding Parity
Preferred Units (including the Series J Preferred Units, the Series L Preferred
Units, the Series M Preferred Units and the Series O Preferred Units) shall be
authorized and declared pro rata so that the amount of distributions authorized
and declared per Series K Preferred Unit and such other classes or series of
Parity Preferred Units shall in all cases bear to each other the same ratio that
accrued distributions per Series K Preferred Unit and such other classes or
series of Parity Preferred Units (which shall not include any accumulation in
respect of unpaid distributions for prior distribution periods if such class or
series of Parity Preferred Units do not have cumulative distribution rights)
bear to each other. No interest, or sum of money in lieu of interest, shall be
payable in respect of any distributions or payments on Series K Preferred Units
which may be in arrears.
          (iii) Notwithstanding anything to the contrary set forth herein,
distributions on Partnership Interests held by either (a) the General Partner or
(b) any other holder of Partnership Interest in the Partnership, in each case
ranking junior to or on parity with the Series K Preferred Units may be made,
without preserving the priority of distributions described in Sections 19.3.C(i)
and (ii), but (i) only to the extent such distributions are required to preserve
the real estate investment trust status of the General Partner and (ii) in the
case of any holder other than the General Partner only to the extent required by
the Partnership Agreement.
          D. No Further Rights. Holders of Series K Preferred Units shall not be
entitled to any distributions, whether payable in cash, other property or
otherwise, in excess of the full cumulative distributions described herein.
          Section 19.4 Liquidation Proceeds
          A. Distributions. Upon voluntary or involuntary liquidation,
dissolution or winding-up of the Partnership, distributions on the Series K
Preferred Units shall be made in accordance with Article 13 of this Agreement.
          B. Notice. Written notice of any such voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, stating the payment
date or dates when, and the

85



--------------------------------------------------------------------------------



 



place or places where, the amounts distributable in such circumstances shall be
payable, shall be given by the General Partner pursuant to Section 13.6 hereof.
          C. No Further Rights. After payment of the full amount of the
liquidating distributions to which they are entitled, Holders of Series K
Preferred Units will have no right or claim to any of the remaining assets of
the Partnership.
          D. Consolidation, Merger or Certain Other Transactions. None of a
consolidation or merger of the Partnership with or into another entity, a merger
of another entity with or into the Partnership, or a sale, lease, transfer or
conveyance of all or substantially all of the Partnership’s property or business
shall be considered a liquidation, dissolution or winding up of the Partnership.
          Section 19.5 Redemption
          A. Redemption. The Series K Preferred Units may not be redeemed prior
to April 17, 2007. On or after such date, the Partnership shall have the right
to redeem the Series K Preferred Units, in whole or in part, at any time or from
time to time, upon not less than 30 nor more than 60 days’ written notice, at a
redemption price, payable in cash, equal to the Capital Account balance of the
holder of Series K Preferred Units (the “Redemption Price”); provided, however,
that no redemption pursuant to this Section 19.5 will be permitted if the
Redemption Price does not equal or exceed the original Capital Contribution of
such holder plus the cumulative Priority Return to the redemption date to the
extent not previously distributed. If fewer than all of the outstanding Series K
Preferred Units are to be redeemed, the Series K Preferred Units to be redeemed
shall be selected pro rata (as nearly as practicable without creating fractional
units).
          B. Limitation on Redemption. (i) The Redemption Price of the Series K
Preferred Units (other than the portion thereof consisting of accumulated but
unpaid distributions) is payable solely out of the sale proceeds of capital
stock of the General Partner, which will be contributed by the General Partner
to the Partnership as an additional capital contribution, or out of the sale of
limited partner interests in the Partnership and from no other source. For
purposes of the preceding sentence, “capital stock” means any equity securities
(including Common Stock and Preferred Stock (as such terms are defined in the
Charter)), depository shares, interests, participation or other ownership
interests (however designated) and any rights (other than debt securities
convertible into or exchangeable for equity securities) or options to purchase
any of the foregoing.
          (ii) The Partnership may not redeem fewer than all of the outstanding
Series K Preferred Units unless all accumulated and unpaid distributions have
been paid on all Series K Preferred Units for all quarterly distribution periods
terminating on or prior to the date of redemption.
          C. Procedures for Redemption. (i) Notice of redemption will be
(i) faxed, and (ii) mailed by the Partnership, by certified mail, postage
prepaid, not less than 30 nor more than 60 days prior to the redemption date,
addressed to the respective holders of record of the Series K Preferred Units at
their respective addresses as they appear on the records of the Partnership. No
failure to give or defect in such notice shall affect the validity of the

86



--------------------------------------------------------------------------------



 



proceedings for the redemption of any Series K Preferred Units except as to the
holder to whom such notice was defective or not given. In addition to any
information required by law, each such notice shall state: (a) the redemption
date, (b) the Redemption Price, (c) the aggregate number of Series K Preferred
Units to be redeemed and if fewer than all of the outstanding Series K Preferred
Units are to be redeemed, the number of Series K Preferred Units to be redeemed
held by such holder, which number shall equal such holder’s pro rata share
(based on the percentage of the aggregate number of outstanding Series K
Preferred Units that the total number of Series K Preferred Units held by such
holder represents) of the aggregate number of Series K Preferred Units to be
redeemed, (d) the place or places where such Series K Preferred Units are to be
surrendered for payment of the Redemption Price, (e) that distributions on the
Series K Preferred Units to be redeemed will cease to accumulate on such
redemption date and (f) that payment of the Redemption Price will be made upon
presentation and surrender of such Series K Preferred Units.
          (ii) If the Partnership gives a notice of redemption in respect of
Series K Preferred Units (which notice will be irrevocable) then, by 12:00 noon,
New York City time, on the redemption date, the Partnership will deposit
irrevocably in trust for the benefit of the Series K Preferred Units being
redeemed funds sufficient to pay the applicable Redemption Price and will give
irrevocable instructions and authority to pay such Redemption Price to the
holders of the Series K Preferred Units upon surrender of the Series K Preferred
Units by such holders at the place designated in the notice of redemption. On
and after the date of redemption, distributions will cease to accumulate on the
Series K Preferred Units or portions thereof called for redemption, unless the
Partnership defaults in the payment thereof. If any date fixed for redemption of
Series K Preferred Units is not a Business Day, then payment of the Redemption
Price payable on such date will be made on the next succeeding day that is a
Business Day (and without any interest or other payment in respect of any such
delay) except that, if such Business Day falls in the next calendar year, such
payment will be made on the immediately preceding Business Day, in each case
with the same force and effect as if made on such date fixed for redemption. If
payment of the Redemption Price is improperly withheld or refused and not paid
by the Partnership, distributions on such Series K Preferred Units will continue
to accumulate from the original redemption date to the date of payment, in which
case the actual payment date will be considered the date fixed for redemption
for purposes of calculating the applicable Redemption Price.
          Section 19.6 Voting Rights
          A. General. Holders of the Series K Preferred Units will not have any
voting rights or right to consent to any matter requiring the consent or
approval of the Limited Partners, except as set forth below and in
Section 7.3.E.
          B. Certain Voting Rights. So long as any Series K Preferred Units
remain outstanding, the Partnership shall not, without the affirmative vote of
the holders of at least two-thirds of the Series K Preferred Units outstanding
at the time (i) authorize or create, or increase the authorized or issued amount
of, any class or series of Partnership Interests ranking prior to the Series K
Preferred Units with respect to payment of distributions or rights upon
liquidation, dissolution or winding-up or reclassify any Partnership Interests
of the Partnership into any such Partnership Interest, or create, authorize or
issue any obligations or security convertible into or evidencing the right to
purchase any such Partnership Interests, (ii) authorize or create, or

87



--------------------------------------------------------------------------------



 



increase the authorized or issued amount of any Parity Preferred Units or
reclassify any Partnership Interest of the Partnership into any such Partnership
Interest or create, authorize or issue any obligations or security convertible
into or evidencing the right to purchase any such Partnership Interests but only
to the extent such Parity Preferred Units are issued to an affiliate of the
Partnership, other than the General Partner to the extent the issuance of such
interests was to allow the General Partner to issue corresponding preferred
stock to persons who are not affiliates of the Partnership or (iii) either
consolidate, merge into or with, or convey, transfer or lease its assets
substantially as an entirety to, any corporation or other entity or amend, alter
or repeal the provisions of the Partnership Agreement (including, without
limitation, this Article 19), whether by merger, consolidation or otherwise, in
each case in a manner that would materially and adversely affect the powers,
special rights, preferences, privileges or voting power of the Series K
Preferred Units or the holders thereof; provided, however, that with respect to
the occurrence of any event set forth in (iii) above, so long as (a) the
Partnership is the surviving entity and the Series K Preferred Units remain
outstanding with the terms thereof unchanged, or (b) the resulting, surviving or
transferee entity (I) is a partnership, limited liability company or other
pass-through entity organized under the laws of any state, (II) is not taxable
as a corporation for U.S. federal income tax purposes and (III) substitutes the
Series K Preferred Units for other interests in such entity having substantially
the same terms and rights as the Series K Preferred Units, including with
respect to distributions, voting rights and rights upon liquidation, dissolution
or winding-up, then the occurrence of any such event shall not be deemed to
materially and adversely affect such rights, privileges or voting powers of the
holders of the Series K Preferred Units; and provided further, that any increase
in the amount of Partnership Interests or the creation or issuance of any other
class or series of Partnership Interests represented by Junior Units or Parity
Preferred Units are not issued to an affiliate of the Partnership, other than
the General Partner to the extent the issuance of such interests was to allow
the General Partner to issue corresponding preferred stock to persons who are
not affiliates of the Partnership, shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers.
          Section 19.7 Transfer Restrictions
          The Series K Preferred Units shall be subject to the provisions of
Article 11 hereof; provided, however, that the Series K Preferred Units shall
not be subject to the right of first refusal of the General Partner as described
in Section 11.3 hereof. No transfer of Series K Preferred Units, or other action
by the holder or holders of such Units, is permitted, without the consent of the
General Partner which consent may be given or withheld in its sole and absolute
discretion, if such transfer or other action would result in more than two
partners holding all outstanding Series K Preferred Units within the meaning of
Treasury Regulation Section 1.7704-1(h)(1)(ii) (without regard to Treasury
Regulation Section 1.7704-1(h)(3)(ii)); provided, however, that the General
Partner’s consent may not be unreasonably withheld if (a) such transfer or other
action would not result in more than five partners holding all outstanding
Series K Preferred Units within the meaning of Treasury Regulation Section
1.7704-1(h)(1)(ii) (without regard to Treasury
Regulation Section 1.7704-1(h)(3)(ii)) and (b) the General Partner cannot rely
on Treasury Regulation Section 1.7704-1(h) to avoid classification of Operating
Partnership as a PTP. In addition, no transfer may be made to any person if such
transfer would cause the exchange of the Series K Preferred Units for Series K
Preferred Shares, as provided herein, to be required to be registered under the
Securities Act of 1933, as amended, or any state securities laws. If (i) the
holders of 51% of the Series K Preferred Units conclude based on results or

88



--------------------------------------------------------------------------------



 



projected results that there exists (in the reasonable judgment of such holders)
an imminent and substantial risk that such holder’s interest in the Partnership
represents or will represent more than 19.5% of the total profits or capital
interests in the Partnership for a taxable year (the “19.5% Limit”), (ii) such
holders deliver to the General Partner an opinion of independent counsel to the
effect that there is a substantial risk that such holder’s interest in the
Partnership represents or will represent more than the 19.5% Limit (determined
in accordance with Regulations Section 1.731-2(e)(4)), and (iii) the General
Partner agrees with the conclusions referred to in clauses (i) and (ii) of this
sentence, such agreement not to be unreasonably withheld, then such holders
shall, subject to the above limitations, be permitted to transfer so much of
their Series K Preferred Units as may be appropriate to alleviate the risk of
not satisfying the 19.5% Limit to the trust described in Exhibit J, with such
holders having the rights set forth in such Exhibit.
          Section 19.8 Exchange Rights
          A. Right to Exchange. (i) Series K Preferred Units will be
exchangeable in whole but not in part unless expressly otherwise provided herein
at anytime on or after October 30, 2012, at the option of the holders of 51% of
all outstanding Series K Preferred Units, for authorized but previously unissued
Series K Preferred Shares at an exchange rate of one Series K Preferred Share
from the General Partner for one Series K Preferred Unit, subject to adjustment
as described below (the “Exchange Price”), provided that the Series K Preferred
Units will become exchangeable at any time, in whole but not in part unless
expressly otherwise provided herein, at the option of the holders of 51% of all
outstanding Series K Preferred Units for Series K Preferred Shares if at any
time full distributions shall not have been timely made on any Series K
Preferred Unit with respect to six (6) prior quarterly distribution periods,
whether or not consecutive, provided, however, that a distribution in respect of
Series K Preferred Units shall be considered timely made if made within two
(2) Business Days after the applicable Preferred Unit Distribution Payment Date
if at the time of such late payment there shall not be any prior quarterly
distribution periods in respect of which full distributions were not timely
made. Furthermore, the Series K Preferred Units, if the holders of 51% of all
outstanding Series K Preferred Units so determine, may be exchanged in whole but
not in part (regardless of whether held by one or more holders) for Series K
Preferred Shares if (1) the holders of 51% of all outstanding Series K Preferred
Units conclude based on results or projected results that there exists (in the
reasonable judgment of such holder) an imminent and substantial risk that the
holder’s interest in the Partnership represents or will represent more than the
19.5% Limit, (2) such holders deliver to the General Partner an opinion of
independent counsel to the effect that there is a substantial risk that its
interest in the Partnership does not or will not satisfy the 19.5% Limit and
(3) the General Partner agrees with the conclusions referred to in clauses
(1) and (2) of this sentence, such agreement not to be unreasonably withheld;
provided, however, that if, as a result of such conclusion, such holders’
interest in the Partnership is reduced pursuant to the last sentence of
Section 19.7 hereof (which procedure shall be available to such holders to the
exclusion of the procedure under this sentence for so long as, on a cumulative
basis, sales of 10% or fewer of the Series K Preferred Units originally issued
by the Partnership would in the opinion of the above-referenced counsel reduce
the risk that such holders’ interest in the Partnership would not satisfy the
19.5% Limit to less than a substantial risk, and thereafter shall be a permitted
alternative to the procedure pursuant to this sentence) or the risk of such
holder not satisfying the 19.5% Limit otherwise is reduced below a substantial
risk, then an exchange in

89



--------------------------------------------------------------------------------



 



whole under this sentence shall not be permitted unless and until a change in
facts occurs and a further determination by such holders is made under this
sentence.
          (ii) Notwithstanding anything to the contrary set forth in
Section 19.8.A(i), if an Exchange Notice (as defined herein) has been delivered
to the General Partner, then the General Partner may, at its option, within ten
(10) Business Days after receipt of the Exchange Notice, elect to cause the
Partnership to redeem all or a portion of the outstanding Series K Preferred
Units for cash in an amount equal to the original Capital Contribution per
Series K Preferred Unit and all accrued and unpaid distributions thereon to the
date of redemption. If the General Partner elects to redeem fewer than all of
the outstanding Series K Preferred Units, the number of Series K Preferred Units
held by each holder to be redeemed shall equal such holder’s pro rata share
(based on the percentage of the aggregate number of outstanding Series K
Preferred Units that the total number of Series K Preferred Units held by such
holder represents) of the aggregate number of Series K Preferred Units being
redeemed.
          (iii) In the event an exchange of all Series K Preferred Units
pursuant to Section 19.8.A would violate the provisions on ownership limitation
of the General Partner set forth in Section 7 of the Third Article of the
Articles Supplementary to the Charter with respect to Series K Preferred Shares
(the “Series K Articles Supplementary”), each holder of Series K Preferred Units
shall be entitled to exchange, pursuant to the provisions of Section 19.8.B, a
number of Series K Preferred Units which would comply with the provisions on the
ownership limitation of the General Partner set forth in such Section 7 of the
Series K Articles Supplementary, with respect to such holder, and any Series K
Preferred Units not so exchanged (the “Excess Units”) shall be redeemed by the
Partnership for cash in an amount equal to the original Capital Contribution per
Excess Unit, plus any accrued and unpaid distributions thereon to the date of
redemption subject to any restriction thereon contained in any debt instrument
or agreement of the Partnership. In the event an exchange would result in Excess
Units, as a condition to such exchange, each holder of such units agrees to
provide representations and covenants reasonably requested by the General
Partner relating to (i) the widely held nature of the interests in such holder,
sufficient to assure the General Partner that the holder’s ownership of stock of
the General Partner (without regard to the limits described above) will not
cause any individual to own in excess of 9.0% of the stock of the General
Partner; and (ii) to the extent such holder can so represent and covenant
without obtaining information from its owners, the holder’s ownership of tenants
of the Partnership and its affiliates. For purposes of determining the number of
Excess Units under this Section 19.8.A(iii), the “Beneficial Ownership Limit”
and “Constructive Ownership Limit” set forth in the Series K Articles
Supplementary shall be deemed to be 9.0%. To the extent the General Partner
would not be able to pay the cash set forth above in exchange for the Excess
Units, and to the extent consistent with the Charter, the General Partner agrees
that it will grant to the holders of the Series K Preferred Units exceptions to
the Beneficial Ownership Limit and Constructive Ownership Limit set forth in the
Series K Articles Supplementary sufficient to allow such holders to exchange all
of their Series K Preferred Units for Series K Preferred Stock, provided such
holders furnish to the General Partner representations acceptable to the General
Partner in its sole and absolute discretion which assure the General Partner
that such exceptions will not jeopardize the General Partner’s tax status as a
REIT for purposes of federal and applicable state law. Notwithstanding any
provision of this Agreement to the contrary, no Series K Limited Partner shall
be entitled to effect an exchange of Series K Preferred Units for Series K
Preferred Shares to the extent that ownership or right to acquire such shares
would cause the Partner or any other Person or, in the opinion of

90



--------------------------------------------------------------------------------



 




counsel selected by the General Partner, may cause the Partner or any other
Person, to violate the restrictions on ownership and transfer of Series K
Preferred Shares set forth in the Charter, taking into account any exceptions
thereto granted by the Company in accordance with the terms of the Charter. To
the extent any such attempted exchange for Series K Preferred Shares would be in
violation of the previous sentence, it shall be void ab initio and such Series K
Limited Partner shall not acquire any rights or economic interest in the
Series K Preferred Shares otherwise issuable upon such exchange.
          (iv) The redemption of Series K Preferred Units described in
Section 19.8.A(ii) and (iii) shall be subject to the provisions of
Section 19.5.B(i) and Section 19.5.C(ii); provided, however, that the term
“Redemption Price” in such Sections 19.5.B(i) and 19.5.C(ii) shall be read to
mean the original Capital Contribution per Series K Preferred Unit being
redeemed as set forth on Exhibit A plus all accrued and unpaid distributions to
the redemption date.
          B. Procedure for Exchange and/or Redemption of Series K Preferred
Units.
          (i) Any exchange shall be exercised pursuant to a notice of exchange
(the “Exchange Notice”) delivered to the General Partner by the Partners
representing at least 51% of the outstanding Series K Preferred Units (or by
Contributor in the case of an exchange pursuant to the last sentence of
Section 19.8.A.(i) hereof) by (a) fax and (b) by certified mail postage prepaid.
The General Partner may effect any exchange of Series K Preferred Units, or
exercise its option to cause the Partnership to redeem any portion of the
Series K Preferred Units for cash pursuant to Section 19.8.A(ii) or redeem
Excess Units pursuant to Section 19.8.A(iii), by delivering to each holder of
record of Series K Preferred Units, within ten (10) Business Days following
receipt of the Exchange Notice, (a) if the General Partner elects to cause the
Partnership to acquire any of the Series K Preferred Units then outstanding,
(1) certificates representing the Series K Preferred Shares being issued in
exchange for the Series K Preferred Units of such holder being exchanged and
(2) a written notice (a “Redemption Notice”) stating (A) the redemption date,
which may be the date of such Redemption Notice or any other date which is not
later than sixty (60) days following the receipt of the Exchange Notice, (B) the
redemption price, (C) the place or places where the Series K Preferred Units are
to be surrendered and (D) that distributions on the Series K Preferred Units
will cease to accrue on such redemption date, or (b) if the General Partner
elects to cause the Partnership to redeem all of the Series K Preferred Units
then outstanding in exchange for cash, a Redemption Notice. Series K Preferred
Units shall be deemed canceled (and any corresponding Partnership Interest
represented thereby deemed terminated) simultaneously with the delivery of
shares of Series K Preferred Shares (with respect to Series K Preferred Units
exchanged) or simultaneously with the redemption date (with respect to Series K
Preferred Units redeemed). Holders of Series K Preferred Units shall deliver any
canceled certificates representing Series K Preferred Units which have been
exchanged or redeemed to the office of General Partner (which currently is
located at Pier 1, Bay 1, San Francisco, California 94111) within ten
(10) Business Days of the exchange or redemption with respect thereto.
Notwithstanding anything to the contrary contained herein, any and all Series K
Preferred Units to be exchanged for Series K Preferred Stock pursuant to this
Section 19.8 shall be so exchanged in a single transaction at one time. As a
condition to exchange, the General Partner may require the holders of Series K
Preferred Units to make such representations as may be reasonably necessary for
the General Partner to establish that the issuance of Series K Preferred Shares
pursuant to the exchange shall not be required to

91



--------------------------------------------------------------------------------



 



be registered under the Securities Act or any state securities laws. Any
Series K Preferred Shares issued pursuant to this Section 19.8 shall be
delivered as shares which are duly authorized, validly issued, fully paid and
nonassessable, free of any pledge, lien, encumbrance or restriction other than
those provided in the Charter, the Bylaws of the General Partner, the Securities
Act and relevant state securities or blue sky laws.
          The certificates representing the Series K Preferred Shares issued
upon exchange of the Series K Preferred Units shall contain the following
legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND STATE SECURITIES LAWS OR (B) IF THE CORPORATION HAS BEEN
FURNISHED WITH A SATISFACTORY OPINION OF COUNSEL FOR THE HOLDER OF THE SHARES
REPRESENTED HEREBY, OR OTHER EVIDENCE SATISFACTORY TO THE CORPORATION, THAT SUCH
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT
FROM THE PROVISIONS OF SECTION 5 OF THE ACT AND STATE SECURITIES LAWS AND THE
RULES AND REGULATIONS THEREUNDER.
          (ii) In the event of an exchange of Series K Preferred Units for
Series K Preferred Shares, an amount equal to the accrued and unpaid
distributions to the date of exchange on any Series K Preferred Units tendered
for exchange shall (i) accrue on the Series K Preferred Shares into which such
Series K Preferred Units are exchanged, and (ii) continue to accrue on such
Series K Preferred Units, which shall remain outstanding following such
exchange, with the General Partner as the holder of such Series K Preferred
Units. Notwithstanding anything to the contrary set forth herein, in no event
shall a holder of a Series K Preferred Unit that was validly exchanged for
Series K Preferred Shares pursuant to this section (other than the General
Partner holding such Series K Preferred Unit following any such exchange),
receive a distribution out of Available Cash of the Partnership, if such holder,
after exchange, is entitled to receive a distribution out of Available Cash with
respect to the Series K Preferred Shares for which such Series K Preferred Unit
was exchanged or redeemed. Further for purposes of the foregoing, in the event
of an exchange of Series K Preferred Units for Series K Preferred Shares, if the
accrued and unpaid distributions per Series K Preferred Unit is not the same for
each Series K Preferred Unit, the accrued and unpaid distributions per Series K
Preferred Unit for each such Series K Preferred Unit shall be equal to the
greatest amount of such accrued and unpaid distributions per Series K Preferred
Unit on any such unit.
          (iii) Fractional Series K Preferred Shares are not to be issued upon
exchange but, in lieu thereof, the General Partner will pay a cash adjustment
based upon the fair market value of the Series K Preferred Shares on the day
prior to the exchange date as determined in good faith by the Board of Directors
of the General Partner.

92



--------------------------------------------------------------------------------



 



          C. Adjustment of Exchange Price. In case the General Partner shall be
a party to any transaction (including, without limitation, a merger,
consolidation, statutory share exchange, tender offer for all or substantially
all of the General Partner’s capital stock or sale of all or substantially all
of the General Partner’s assets), in each case as a result of which the Series K
Preferred Shares will be converted into the right to receive shares of capital
stock, other securities or other property (including cash or any combination
thereof), each Series K Preferred Unit will thereafter be exchangeable into the
kind and amount of shares of capital stock and other securities and property
receivable (including cash or any combination thereof) upon the consummation of
such transaction by a holder of that number of Series K Preferred Shares or
fraction thereof into which one Series K Preferred Unit was exchangeable
immediately prior to such transaction. The General Partner may not become a
party to any such transaction unless the terms thereof are consistent with the
foregoing.
          Section 19.9 No Conversion Rights
          The Series K Preferred Units shall not be convertible into any other
class or series of interest in the Partnership.
          Section 19.10 No Sinking Fund
          No sinking fund shall be established for the retirement or redemption
of Series K Preferred Units.
ARTICLE 20.
SERIES L PREFERRED UNITS
          Section 20.1 Designation and Number
          A series of Partnership Units in the Partnership designated as the 6
1/2% Series L Cumulative Redeemable Preferred Units (the “Series L Preferred
Units”) is hereby established. The number of Series L Preferred Units shall be
2,300,000.
          Section 20.2 Ranking
          The Series L Preferred Units shall, with respect to distribution
rights and rights upon voluntary or involuntary liquidation, winding up or
dissolution of the Partnership, rank (i) senior to the Common Units and to all
Partnership Units the terms of which provide that such Partnership Units shall
rank junior to the Series L Preferred Units; (ii) on a parity with the Series J
Preferred Units, the Series K Preferred Units, the Series M Preferred Units, the
Series O Preferred Units and all other Parity Preferred Units; and (iii) junior
to all Partnership Units which rank senior to the Series L Preferred Units.
          Section 20.3 Distributions
          A. Payments of Distribution. Subject to the rights of holders of
Parity Preferred Units (including Series J Preferred Units, Series K Preferred
Units, Series M Preferred Units and Series O Preferred Units) as to the payment
of distributions, pursuant to Section 5.1, Section 18.3.A, Section 19.3.A,
Section 21.3A and Section 22.3.A hereof, the General Partner, as

93



--------------------------------------------------------------------------------



 



holder of the Series L Preferred Units, will be entitled to receive, when, as
and if declared by the Partnership acting through the General Partner, out of
Available Cash, cumulative preferential cash distributions in an amount equal to
the Series L Priority Return. Such distributions will be payable (A) quarterly
in arrears, on the 15th day of January, April, July and October of each year and
(B) in the event of a redemption of Series L Preferred Units, on the redemption
date (each a “Series L Preferred Unit Distribution Payment Date”), commencing on
the first of such payment dates to occur following their original date of
issuance. If any date on which distributions are to be made on the Series L
Preferred Units is not a Business Day, then payment of the distribution to be
made on such date will be made on the next succeeding day that is a Business Day
(and without any interest or other payment in respect of any such delay) except
that, if such Business Day is in the next succeeding calendar year, such payment
shall be made on the immediately preceding Business Day, in each case with the
same force and effect as if made on such date.
          B. No Distributions in Contravention of Agreements. No distribution on
the Series L Preferred Units shall be authorized by the General Partner or made
or set apart for payment by the Partnership at such time as the terms and
provisions of any agreement of the Partnership or the General Partner, including
any agreement relating to indebtedness, prohibits such declaration, payment or
setting apart for payment or provides that such declaration, payment or setting
apart for payment would constitute a breach thereof, or a default thereunder, or
if such declaration or payment shall be restricted or prohibited by law.
          C. Priority as to Distributions. (i) Except to the extent set forth in
Section 20.3.C(ii), so long as any Series L Preferred Units are outstanding, no
distribution of cash or other property shall be authorized, declared, paid or
set apart for payment on or with respect to any class or series of Partnership
Interest represented by Junior Units, nor shall any Junior Units or Parity
Preferred Units (including the Series J Preferred Units, the Series K Preferred
Units, the Series M Preferred Units and the Series O Preferred Units) be
redeemed, purchased or otherwise acquired for any consideration (or any monies
be paid to or made available for a sinking fund for the redemption of any such
Junior Units or Parity Preferred Units) by the Partnership (except by conversion
into or exchange for other Junior Units or Parity Preferred Units) unless, in
each case, full cumulative distributions have been or contemporaneously are
authorized and paid or authorized and a sum sufficient for the payment thereof
set apart for such payment on the Series L Preferred Units for all past
distribution periods and the current distribution period. The foregoing sentence
will not prohibit (a) distributions payable solely in Junior Units, (b) the
exchange of Junior Units or Parity Preferred Units (including Series J Preferred
Units, Series K Preferred Units, Series M Preferred Units and Series O Preferred
Units) into Partnership Interests of the Partnership ranking junior to the
Series L Preferred Units as to distributions, or (c) the redemption of
Partnership Interests corresponding to Series L Preferred Shares, Parity
Preferred Stock (including Series J Preferred Shares, Series K Preferred Shares,
Series M Preferred Shares and Series O Preferred Shares) with respect to
distributions or Junior Stock to be purchased by the General Partner pursuant to
the Charter to preserve the General Partner’s status as a real estate investment
trust, provided that such redemption shall be upon the same terms as the
corresponding stock purchase pursuant to the Charter.
          (ii) So long as distributions have not been paid in full (or a sum
sufficient for such full payment is not so set apart) upon the Series L
Preferred Units and any other Parity Preferred Units (including Series J
Preferred Units, Series K Preferred Units, Series M Preferred Units and Series O
Preferred Units), all distributions authorized and declared on the Series L

94



--------------------------------------------------------------------------------



 



Preferred Units and all classes or series of outstanding Parity Preferred Units
(including the Series J Preferred Units, Series K Preferred Units, Series M
Preferred Units and Series O Preferred Units) shall be authorized and declared
pro rata so that the amount of distributions authorized and declared per
Series L Preferred Unit and such other classes or series of Parity Preferred
Units shall in all cases bear to each other the same ratio that accrued
distributions per Series L Preferred Unit and such other classes or series of
Parity Preferred Units (which shall not include any accumulation in respect of
unpaid distributions for prior distribution periods if such class or series of
Parity Preferred Units do not have cumulative distribution rights) bear to each
other. No interest, or sum of money in lieu of interest, shall be payable in
respect of any distributions or payments on Series L Preferred Units which may
be in arrears.
          D. No Further Rights. The General Partner, as holder of the Series L
Preferred Units, shall not be entitled to any distributions, whether payable in
cash, other property or otherwise, in excess of the full cumulative
distributions described herein. Any distribution payment made on the Series L
Preferred Units shall first be credited against the earliest accrued but unpaid
distribution due with respect to such Series L Preferred Units which remain
payable.
          Section 20.4 Liquidation Proceeds
          A. Upon voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, distributions on the Series L Preferred Units
shall be made in accordance with Article 13 of this Agreement.
          B. Notice. Written notice of any such voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, stating the payment
date or dates when, and the place or places where, the amounts distributable in
such circumstances shall be payable, shall be given by the General Partner
pursuant to Section 13.6 hereof.
          C. No Further Rights. After payment of the full amount of the
liquidating distributions to which they are entitled, the General Partner, as
holder of the Series L Preferred Units, will have no right or claim to any of
the remaining assets of the Partnership.
          D. Consolidation, Merger or Certain Other Transactions. None of a
consolidation or merger of the Partnership with or into another entity, a merger
of another entity with or into the Partnership, or a sale, lease, transfer or
conveyance of all or substantially all of the Partnership’s property or business
shall be considered a liquidation, dissolution or winding up of the Partnership.
          Section 20.5 Redemption
          A. Redemption. The Series L Preferred Units may not be redeemed prior
to June 23, 2008. If, on or after such date, the General Partner elects to
redeem any of the Series L Preferred Shares, the Partnership shall, on the date
set for redemption of such Series L Preferred Shares, redeem the number of
Series L Preferred Units equal to the number of Series L Preferred Shares for
which the General Partner has given notice of redemption pursuant to Section 5
of Article Third of the Series L Articles Supplementary, at a redemption price,
payable in cash, equal to the product of (i) the number of Series L Preferred
Units being redeemed, and (ii) the sum of $25 and the Preferred Distribution
Shortfall per Series L Preferred Unit, if any.

95



--------------------------------------------------------------------------------



 



          B. Payment of Accumulated Distributions. Immediately prior to any
redemption of Series L Preferred Units, the Partnership shall pay, in cash, any
accumulated and unpaid distributions on the Series L Preferred Units to be
redeemed through the redemption date. Except as provided above, the Partnership
will make no payment or allowance for unpaid distributions, whether or not in
arrears, on Series L Preferred Units for which a notice of redemption has been
given.
          C. Procedures for Redemption. The following provisions set forth the
procedures for Redemption:

  (i)   Notice of redemption will be given by the General Partner to the
Partnership concurrently with the notice of the General Partner sent to the
holders of its Series L Preferred Shares in connection with such redemption.
Such notice shall state: (A) the redemption date; (B) the redemption price;
(C) the number of Series L Preferred Units to be redeemed; (D) the place or
places where the Series L Preferred Units are to be surrendered for payment of
the redemption price; and (E) that distributions on the Series L Preferred Units
to be redeemed will cease to accumulate on such redemption date. If less than
all of the Series L Preferred Units are to be redeemed, the notice shall also
specify the number of Series L Preferred Units to be redeemed.     (ii)   On or
after the redemption date, the General Partner shall present and surrender the
certificates, if any, representing the Series L Preferred Units to the
Partnership at the place designated in the notice of redemption and thereupon
the redemption price of such Units (including all accumulated and unpaid
distributions up to the redemption date) shall be paid to the General Partner
and each surrendered Unit certificate, if any, shall be canceled. If fewer than
all the Units represented by any such certificate representing Series L
Preferred Units are to be redeemed, a new certificate shall be issued
representing the unredeemed shares.     (iii)   From and after the redemption
date (unless the Partnership defaults in payment of the redemption price), all
distributions on the Series L Preferred Units designated for redemption in such
notice shall cease to accumulate and all rights of the General Partner, except
the right to receive the redemption price thereof (including all accumulated and
unpaid distributions up to the redemption date), shall cease and terminate, and
such Units shall not be deemed to be outstanding for any purpose whatsoever. At
its election, the Partnership, prior to a redemption date, may irrevocably
deposit the redemption price (including accumulated and unpaid distributions to
the redemption date) of the Series L Preferred Units so called for redemption in
trust for the General Partner with a bank or trust company, in which case the
redemption notice to General Partner shall (A) state the date of such deposit,
(B) specify the office of such bank or trust company as the place of payment of
the redemption price and (C) require the General Partner to surrender the
certificates, if any, representing such Series L Preferred Units at such place
on or about the

96



--------------------------------------------------------------------------------



 



      date fixed in such redemption notice (which may not be later than the
redemption date) against payment of the redemption price (including all
accumulated and unpaid distributions to the redemption date). Any monies so
deposited which remain unclaimed by the General Partner at the end of two years
after the redemption date shall be returned by such bank or trust company to the
Partnership.

          E. No Further Rights. Any Series L Preferred Units that shall at any
time have been redeemed shall, after such redemption, have the status of
authorized but unissued Preferred Units, without designation as to series until
such shares are once more designated as part of a particular series by the
General Partner.
          Section 20.6 Voting Rights
          The General Partner shall not have any voting or consent rights in
respect of its partnership interest represented by the Series L Preferred Units.
          Section 20.7 Transfer Restrictions
          The Series L Preferred Units shall not be transferable.
          Section 20.8 No Conversion Rights
          The Series L Preferred Units shall not be convertible into any other
class or series of interest in the Partnership.
          Section 20.9 No Sinking Fund
          No sinking fund shall be established for the retirement or redemption
of Series L Preferred Units.
ARTICLE 21.
SERIES M PREFERRED UNITS
          Section 21.1 Designation and Number
          A series of Partnership Units in the Partnership designated as the 6
3/4% Series M Cumulative Redeemable Preferred Units (the “Series M Preferred
Units”) is hereby established. The number of Series M Preferred Units shall be
2,300,000.
          Section 21.2 Ranking
          The Series M Preferred Units shall, with respect to distribution
rights and rights upon voluntary or involuntary liquidation, winding up or
dissolution of the Partnership, rank (i) senior to the Common Units and to all
Partnership Units the terms of which provide that such Partnership Units shall
rank junior to the Series M Preferred Units; (ii) on a parity with the Series J
Preferred Units, the Series K Preferred Units, the Series L Preferred Units, the
Series O

97



--------------------------------------------------------------------------------



 



Preferred Units and all other Parity Preferred Units; and (iii) junior to all
Partnership Units which rank senior to the Series M Preferred Units.
          Section 21.3 Distributions
          A. Payments of Distribution. Subject to the rights of holders of
Parity Preferred Units (including Series J Preferred Units, Series K Preferred
Units, Series L Preferred Units and Series O Preferred Units) as to the payment
of distributions, pursuant to Section 5.1, Section 18.3.A, Section 19.3.A,
Section 20.3.A and Section 22.3.A hereof, the General Partner, as holder of the
Series M Preferred Units, will be entitled to receive, when, as and if declared
by the Partnership acting through the General Partner, out of Available Cash,
cumulative preferential cash distributions in an amount equal to the Series M
Priority Return. Such distributions will be payable (A) quarterly in arrears, on
the 15th day of January, April, July and October of each year and (B) in the
event of a redemption of Series M Preferred Units, on the redemption date (each
a “Series M Preferred Unit Distribution Payment Date”), commencing on the first
of such payment dates to occur following their original date of issuance. If any
date on which distributions are to be made on the Series M Preferred Units is
not a Business Day, then payment of the distribution to be made on such date
will be made on the next succeeding day that is a Business Day (and without any
interest or other payment in respect of any such delay) except that, if such
Business Day is in the next succeeding calendar year, such payment shall be made
on the immediately preceding Business Day, in each case with the same force and
effect as if made on such date.
          B. No Distributions in Contravention of Agreements. No distribution on
the Series M Preferred Units shall be authorized by the General Partner or made
or set apart for payment by the Partnership at such time as the terms and
provisions of any agreement of the Partnership or the General Partner, including
any agreement relating to indebtedness, prohibits such declaration, payment or
setting apart for payment or provides that such declaration, payment or setting
apart for payment would constitute a breach thereof, or a default thereunder, or
if such declaration or payment shall be restricted or prohibited by law.
          C. Priority as to Distributions. (i) Except to the extent set forth in
Section 21.3.C(ii), so long as any Series M Preferred Units are outstanding, no
distribution of cash or other property shall be authorized, declared, paid or
set apart for payment on or with respect to any class or series of Partnership
Interest represented by Junior Units, nor shall any Junior Units or Parity
Preferred Units (including the Series J Preferred Units, the Series K Preferred
Units, the Series L Preferred Units and the Series O Preferred Units) be
redeemed, purchased or otherwise acquired for any consideration (or any monies
be paid to or made available for a sinking fund for the redemption of any such
Junior Units or Parity Preferred Units) by the Partnership (except by conversion
into or exchange for other Junior Units or Parity Preferred Units) unless, in
each case, full cumulative distributions have been or contemporaneously are
authorized and paid or authorized and a sum sufficient for the payment thereof
set apart for such payment on the Series M Preferred Units for all past
distribution periods and the current distribution period. The foregoing sentence
will not prohibit (a) distributions payable solely in Junior Units, (b) the
exchange of Junior Units or Parity Preferred Units (including the Series J
Preferred Units, Series K Preferred Units, Series L Preferred Units and Series O
Preferred Units) into Partnership Interests of the Partnership ranking junior to
the Series M Preferred Units as to distributions, or (c) the redemption of
Partnership Interests corresponding to Series M Preferred Shares, Parity

98



--------------------------------------------------------------------------------



 



Preferred Stock (including Series J Preferred Shares, Series K Preferred Shares,
Series L Preferred Shares and Series O Preferred Shares) with respect to
distributions or Junior Stock to be purchased by the General Partner pursuant to
the Charter to preserve the General Partner’s status as a real estate investment
trust, provided that such redemption shall be upon the same terms as the
corresponding stock purchase pursuant to the Charter.
          (ii) So long as distributions have not been paid in full (or a sum
sufficient for such full payment is not so set apart) upon the Series M
Preferred Units and any other Parity Preferred Units (including the Series J
Preferred Units, Series K Preferred Units, Series L Preferred Units and Series O
Preferred Units), all distributions authorized and declared on the Series M
Preferred Units and all classes or series of outstanding Parity Preferred Units
(including the Series J Preferred Units, Series K Preferred Units, Series L
Preferred Units and Series O Preferred Units) shall be authorized and declared
pro rata so that the amount of distributions authorized and declared per
Series M Preferred Unit and such other classes or series of Parity Preferred
Units shall in all cases bear to each other the same ratio that accrued
distributions per Series M Preferred Unit and such other classes or series of
Parity Preferred Units (which shall not include any accumulation in respect of
unpaid distributions for prior distribution periods if such class or series of
Parity Preferred Units do not have cumulative distribution rights) bear to each
other. No interest, or sum of money in lieu of interest, shall be payable in
respect of any distributions or payments on Series M Preferred Units which may
be in arrears.
          D. No Further Rights. The General Partner, as holder of the Series M
Preferred Units, shall not be entitled to any distributions, whether payable in
cash, other property or otherwise, in excess of the full cumulative
distributions described herein. Any distribution payment made on the Series M
Preferred Units shall first be credited against the earliest accrued but unpaid
distribution due with respect to such Series M Preferred Units which remain
payable.
          Section 21.4 Liquidation Proceeds
          A. Upon voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, distributions on the Series M Preferred Units
shall be made in accordance with Article 13 of this Agreement.
          B. Notice. Written notice of any such voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, stating the payment
date or dates when, and the place or places where, the amounts distributable in
such circumstances shall be payable, shall be given by the General Partner
pursuant to Section 13.6 hereof.
          C. No Further Rights. After payment of the full amount of the
liquidating distributions to which they are entitled, the General Partner, as
holder of the Series M Preferred Units, will have no right or claim to any of
the remaining assets of the Partnership.
          D. Consolidation, Merger or Certain Other Transactions. None of a
consolidation or merger of the Partnership with or into another entity, a merger
of another entity with or into the Partnership, or a sale, lease, transfer or
conveyance of all or substantially all of the Partnership’s property or business
shall be considered a liquidation, dissolution or winding up of the Partnership.

99



--------------------------------------------------------------------------------



 



          Section 21.5 Redemption
          A. Redemption. The Series M Preferred Units may not be redeemed prior
to November 25, 2008. If, on or after such date, the General Partner elects to
redeem any of the Series M Preferred Shares, the Partnership shall, on the date
set for redemption of such Series M Preferred Shares, redeem the number of
Series M Preferred Units equal to the number of Series M Preferred Shares for
which the General Partner has given notice of redemption pursuant to Section 5
of Article Third of the Series M Articles Supplementary, at a redemption price,
payable in cash, equal to the product of (i) the number of Series M Preferred
Units being redeemed, and (ii) the sum of $25 and the Preferred Distribution
Shortfall per Series M Preferred Unit, if any.
          B. Payment of Accumulated Distributions. Immediately prior to any
redemption of Series M Preferred Units, the Partnership shall pay, in cash, any
accumulated and unpaid distributions on the Series M Preferred Units to be
redeemed through the redemption date. Except as provided above, the Partnership
will make no payment or allowance for unpaid distributions, whether or not in
arrears, on Series M Preferred Units for which a notice of redemption has been
given.
          C. Procedures for Redemption. The following provisions set forth the
procedures for Redemption:

  (i)   Notice of redemption will be given by the General Partner to the
Partnership concurrently with the notice of the General Partner sent to the
holders of its Series M Preferred Shares in connection with such redemption.
Such notice shall state: (A) the redemption date; (B) the redemption price;
(C) the number of Series M Preferred Units to be redeemed; (D) the place or
places where the Series M Preferred Units are to be surrendered for payment of
the redemption price; and (E) that distributions on the Series M Preferred Units
to be redeemed will cease to accumulate on such redemption date. If less than
all of the Series M Preferred Units are to be redeemed, the notice shall also
specify the number of Series M Preferred Units to be redeemed.     (ii)   On or
after the redemption date, the General Partner shall present and surrender the
certificates, if any, representing the Series M Preferred Units to the
Partnership at the place designated in the notice of redemption and thereupon
the redemption price of such Units (including all accumulated and unpaid
distributions up to the redemption date) shall be paid to the General Partner
and each surrendered Unit certificate, if any, shall be canceled. If fewer than
all the Units represented by any such certificate representing Series M
Preferred Units are to be redeemed, a new certificate shall be issued
representing the unredeemed shares.     (iii)   From and after the redemption
date (unless the Partnership defaults in payment of the redemption price), all
distributions on the Series M Preferred Units designated for redemption in such
notice shall cease to accumulate and all rights of the General Partner, except
the right to

100



--------------------------------------------------------------------------------



 



      receive the redemption price thereof (including all accumulated and unpaid
distributions up to the redemption date), shall cease and terminate, and such
Units shall not be deemed to be outstanding for any purpose whatsoever. At its
election, the Partnership, prior to a redemption date, may irrevocably deposit
the redemption price (including accumulated and unpaid distributions to the
redemption date) of the Series M Preferred Units so called for redemption in
trust for the General Partner with a bank or trust company, in which case the
redemption notice to General Partner shall (A) state the date of such deposit,
(B) specify the office of such bank or trust company as the place of payment of
the redemption price and (C) require the General Partner to surrender the
certificates, if any, representing such Series M Preferred Units at such place
on or about the date fixed in such redemption notice (which may not be later
than the redemption date) against payment of the redemption price (including all
accumulated and unpaid distributions to the redemption date). Any monies so
deposited which remain unclaimed by the General Partner at the end of two years
after the redemption date shall be returned by such bank or trust company to the
Partnership.

          E. No Further Rights. Any Series M Preferred Units that shall at any
time have been redeemed shall, after such redemption, have the status of
authorized but unissued Preferred Units, without designation as to series until
such shares are once more designated as part of a particular series by the
General Partner.
          Section 21.6 Voting Rights
          The General Partner shall not have any voting or consent rights in
respect of its partnership interest represented by the Series M Preferred Units.
          Section 21.7 Transfer Restrictions
          The Series M Preferred Units shall not be transferable.
          Section 21.8 No Conversion Rights
          The Series M Preferred Units shall not be convertible into any other
class or series of interest in the Partnership.
          Section 21.9 No Sinking Fund
          No sinking fund shall be established for the retirement or redemption
of Series M Preferred Units.

101



--------------------------------------------------------------------------------



 



ARTICLE 22.
SERIES O PREFERRED UNITS
          Section 22.1 Designation and Number
          A series of Partnership Units in the Partnership designated as the
7.00% Series O Cumulative Redeemable Preferred Units (the “Series O Preferred
Units”) is hereby established. The number of Series O Preferred Units shall be
3,000,000.
          Section 22.2 Ranking
          The Series O Preferred Units shall, with respect to distribution
rights and rights upon voluntary or involuntary liquidation, winding up or
dissolution of the Partnership, rank (i) senior to the Common Units and to all
Partnership Units the terms of which provide that such Partnership Units shall
rank junior to the Series O Preferred Units; (ii) on a parity with the Series J
Preferred Units, the Series K Preferred Units, the Series L Preferred Units, the
Series M Preferred Units and all other Parity Preferred Units; and (iii) junior
to all Partnership Units which rank senior to the Series O Preferred Units.
          Section 22.3 Distributions
          A. Payments of Distribution. Subject to the rights of holders of
Parity Preferred Units (including Series J Preferred Units, Series K Preferred
Units, Series L Preferred Units and Series M Preferred Units) as to the payment
of distributions, pursuant to Section 5.1, Section 18.3.A, Section 19.3.A,
Section 20.3.A and Section 21.3A hereof, the General Partner, as holder of the
Series O Preferred Units, will be entitled to receive, when, as and if declared
by the Partnership acting through the General Partner, out of Available Cash,
cumulative preferential cash distributions in an amount equal to the Series O
Priority Return. Such distributions will be payable (A) quarterly in arrears, on
the 15th day of January, April, July and October of each year and (B) in the
event of a redemption of Series O Preferred Units, on the redemption date (each
a “Series O Preferred Unit Distribution Payment Date”), commencing on the first
of such payment dates to occur following their original date of issuance. If any
date on which distributions are to be made on the Series O Preferred Units is
not a Business Day, then payment of the distribution to be made on such date
will be made on the next succeeding day that is a Business Day (and without any
interest or other payment in respect of any such delay) except that, if such
Business Day is in the next succeeding calendar year, such payment shall be made
on the immediately preceding Business Day, in each case with the same force and
effect as if made on such date.
          B. No Distributions in Contravention of Agreements. No distribution on
the Series O Preferred Units shall be authorized by the General Partner or made
or set apart for payment by the Partnership at such time as the terms and
provisions of any agreement of the Partnership or the General Partner, including
any agreement relating to indebtedness, prohibits such declaration, payment or
setting apart for payment or provides that such declaration, payment or setting
apart for payment would constitute a breach thereof, or a default thereunder, or
if such declaration or payment shall be restricted or prohibited by law.
          C. Priority as to Distributions. (i) Except to the extent set forth in
Section 22.3.C(ii), so long as any Series O Preferred Units are outstanding, no
distribution of cash or other property shall be authorized, declared, paid or
set apart for payment on or with respect to

102



--------------------------------------------------------------------------------



 




any class or series of Partnership Interest represented by Junior Units, nor
shall any Junior Units or Parity Preferred Units (including the Series J
Preferred Units, the Series K Preferred Units, the Series L Preferred Units and
the Series M Preferred Units) be redeemed, purchased or otherwise acquired for
any consideration (or any monies be paid to or made available for a sinking fund
for the redemption of any such Junior Units or Parity Preferred Units) by the
Partnership (except by conversion into or exchange for other Junior Units or
Parity Preferred Units) unless, in each case, full cumulative distributions have
been or contemporaneously are authorized and paid or authorized and a sum
sufficient for the payment thereof set apart for such payment on the Series O
Preferred Units for all past distribution periods and the current distribution
period. The foregoing sentence will not prohibit (a) distributions payable
solely in Junior Units, (b) the exchange of Junior Units or Parity Preferred
Units (including the Series J Preferred Units, Series K Preferred Units,
Series L Preferred Units and Series M Preferred Units) into Partnership
Interests of the Partnership ranking junior to the Series O Preferred Units as
to distributions, or (c) the redemption of Partnership Interests corresponding
to Series O Preferred Shares, Parity Preferred Stock (including Series J
Preferred Shares, Series K Preferred Shares, Series L Preferred Shares and
Series O Preferred Shares) with respect to distributions or Junior Stock to be
purchased by the General Partner pursuant to the Charter to preserve the General
Partner’s status as a real estate investment trust, provided that such
redemption shall be upon the same terms as the corresponding stock purchase
pursuant to the Charter.
          (ii) So long as distributions have not been paid in full (or a sum
sufficient for such full payment is not so set apart) upon the Series O
Preferred Units and any other Parity Preferred Units (including the Series J
Preferred Units, Series K Preferred Units, Series L Preferred Units and Series M
Preferred Units), all distributions authorized and declared on the Series O
Preferred Units and all classes or series of outstanding Parity Preferred Units
(including the Series J Preferred Units, Series K Preferred Units, Series L
Preferred Units and Series M Preferred Units) shall be authorized and declared
pro rata so that the amount of distributions authorized and declared per
Series O Preferred Unit and such other classes or series of Parity Preferred
Units shall in all cases bear to each other the same ratio that accrued
distributions per Series O Preferred Unit and such other classes or series of
Parity Preferred Units (which shall not include any accumulation in respect of
unpaid distributions for prior distribution periods if such class or series of
Parity Preferred Units do not have cumulative distribution rights) bear to each
other. No interest, or sum of money in lieu of interest, shall be payable in
respect of any distributions or payments on Series O Preferred Units which may
be in arrears.
          D. No Further Rights. The General Partner, as holder of the Series O
Preferred Units, shall not be entitled to any distributions, whether payable in
cash, other property or otherwise, in excess of the full cumulative
distributions described herein. Any distribution payment made on the Series O
Preferred Units shall first be credited against the earliest accrued but unpaid
distribution due with respect to such Series O Preferred Units which remain
payable.
          Section 22.4 Liquidation Proceeds
          A. Upon voluntary or involuntary liquidation, dissolution or
winding-up of the Partnership, distributions on the Series O Preferred Units
shall be made in accordance with Article 13 of this Agreement.

103



--------------------------------------------------------------------------------



 



          B. Notice. Written notice of any such voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, stating the payment
date or dates when, and the place or places where, the amounts distributable in
such circumstances shall be payable, shall be given by the General Partner
pursuant to Section 13.6 hereof.
          C. No Further Rights. After payment of the full amount of the
liquidating distributions to which they are entitled, the General Partner, as
holder of the Series O Preferred Units, will have no right or claim to any of
the remaining assets of the Partnership.
          D. Consolidation, Merger or Certain Other Transactions. None of a
consolidation or merger of the Partnership with or into another entity, a merger
of another entity with or into the Partnership, or a sale, lease, transfer or
conveyance of all or substantially all of the Partnership’s property or business
shall be considered a liquidation, dissolution or winding up of the Partnership.
          Section 22.5 Redemption
          A. Redemption. The Series O Preferred Units may not be redeemed prior
to December 13, 2010. If, on or after such date, the General Partner elects to
redeem any of the Series O Preferred Shares, the Partnership shall, on the date
set for redemption of such Series O Preferred Shares, redeem the number of
Series O Preferred Units equal to the number of Series O Preferred Shares for
which the General Partner has given notice of redemption pursuant to Section 5
of Article Third of the Series O Articles Supplementary, at a redemption price,
payable in cash, equal to the product of (i) the number of Series O Preferred
Units being redeemed, and (ii) the sum of $25 and the Preferred Distribution
Shortfall per Series O Preferred Unit, if any.
          B. Payment of Accumulated Distributions. Immediately prior to any
redemption of Series O Preferred Units, the Partnership shall pay, in cash, any
accumulated and unpaid distributions on the Series O Preferred Units to be
redeemed through the redemption date. Except as provided above, the Partnership
will make no payment or allowance for unpaid distributions, whether or not in
arrears, on Series O Preferred Units for which a notice of redemption has been
given.
          C. Procedures for Redemption. The following provisions set forth the
procedures for Redemption:

  (i)   Notice of redemption will be given by the General Partner to the
Partnership concurrently with the notice of the General Partner sent to the
holders of its Series O Preferred Shares in connection with such redemption.
Such notice shall state: (A) the redemption date; (B) the redemption price;
(C) the number of Series O Preferred Units to be redeemed; (D) the place or
places where the Series O Preferred Units are to be surrendered for payment of
the redemption price; and (E) that distributions on the Series O Preferred Units
to be redeemed will cease to accumulate on such redemption date. If less than
all of the Series O Preferred Units are to be redeemed, the notice shall also
specify the number of Series O Preferred Units to be redeemed.

104



--------------------------------------------------------------------------------



 



  (ii)   On or after the redemption date, the General Partner shall present and
surrender the certificates, if any, representing the Series O Preferred Units to
the Partnership at the place designated in the notice of redemption and
thereupon the redemption price of such Units (including all accumulated and
unpaid distributions up to the redemption date) shall be paid to the General
Partner and each surrendered Unit certificate, if any, shall be canceled. If
fewer than all the Units represented by any such certificate representing
Series O Preferred Units are to be redeemed, a new certificate shall be issued
representing the unredeemed shares.     (iii)   From and after the redemption
date (unless the Partnership defaults in payment of the redemption price), all
distributions on the Series O Preferred Units designated for redemption in such
notice shall cease to accumulate and all rights of the General Partner, except
the right to receive the redemption price thereof (including all accumulated and
unpaid distributions up to the redemption date), shall cease and terminate, and
such Units shall not be deemed to be outstanding for any purpose whatsoever. At
its election, the Partnership, prior to a redemption date, may irrevocably
deposit the redemption price (including accumulated and unpaid distributions to
the redemption date) of the Series O Preferred Units so called for redemption in
trust for the General Partner with a bank or trust company, in which case the
redemption notice to General Partner shall (A) state the date of such deposit,
(B) specify the office of such bank or trust company as the place of payment of
the redemption price and (C) require the General Partner to surrender the
certificates, if any, representing such Series O Preferred Units at such place
on or about the date fixed in such redemption notice (which may not be later
than the redemption date) against payment of the redemption price (including all
accumulated and unpaid distributions to the redemption date). Any monies so
deposited which remain unclaimed by the General Partner at the end of two years
after the redemption date shall be returned by such bank or trust company to the
Partnership.

          E. No Further Rights. Any Series O Preferred Units that shall at any
time have been redeemed shall, after such redemption, have the status of
authorized but unissued Preferred Units, without designation as to series until
such shares are once more designated as part of a particular series by the
General Partner.
          Section 22.6 Voting Rights
          The General Partner shall not have any voting or consent rights in
respect of its partnership interest represented by the Series O Preferred Units.
          Section 22.7 Transfer Restrictions
          The Series O Preferred Units shall not be transferable.

105



--------------------------------------------------------------------------------



 



          Section 22.8 No Conversion Rights
          The Series O Preferred Units shall not be convertible into any other
class or series of interest in the Partnership.
          Section 22.9 No Sinking Fund
          No sinking fund shall be established for the retirement or redemption
of Series O Preferred Units.
(Signature Page Follows)

106



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

            GENERAL PARTNER:

AMB PROPERTY CORPORATION,
a Maryland corporation
      By:   /s/ Michael A. Coke       Michael A. Coke        Chief Financial
Officer and Executive Vice President        LIMITED PARTNERS:

AMB PROPERTY CORPORATION,
as attorney-in-fact for each of the Limited Partners
      By:   /s/ Michael A. Coke       Michael A. Coke        Chief Financial
Officer and Executive Vice President        SERIES O LIMITED PARTNER:

AMB PROPERTY CORPORATION,
a Maryland corporation
      By:   /s/ Michael A. Coke       Michael A. Coke        Chief Financial
Officer and Executive Vice President   

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A
PARTNERS, CONTRIBUTIONS, AND PARTNERSHIP INTERESTS
I. Common Units

                                                                      Agreed
Value of             Common             Contribution     Cash     Contributed  
  Total     Partnership     Percentage   Name of Partner   Date    
Contributions     Property     Contributions     Units     Interest  
AMB Property Corporation (a)
    11/26/97     $ 73,798,710     $ 1,693,339,826     $ 1,767,138,536      
85,645,104       92.96379 %
AMB Property Corporation
    12/15/98     $ 0     $ 0     $ 0       43,008       0.04668 %
AMB Property Corporation
    01/20/99     $ 100,000     $ 0     $ 100,000       100,000       0.10855 %
AMB Property Corporation
    01/25/99     $ 26,250     $ 0     $ 26,250       1,250       0.00136 %
AMB Property Corporation
    02/11/99     $ 131,250     $ 0     $ 131,250       6,250       0.00678 %
AMB Property Corporation
    03/05/99     $ 26,250     $ 0     $ 26,250       1,250       0.00136 %
AMB Property Corporation
    04/20/99     $ 26,250     $ 0     $ 26,250       1,250       0.00136 %
AMB Property Corporation
    04/23/99     $ 0     $ 88,290     $ 88,290       3,600       0.00391 %
AMB Property Corporation
    05/07/99     $ 0     $ 0     $ 0       (932 )     -0.00101 %
AMB Property Corporation
    05/12/99     $ 0     $ 10,125,213     $ 10,125,213       482,153      
0.52335 %
AMB Property Corporation
    05/13/99     $ 78,750     $ 0     $ 78,750       3,750       0.00407 %
AMB Property Corporation
    06/04/99     $ 26,250     $ 0     $ 26,250       1,250       0.00136 %
AMB Property Corporation
    06/11/99     $ 13,125     $ 0     $ 13,125       625       0.00068 %
AMB Property Corporation
    06/30/99     $ 13,125     $ 0     $ 13,125       625       0.00068 %
AMB Property Corporation
    07/02/99     $ 52,500     $ 0     $ 52,500       2,500       0.00271 %
AMB Property Corporation
    08/03/99     $ 0     $ 244,000     $ 244,000       10,000       0.01085 %
AMB Property Corporation
    08/06/99     $ 131,250     $ 0     $ 131,250       6,250       0.00678 %
AMB Property Corporation
    09/15/99     $ 0     $ 840,000     $ 840,000       40,000       0.04342 %
AMB Property Corporation
    09/15/99     $ 0     $ 0     $ 0       (701 )     -0.00076 %
AMB Property Corporation
    12/10/99     ($ 198,750 )   $ 0     ($ 198,750 )     (10,000 )     -0.01085
%
AMB Property Corporation
    12/10/99     ($ 197,500 )   $ 0     ($ 197,500 )     (10,000 )     -0.01085
%
AMB Property Corporation
    12/10/99     ($ 1,657,500 )   $ 0     ($ 1,657,500 )     (85,000 )    
-0.09226 %
AMB Property Corporation
    12/13/99     ($ 1,950,000 )   $ 0     ($ 1,950,000 )     (100,000 )    
-0.10855 %
AMB Property Corporation
    12/14/99     ($ 9,500,000 )   $ 0     ($ 9,500,000 )     (500,000 )    
-0.54273 %
AMB Property Corporation
    12/16/99     ($ 950,000 )   $ 0     ($ 950,000 )     (50,000 )     -0.05427
%
AMB Property Corporation
    12/16/99     ($ 1,813,888 )   $ 0     ($ 1,813,888 )     (96,100 )    
-0.10431 %
AMB Property Corporation
    12/17/99     ($ 937,500 )   $ 0     ($ 937,500 )     (50,000 )     -0.05427
%
AMB Property Corporation
    12/17/99     ($ 8,730,150 )   $ 0     ($ 8,730,150 )     (471,900 )    
-0.51223 %
AMB Property Corporation
    12/20/99     ($ 918,750 )   $ 0     ($ 918,750 )     (50,000 )     -0.05427
%
AMB Property Corporation
    12/20/99     ($ 375,950 )   $ 0     ($ 375,950 )     (20,600 )     -0.02236
%
AMB Property Corporation
    01/07/00     ($ 28,777,960 )   $ 0     ($ 28,777,960 )     (1,465,926 )    
-1.59119 %
AMB Property Corporation
    02/29/00     $ 0     $ 0     $ 0       155,675       0.16898 %
AMB Property Corporation
    03/31/00     $ 262,500     $ 0     $ 262,500       12,500       0.01357 %
AMB Property Corporation
    05/01/00     $ 105,000     $ 0     $ 105,000       5,000       0.00543 %
AMB Property Corporation
    05/02/00     $ 105,000     $ 0     $ 105,000       5,000       0.00543 %
AMB Property Corporation
    05/03/00     $ 26,250     $ 0     $ 26,250       1,250       0.00136 %
AMB Property Corporation
    05/05/00     $ 52,500     $ 0     $ 52,500       2,500       0.00271 %
AMB Property Corporation
    05/05/00     $ 0     $ 0     $ 0       1,000       0.00109 %
AMB Property Corporation
    05/10/00     $ 13,125     $ 0     $ 13,125       625       0.00068 %
AMB Property Corporation
    05/31/00     $ 26,250     $ 0     $ 26,250       1,250       0.00136 %
AMB Property Corporation
    06/09/00     $ 105,000     $ 0     $ 105,000       5,000       0.00543 %
AMB Property Corporation
    06/13/00     $ 254,334     $ 0     $ 254,334       11,790       0.01280 %
AMB Property Corporation
    07/06/00     $ 0     $ 4,774,010     $ 4,774,010       206,425       0.22406
%
AMB Property Corporation
    07/14/00     $ 128,747     $ 0     $ 128,747       6,072       0.00659 %
AMB Property Corporation
    07/19/00     $ 52,500     $ 0     $ 52,500       2,500       0.00271 %
AMB Property Corporation
    07/21/00     $ 105,000     $ 0     $ 105,000       5,000       0.00543 %
AMB Property Corporation
    07/26/00     $ 105,000     $ 0     $ 105,000       5,000       0.00543 %
AMB Property Corporation
    08/10/00     $ 26,250     $ 0     $ 26,250       1,250       0.00136 %
AMB Property Corporation
    08/11/00     $ 26,250     $ 0     $ 26,250       1,250       0.00136 %
AMB Property Corporation
    08/25/00     $ 157,500     $ 0     $ 157,500       7,500       0.00814 %
AMB Property Corporation
    09/06/00     $ 31,594     $ 0     $ 31,594       1,500       0.00163 %
AMB Property Corporation
    09/11/00     $ 94,500     $ 0     $ 94,500       4,500       0.00488 %
AMB Property Corporation
    09/12/00     $ 5,250     $ 0     $ 5,250       250       0.00027 %
AMB Property Corporation
    09/15/00     $ 52,500     $ 0     $ 52,500       2,500       0.00271 %
AMB Property Corporation
    10/01/00     $ 0     $ 0     $ 0       (298 )     -0.00032 %
AMB Property Corporation
    11/27/00     $ 12,600     $ 0     $ 12,600       600       0.00065 %
AMB Property Corporation
    11/28/00     $ 0     $ 0     $ 0       5,000       0.00543 %
AMB Property Corporation
    11/29/00     $ 78,750     $ 0     $ 78,750       3,750       0.00407 %
AMB Property Corporation
    12/01/00     $ 0     $ 0     $ 0       622       0.00068 %
AMB Property Corporation
    12/05/00     $ 250,250     $ 0     $ 250,250       11,789       0.01280 %
AMB Property Corporation
    12/06/00     $ 78,750     $ 0     $ 78,750       3,750       0.00407 %
AMB Property Corporation
    12/13/00     $ 12,600     $ 0     $ 12,600       600       0.00065 %
AMB Property Corporation
    12/15/00     $ 10,500     $ 0     $ 10,500       500       0.00054 %
AMB Property Corporation
    01/30/01     $ 12,446     $ 0     $ 12,446       584       0.00063 %
AMB Property Corporation
    02/27/01     $ 46,193     $ 0     $ 46,193       2,053       0.00223 %
AMB Property Corporation
    02/27/01     $ 0     $ 0     $ 0       196,517       0.21331 %
AMB Property Corporation
    02/28/01     $ 107,952     $ 0     $ 107,952       4,992       0.00542 %
AMB Property Corporation
    02/28/01     $ 0     $ 36,750     $ 36,750       1,554       0.00169 %
AMB Property Corporation
    03/07/01     $ 0     $ 872,202     $ 872,202       37,115       0.04029 %
AMB Property Corporation
    03/07/01     $ 13,125     $ 0     $ 13,125       625       0.00068 %

 



--------------------------------------------------------------------------------



 



                                                                      Agreed
Value of             Common             Contribution     Cash     Contributed  
  Total     Partnership     Percentage   Name of Partner   Date    
Contributions     Property     Contributions     Units     Interest  
AMB Property Corporation
    03/08/01     $ 774,736     $ 0     $ 774,736       36,667       0.03980 %
AMB Property Corporation
    03/23/01     $ 0     $ 11,752,188     $ 11,752,188       559,268      
0.60706 %
AMB Property Corporation
    04/18/01       ($568,750 )   $ 0       ($568,750 )     (25,000 )    
-0.02714 %
AMB Property Corporation
    05/17/01     $ 0     $ 0     $ 0       1,000       0.00109 %
AMB Property Corporation
    05/21/01     $ 16,800     $ 0     $ 16,800       800       0.00087 %
AMB Property Corporation
    05/22/01     $ 0     $ 0     $ 0       41,204       0.04473 %
AMB Property Corporation
    06/14/01     $ 95,586     $ 0     $ 95,586       4,584       0.00498 %
AMB Property Corporation
    07/01/01     $ 0     $ 0     $ 0       (461 )     -0.00050 %
AMB Property Corporation
    07/12/01     $ 23,520     $ 0     $ 23,520       1,120       0.00122 %
AMB Property Corporation
    07/13/01     $ 5,094     $ 0     $ 5,094       250       0.00027 %
AMB Property Corporation
    07/16/01     $ 286,424     $ 0     $ 286,424       13,459       0.01461 %
AMB Property Corporation
    07/26/01     $ 21,000     $ 0     $ 21,000       1,000       0.00109 %
AMB Property Corporation
    07/27/01     $ 14,700     $ 0     $ 14,700       700       0.00076 %
AMB Property Corporation
    08/02/01     $ 90,300     $ 0     $ 90,300       4,300       0.00467 %
AMB Property Corporation
    08/03/01     $ 11,500     $ 0     $ 11,500       500       0.00054 %
AMB Property Corporation
    08/08/01     $ 5,000     $ 0     $ 5,000       250       0.00027 %
AMB Property Corporation
    08/09/01     $ 5,775     $ 0     $ 5,775       275       0.00030 %
AMB Property Corporation
    08/10/01     $ 78,750     $ 0     $ 78,750       3,750       0.00407 %
AMB Property Corporation
    08/14/01     $ 11,406     $ 0     $ 11,406       500       0.00054 %
AMB Property Corporation
    08/15/01     $ 31,500     $ 0     $ 31,500       1,500       0.00163 %
AMB Property Corporation
    08/17/01     $ 14,063     $ 0     $ 14,063       625       0.00068 %
AMB Property Corporation
    08/22/01     $ 420,000     $ 0     $ 420,000       20,000       0.02171 %
AMB Property Corporation
    09/18/01     $ 0     $ 557,838     $ 557,838       23,700       0.02573 %
AMB Property Corporation
    09/20/01     ($ 597,500 )   $ 0     ($ 597,500 )     (25,000 )     -0.02714
%
AMB Property Corporation
    09/24/01     ($ 7,087,000 )   $ 0     ($ 7,087,000 )     (298,400 )    
-0.32390 %
AMB Property Corporation
    09/25/01     ($ 550,780 )   $ 0     ($ 550,780 )     (23,100 )     -0.02507
%
AMB Property Corporation
    09/26/01     ($ 7,108,893 )   $ 0     ($ 7,108,893 )     (301,200 )    
-0.32694 %
AMB Property Corporation
    09/27/01     ($ 5,857,250 )   $ 0     ($ 5,857,250 )     (250,000 )    
-0.27136 %
AMB Property Corporation
    09/28/01     ($ 236,000 )   $ 0     ($ 236,000 )     (10,000 )     -0.01085
%
AMB Property Corporation
    10/01/01     ($ 1,069,350 )   $ 0     ($ 1,069,350 )     (45,000 )    
-0.04885 %
AMB Property Corporation
    10/02/01     ($ 2,192,275 )   $ 0     ($ 2,192,275 )     (91,900 )    
-0.09975 %
AMB Property Corporation
    10/19/01     $ 11,406     $ 0     $ 11,406       500       0.00054 %
AMB Property Corporation
    10/25/01     ($ 3,515,636 )   $ 0     ($ 3,515,636 )     (150,000 )    
-0.16282 %
AMB Property Corporation
    10/26/01     ($ 32,550 )   $ 0     ($ 32,550 )     (1,400 )     -0.00152 %
AMB Property Corporation
    10/29/01     ($ 4,002,822 )   $ 0     ($ 4,002,822 )     (171,600 )    
-0.18626 %
AMB Property Corporation
    10/31/01     $ 0     $ 0     $ 0       (340 )     -0.00037 %
AMB Property Corporation
    11/02/01     $ 14,258     $ 0     $ 14,258       625       0.00068 %
AMB Property Corporation
    11/09/01     $ 0     $ 337,710     $ 337,710       13,801       0.01498 %
AMB Property Corporation
    11/12/01     $ 10,500     $ 0     $ 10,500       500       0.00054 %
AMB Property Corporation
    11/16/01     $ 84,121     $ 0     $ 84,121       4,167       0.00452 %
AMB Property Corporation
    11/19/01     $ 105,000     $ 0     $ 105,000       5,000       0.00543 %
AMB Property Corporation
    11/20/01     $ 39,375     $ 0     $ 39,375       1,875       0.00204 %
AMB Property Corporation
    11/23/01     $ 5,344     $ 0     $ 5,344       250       0.00027 %
AMB Property Corporation
    11/26/01     $ 13,125     $ 0     $ 13,125       625       0.00068 %
AMB Property Corporation
    11/27/01     $ 105,000     $ 0     $ 105,000       5,000       0.00543 %
AMB Property Corporation
    11/28/01     $ 52,500     $ 0     $ 52,500       2,500       0.00271 %
AMB Property Corporation
    12/05/01     $ 105,000     $ 0     $ 105,000       5,000       0.00543 %
AMB Property Corporation
    12/07/01     $ 77,344     $ 0     $ 77,344       3,125       0.00339 %
AMB Property Corporation
    12/11/01     $ 210,000     $ 0     $ 210,000       10,000       0.01085 %
AMB Property Corporation
    12/17/01     $ 6,063     $ 0     $ 6,063       250       0.00027 %
AMB Property Corporation
    12/26/01     $ 1,346,486     $ 0     $ 1,346,486       64,009       0.06948
%
AMB Property Corporation
    01/01/02     ($ 780,067 )   $ 0     ($ 780,067 )     (29,945 )     -0.03250
%
AMB Property Corporation
    01/02/02     $ 88,863     $ 0     $ 88,863       4,168       0.00452 %
AMB Property Corporation
    01/11/02     $ 0     $ 266,413     $ 266,413       10,227       0.01110 %
AMB Property Corporation
    01/11/02     $ 5,219     $ 0     $ 5,219       250       0.00027 %
AMB Property Corporation
    01/29/02     $ 182,128     $ 0     $ 182,128       8,500       0.00923 %
AMB Property Corporation
    01/31/02     $ 53,976     $ 0     $ 53,976       2,496       0.00271 %
AMB Property Corporation
    02/01/02     $ 0     $ 634,825     $ 634,825       25,884       0.02810 %
AMB Property Corporation
    02/06/02     $ 53,275     $ 0     $ 53,275       2,501       0.00271 %
AMB Property Corporation
    02/12/02     $ 38,746     $ 0     $ 38,746       1,917       0.00208 %
AMB Property Corporation
    02/26/02     $ 0     $ 0     $ 0       194,585       0.21121 %
AMB Property Corporation
    02/27/02     $ 28,750     $ 0     $ 28,750       1,250       0.00136 %
AMB Property Corporation
    02/27/02     $ 0     $ 0     $ 0       1,500       0.00163 %
AMB Property Corporation
    03/06/02     $ 13,125     $ 0     $ 13,125       625       0.00068 %
AMB Property Corporation
    03/13/02     $ 70,000     $ 0     $ 70,000       3,000       0.00326 %
AMB Property Corporation
    03/14/02     $ 210,000     $ 0     $ 210,000       10,000       0.01085 %
AMB Property Corporation
    03/15/02     $ 98,805     $ 0     $ 98,805       4,834       0.00525 %
AMB Property Corporation
    03/18/02     $ 25,547     $ 0     $ 25,547       1,250       0.00136 %
AMB Property Corporation
    04/11/02     $ 10,313     $ 0     $ 10,313       500       0.00054 %
AMB Property Corporation
    04/12/02     $ 2,045,067     $ 0     $ 2,045,067       96,084       0.10429
%

 



--------------------------------------------------------------------------------



 



                                                                      Agreed
Value of             Common             Contribution     Cash     Contributed  
  Total     Partnership     Percentage   Name of Partner   Date    
Contributions     Property     Contributions     Units     Interest  
AMB Property Corporation
    04/15/02     $ 439,101     $ 0     $ 439,101       20,522       0.02228 %
AMB Property Corporation
    04/17/02     $ 358,965     $ 0     $ 358,965       16,667       0.01809 %
AMB Property Corporation
    04/22/02     $ 102,508     $ 0     $ 102,508       4,167       0.00452 %
AMB Property Corporation
    04/30/02     $ 5,844     $ 0     $ 5,844       250       0.00027 %
AMB Property Corporation
    05/01/02     $ 24,451     $ 0     $ 24,451       1,084       0.00118 %
AMB Property Corporation
    05/02/02     $ 115,375     $ 0     $ 115,375       5,500       0.00597 %
AMB Property Corporation
    05/28/02     $ 237,098     $ 0     $ 237,098       10,834       0.01176 %
AMB Property Corporation
    05/30/02     $ 0     $ 0     $ 0       7,987       0.00867 %
AMB Property Corporation
    06/01/02     $ 0     $ 0     $ 0       (1,445 )     -0.00157 %
AMB Property Corporation
    06/03/02     $ 119,063     $ 0     $ 119,063       5,625       0.00611 %
AMB Property Corporation
    06/04/02     $ 346,298     $ 0     $ 346,298       15,000       0.01628 %
AMB Property Corporation
    06/05/02     $ 2,100     $ 0     $ 2,100       100       0.00011 %
AMB Property Corporation
    06/06/02     $ 50,400     $ 0     $ 50,400       2,400       0.00261 %
AMB Property Corporation
    06/07/02     $ 36,750     $ 0     $ 36,750       1,750       0.00190 %
AMB Property Corporation
    06/11/02     $ 28,672     $ 0     $ 28,672       1,250       0.00136 %
AMB Property Corporation
    06/12/02     $ 123,000     $ 0     $ 123,000       5,000       0.00543 %
AMB Property Corporation
    06/15/02     $ 0     $ 0     $ 0       (700 )     -0.00076 %
AMB Property Corporation
    07/05/02     $ 0     $ 1,844,967     $ 1,844,967       86,529       0.09392
%
AMB Property Corporation
    07/11/02     $ 37,626     $ 0     $ 37,626       1,584       0.00172 %
AMB Property Corporation
    07/24/02     $ 39,900     $ 0     $ 39,900       1,900       0.00206 %
AMB Property Corporation
    07/25/02     ($ 1,752,651 )   $ 0     ($ 1,752,651 )     (65,000 )    
-0.07055 %
AMB Property Corporation
    07/26/02     ($ 6,565,737 )   $ 0     ($ 6,565,737 )     (246,900 )    
-0.26800 %
AMB Property Corporation
    07/29/02     ($ 2,574,390 )   $ 0     ($ 2,574,390 )     (100,000 )    
-0.10855 %
AMB Property Corporation
    07/30/02     $ 37,126     $ 0     $ 37,126       1,584       0.00172 %
AMB Property Corporation
    07/30/02     ($ 559,643 )   $ 0     ($ 559,643 )     (21,300 )     -0.02312
%
AMB Property Corporation
    08/01/02     $ 2,730,000     $ 0     $ 2,730,000       130,000       0.14111
%
AMB Property Corporation
    08/01/02     $ 0     $ 0     $ 0       (300 )     -0.00033 %
AMB Property Corporation
    08/07/02     $ 10,250     $ 0     $ 10,250       500       0.00054 %
AMB Property Corporation
    08/08/02     $ 210,000     $ 0     $ 210,000       10,000       0.01085 %
AMB Property Corporation
    08/09/02     $ 9,906     $ 0     $ 9,906       500       0.00054 %
AMB Property Corporation
    08/20/02     $ 5,453     $ 0     $ 5,453       250       0.00027 %
AMB Property Corporation
    08/26/02     $ 630,000     $ 0     $ 630,000       30,000       0.03256 %
AMB Property Corporation
    08/27/02     $ 59,757     $ 0     $ 59,757       2,273       0.00247 %
AMB Property Corporation
    08/29/02     $ 1,071,000     $ 0     $ 1,071,000       51,000       0.05536
%
AMB Property Corporation
    08/30/02     $ 1,066,141     $ 0     $ 1,066,141       50,584       0.05491
%
AMB Property Corporation
    09/06/02     $ 5,344     $ 0     $ 5,344       250       0.00027 %
AMB Property Corporation
    09/09/02     $ 43,066     $ 0     $ 43,066       2,083       0.00226 %
AMB Property Corporation
    09/13/02     $ 1,093,980     $ 0     $ 1,093,980       49,444       0.05367
%
AMB Property Corporation
    09/30/02     $ 0     $ 0     $ 0       (734 )     -0.00080 %
AMB Property Corporation
    10/04/02     $ 17,248     $ 0     $ 17,248       700       0.00076 %
AMB Property Corporation
    10/16/02     ($ 15,385,933 )   $ 0     ($ 15,385,933 )     (614,700 )    
-0.66723 %
AMB Property Corporation
    10/17/02     ($ 7,103,024 )   $ 0     ($ 7,103,024 )     (268,700 )    
-0.29166 %
AMB Property Corporation
    10/18/02     ($ 2,073,576 )   $ 0     ($ 2,073,576 )     (78,200 )    
-0.08488 %
AMB Property Corporation
    10/21/02     $ 36,960     $ 0     $ 36,960       1,500       0.00163 %
AMB Property Corporation
    10/21/02     ($ 3,837,636 )   $ 0     ($ 3,837,636 )     (145,200 )    
-0.15761 %
AMB Property Corporation
    10/25/02     ($ 5,296 )   $ 0     ($ 5,296 )     (200 )     -0.00022 %
AMB Property Corporation
    10/28/02     $ 18,480     $ 0     $ 18,480       750       0.00081 %
AMB Property Corporation
    10/28/02     ($ 2,269,640 )   $ 0     ($ 2,269,640 )     (86,100 )    
-0.09346 %
AMB Property Corporation
    11/14/02     $ 34,219     $ 0     $ 34,219       1,500       0.00163 %
AMB Property Corporation
    11/20/02     $ 11,000     $ 0     $ 11,000       500       0.00054 %
AMB Property Corporation
    11/25/02     ($ 16,635,272 )   $ 0     ($ 16,635,292 )     (625,900 )    
-0.67939 %
AMB Property Corporation
    11/26/02     ($ 4,031,790 )   $ 0     ($ 4,031,790 )     (151,700 )    
-0.16466 %
AMB Property Corporation
    11/27/02     ($ 1,081,806 )   $ 0     ($ 1,081,806 )     (40,700 )    
-0.04418 %
AMB Property Corporation
    11/29/02     $ 19,712     $ 0     $ 19,712       800       0.00087 %
AMB Property Corporation
    11/29/02     ($ 5,497,184 )   $ 0     ($ 5,497,184 )     (207,000 )    
-0.22469 %
AMB Property Corporation
    12/02/02     $ 6,073     $ 0     $ 6,073       250       0.00027 %
AMB Property Corporation
    12/03/02     $ 12,183     $ 0     $ 12,183       500       0.00054 %
AMB Property Corporation
    01/01/03     $ 0     $ 0     $ 0       (15,652 )     -0.01699 %
AMB Property Corporation
    01/08/03     $ 24,600     $ 0     $ 24,600       1,000       0.00109 %
AMB Property Corporation
    01/16/03     $ 11,688     $ 0     $ 11,688       500       0.00054 %
AMB Property Corporation
    01/23/03     $ 33,632     $ 0     $ 33,632       1,666       0.00181 %
AMB Property Corporation
    01/23/03     ($ 9,114,230 )   $ 0     ($ 9,114,230 )     (350,000 )    
-0.37991 %
AMB Property Corporation
    01/24/03     ($ 3,914,564 )   $ 0     ($ 3,914,564 )     (150,000 )    
-0.16282 %
AMB Property Corporation
    01/27/03     ($ 5,236,412 )   $ 0     ($ 5,236,412 )     (200,400 )    
-0.21752 %
AMB Property Corporation
    01/28/03     ($ 2,296,872 )   $ 0     ($ 2,296,872 )     (87,400 )    
-0.09487 %
AMB Property Corporation
    01/30/03     $ 312,508     $ 0     $ 312,508       14,167       0.01538 %
AMB Property Corporation
    01/31/03     $ 5,703     $ 0     $ 5,703       250       0.00027 %
AMB Property Corporation
    02/03/03     $ 18,218     $ 0     $ 18,218       750       0.00081 %
AMB Property Corporation
    02/13/03     $ 0     $ 0     $ 0       253,662       0.27534 %
AMB Property Corporation
    02/19/03     $ 210,000     $ 0     $ 210,000       10,000       0.01085 %

 



--------------------------------------------------------------------------------



 



                                                                      Agreed
Value of             Common             Contribution     Cash     Contributed  
  Total     Partnership     Percentage   Name of Partner   Date    
Contributions     Property     Contributions     Units     Interest  
AMB Property Corporation
    02/24/03     $ 11,250     $ 0     $ 11,250       500       0.00054 %
AMB Property Corporation
    02/26/03     $ 5,703     $ 0     $ 5,703       250       0.00027 %
AMB Property Corporation
    02/28/03     $ 86,235     $ 0     $ 86,235       4,000       0.00434 %
AMB Property Corporation
    03/14/03     $ 434,625     $ 0     $ 434,625       20,584       0.02234 %
AMB Property Corporation
    03/31/03     $ 23,875     $ 0     $ 23,875       1,000       0.00109 %
AMB Property Corporation
    04/03/03     $ 12,156     $ 0     $ 12,156       500       0.00054 %
AMB Property Corporation
    04/16/03     $ 5,156     $ 0     $ 5,156       250       0.00027 %
AMB Property Corporation
    05/09/03     $ 6,028     $ 0     $ 6,028       250       0.00027 %
AMB Property Corporation
    05/12/03     $ 23,000     $ 0     $ 23,000       1,000       0.00109 %
AMB Property Corporation
    05/15/03     $ 1,173,889     $ 0     $ 1,173,889       49,351       0.05357
%
AMB Property Corporation
    05/20/03     $ 105,000     $ 0     $ 105,000       5,000       0.00543 %
AMB Property Corproation
    05/22/03     $ 315,000     $ 0     $ 315,000       15,000       0.01628 %
AMB Property Corporation
    05/22/03     $ 0     $ 0     $ 0       8,958       0.00972 %
AMB Property Corporation
    05/28/03     $ 63,000     $ 0     $ 63,000       3,000       0.00326 %
AMB Property Corporation
    06/02/03     $ 894,708     $ 0     $ 894,708       42,139       0.04574 %
AMB Property Corporation
    06/03/03     $ 4,953     $ 0     $ 4,953       250       0.00027 %
AMB Property Corporation
    06/05/03     $ 52,500     $ 0     $ 52,500       2,500       0.00271 %
AMB Property Corporation
    06/09/03     $ 43,825     $ 0     $ 43,825       1,667       0.00181 %
AMB Property Corporation
    06/11/03     $ 102,837     $ 0     $ 102,837       4,251       0.00461 %
AMB Property Corporation
    06/13/03     $ 41,063     $ 0     $ 41,063       1,800       0.00195 %
AMB Property Corporation
    06/27/03     $ 73,881     $ 0     $ 73,881       3,434       0.00373 %
AMB Property Corporation
    07/02/03     $ 329,063     $ 0     $ 329,063       15,000       0.01628 %
AMB Property Corporation
    07/15/03     $ 23,156     $ 0     $ 23,156       1,000       0.00109 %
AMB Property Corporation
    07/16/03     ($ 677,210 )   $ 0     ($ 677,210 )     (25,100 )     -0.02724
%
AMB Property Corporation
    07/25/03     $ 105,000     $ 0     $ 105,000       5,000       0.00543 %
AMB Property Corporation
    07/30/03     $ 5,835     $ 0     $ 5,835       250       0.00027 %
AMB Property Corporation
    08/05/03     $ 16,688     $ 0     $ 16,688       750       0.00081 %
AMB Property Corporation
    08/11/03     $ 12,180     $ 0     $ 12,180       580       0.00063 %
AMB Property Corporation
    08/20/03     $ 31,500     $ 0     $ 31,500       1,500       0.00163 %
AMB Property Corporation
    08/29/03     $ 47,015     $ 0     $ 47,015       2,084       0.00226 %
AMB Property Corporation
    09/08/03     $ 5,344     $ 0     $ 5,344       250       0.00027 %
AMB Property Corporation
    09/09/03     $ 12,375     $ 0     $ 12,375       500       0.00054 %
AMB Property Corporation
    09/10/03     $ 0     $ 58,160     $ 58,160       2,000       0.00217 %
AMB Property Corporation
    09/12/03     $ 78,695     $ 0     $ 78,695       3,583       0.00389 %
AMB Property Corporation
    09/15/03     $ 10,313     $ 0     $ 10,313       500       0.00054 %
AMB Property Corporation
    09/18/03     $ 0     $ 0     $ 0       2,000       0.00217 %
AMB Property Corporation
    10/08/03     $ 252,000     $ 0     $ 252,000       12,000       0.01303 %
AMB Property Corporation
    10/15/03     $ 0     $ 0     $ 0       6,500       0.00706 %
AMB Property Corporation
    10/17/03     $ 474,375     $ 0     $ 474,375       21,250       0.02307 %
AMB Property Corporation
    10/21/03     $ 12,580     $ 0     $ 12,580       500       0.00054 %
AMB Property Corporation
    10/31/03     $ 6,028     $ 0     $ 6,028       250       0.00027 %
AMB Property Corporation
    11/03/03     $ 330,250     $ 0     $ 330,250       15,750       0.01710 %
AMB Property Corporation
    11/04/03     $ 100,938     $ 0     $ 100,938       5,000       0.00543 %
AMB Property Corporation
    11/05/03     $ 42,188     $ 0     $ 42,180       1,875       0.00204 %
AMB Property Corporation
    11/06/03     $ 5,297     $ 0     $ 5,297       250       0.00027 %
AMB Property Corporation
    11/07/03     $ 54,301     $ 0     $ 54,301       2,300       0.00250 %
AMB Property Corporation
    11/10/03     $ 0     $ 0     $ 0       1,500       0.00163 %
AMB Property Corporation
    11/11/03     $ 30,059     $ 0     $ 30,059       1,250       0.00136 %
AMB Property Corporation
    11/13/03     $ 10,188     $ 0     $ 10,188       500       0.00054 %
AMB Property Corporation
    11/14/03     $ 42,000     $ 0     $ 42,000       2,000       0.00217 %
AMB Property Corporation
    11/19/03     $ 643,993     $ 0     $ 643,993       29,780       0.03232 %
AMB Property Corporation
    11/25/03     $ 6,475     $ 0     $ 6,475       250       0.00027 %
AMB Property Corporation
    11/28/03     $ 0     $ 0     $ 0       (357 )     -0.00039 %
AMB Property Corporation
    12/01/03     $ 14,063     $ 0     $ 14,063       625       0.00068 %
AMB Property Corporation
    12/02/03     $ 22,250     $ 0     $ 22,250       1,000       0.00109 %
AMB Property Corporation
    12/04/03     $ 11,969     $ 0     $ 11,969       500       0.00054 %
AMB Property Corporation
    12/08/03     $ 112,707     $ 0     $ 112,707       5,367       0.00583 %
AMB Property Corporation
    12/11/03     $ 5,835     $ 0     $ 5,835       250       0.00027 %
AMB Property Corporation
    12/17/03     $ 21,000     $ 0     $ 21,000       1,000       0.00109 %
AMB Property Corporation
    01/01/04     $ 0     $ 0     $ 0       (19,270 )     -0.02092 %
AMB Property Corporation
    01/06/04     $ 10,313     $ 0     $ 10,313       500       0.00054 %
AMB Property Corporation
    01/08/04     $ 16,281     $ 0     $ 16,281       625       0.00068 %
AMB Property Corporation
    01/09/04     $ 210,000     $ 0     $ 210,000       10,000       0.01085 %
AMB Property Corporation
    01/16/04     $ 185,197     $ 0     $ 185,197       7,583       0.00823 %
AMB Property Corporation
    01/20/04     $ 195,418     $ 0     $ 195,418       8,334       0.00905 %
AMB Property Corporation
    01/21/04     $ 123,000     $ 0     $ 123,000       5,000       0.00543 %
AMB Property Corporation
    01/21/04     $ 0     $ 351,702     $ 351,702       10,332       0.01121 %
AMB Property Corporation
    01/22/04     $ 68,948     $ 0     $ 68,948       2,750       0.00298 %
AMB Property Corporation
    01/23/04     $ 178,500     $ 0     $ 178,500       8,500       0.00923 %
AMB Property Corporation
    01/26/04     $ 123,099     $ 0     $ 123,099       4,709       0.00511 %

 



--------------------------------------------------------------------------------



 



                                                                      Agreed
Value of             Common             Contribution     Cash     Contributed  
  Total     Partnership     Percentage   Name of Partner   Date    
Contributions     Property     Contributions     Units     Interest  
AMB Property Corporation
    01/27/04     $ 67,600     $ 0     $ 67,600       3,000       0.00326 %
AMB Property Corporation
    01/27/04     $ 0     $ 0     $ 0       210,255       0.22822 %
AMB Property Corporation
    01/28/04     $ 6,870     $ 0     $ 6,870       300       0.00033 %
AMB Property Corporation
    01/30/04     $ 0     $ 0     $ 0       (3,079 )     -0.00334 %
AMB Property Corporation
    02/02/04     $ 2,730,000     $ 0     $ 2,703,000       130,000       0.14111
%
AMB Property Corporation
    02/03/04     $ 10,455     $ 0     $ 10,455       450       0.00049 %
AMB Property Corporation
    02/06/04     $ 378,885     $ 0     $ 378,885       15,500       0.01682 %
AMB Property Corporation
    02/09/04     $ 18,234     $ 0     $ 18,234       750       0.00081 %
AMB Property Corporation
    02/10/04     $ 348,757     $ 0     $ 348,757       16,333       0.01773 %
AMB Property Corporation
    02/11/04     $ 318,125     $ 0     $ 318,125       15,000       0.01628 %
AMB Property Corporation
    02/12/04     $ 357,969     $ 0     $ 357,969       15,000       0.01628 %
AMB Property Corporation
    02/13/04     $ 215,500     $ 0     $ 215,500       10,250       0.01113 %
AMB Property Corporation
    02/17/04     $ 904,959     $ 0     $ 904,959       35,417       0.03844 %
AMB Property Corporation
    02/18/04     $ 39,794     $ 0     $ 39,794       1,625       0.00176 %
AMB Property Corporation
    02/20/04     $ 386,386     $ 0     $ 386,386       16,154       0.01753 %
AMB Property Corporation
    02/24/04     $ 588,000     $ 0     $ 588,000       28,000       0.03039 %
AMB Property Corporation
    02/25/04     $ 357,000     $ 0     $ 357,000       17,000       0.01845 %
AMB Property Corporation
    02/26/04     $ 1,107,463     $ 0     $ 1,107,463       52,874       0.05739
%
AMB Property Corporation
    03/01/04     $ 253,050     $ 0     $ 253,050       11,750       0.01275 %
AMB Property Corporation
    03/02/04     $ 2,201,242     $ 0     $ 2,201,242       91,129       0.09892
%
AMB Property Corporation
    03/03/04     $ 67,556     $ 0     $ 67,556       2,909       0.00316 %
AMB Property Corporation
    03/05/04     $ 480,764     $ 0     $ 480,764       19,550       0.02122 %
AMB Property Corporation
    03/08/04     $ 92,102     $ 0     $ 92,102       3,834       0.00416 %
AMB Property Corporation
    03/09/04     $ 6,763     $ 0     $ 6,763       250       0.00027 %
AMB Property Corporation
    03/11/04     $ 6,150     $ 0     $ 6,150       250       0.00027 %
AMB Property Corporation
    03/12/04     $ 1,495,000     $ 0     $ 1,495,000       65,000       0.07055
%
AMB Property Corporation
    03/26/04     $ 0     $ 0     $ 0       (347 )     -0.00038 %
AMB Property Corporation
    04/01/04     $ 540,632     $ 0     $ 540,632       20,428       0.02217 %
AMB Property Corporation
    05/19/04     $ 84,000     $ 0     $ 84,000       4,000       0.00434 %
AMB Property Corporation
    05/20/04     $ 0     $ 0     $ 0       12,354       0.01341 %
AMB Property Corporation
    05/27/04     $ 14,335     $ 0     $ 14,335       500       0.00054 %
AMB Property Corporation
    06/09/04     $ 18,188     $ 0     $ 18,188       750       0.00081 %
AMB Property Corporation
    06/14/04     $ 14,063     $ 0     $ 14,063       625       0.00068 %
AMB Property Corporation
    06/22/04     $ 52,500     $ 0     $ 52,500       2,500       0.00271 %
AMB Property Corporation
    06/22/04     $ 0     $ 105,090     $ 105,090       3,000       0.00326 %
AMB Property Corporation
    06/24/04     $ 223,900     $ 0     $ 223,900       10,500       0.01140 %
AMB Property Corporation
    07/02/04     $ 43,359     $ 0     $ 43,359       1,875       0.00204 %
AMB Property Corporation
    07/16/04     $ 323,803     $ 0     $ 323,803       14,917       0.01619 %
AMB Property Corporation
    07/19/04     $ 19,269     $ 0     $ 19,269       625       0.00068 %
AMB Property Corporation
    07/20/04     $ 12,238     $ 0     $ 12,238       500       0.00054 %
AMB Property Corporation
    07/22/04     $ 2,100     $ 0     $ 2,100       100       0.00011 %
AMB Property Corporation
    07/29/04     $ 63,000     $ 0     $ 63,000       3,000       0.00326 %
AMB Property Corporation
    07/30/04     $ 62,875     $ 0     $ 62,875       2,417       0.00262 %
AMB Property Corporation
    08/02/04     $ 322,407     $ 0     $ 322,407       14,909       0.01618 %
AMB Property Corporation
    08/03/04     $ 22,438     $ 0     $ 22,438       1,000       0.00109 %
AMB Property Corporation
    08/06/04     $ 216,250     $ 0     $ 216,250       10,000       0.01085 %
AMB Property Corporation
    08/10/04     $ 33,433     $ 0     $ 33,433       1,334       0.00145 %
AMB Property Corporation
    08/20/04     $ 22,813     $ 0     $ 22,813       1,000       0.00109 %
AMB Property Corporation
    08/24/04     $ 639,379     $ 0     $ 639,379       27,564       0.02992 %
AMB Property Corporation
    08/25/04     $ 671,674     $ 0     $ 671,674       33,167       0.03600 %
AMB Property Corporation
    08/27/04     $ 84,313     $ 0     $ 84,313       3,500       0.00380 %
AMB Property Corporation
    08/30/04     $ 210,000     $ 0     $ 210,000       10,000       0.01085 %
AMB Property Corporation
    08/31/04     $ 440,100     $ 0     $ 440,100       21,018       0.02281 %
AMB Property Corporation
    09/03/04     $ 23,000     $ 0     $ 23,000       1,000       0.00109 %
AMB Property Corporation
    09/07/04     $ 342,929     $ 0     $ 342,929       15,833       0.01719 %
AMB Property Corporation
    09/08/04     $ 2,053,563     $ 0     $ 2,053,563       97,750       0.10610
%
AMB Property Corporation
    09/13/04     $ 0     $ 0     $ 0       1,500       0.00163 %
AMB Property Corporation
    09/15/04     $ 6,150     $ 0     $ 6,150       250       0.00027 %
AMB Property Corporation
    09/16/04     $ 246,900     $ 0     $ 246,900       10,000       0.01085 %
AMB Property Corporation
    10/05/04     $ 210,000     $ 0     $ 210,000       10,000       0.01085 %
AMB Property Corporation
    10/18/04     $ 0     $ 102,373     $ 102,373       4,354       0.00473 %
AMB Property Corporation
    10/18/04     $ 0     $ 0     $ 0       1,000       0.00109 %
AMB Property Corporation
    10/19/04     $ 210,000     $ 0     $ 210,000       10,000       0.01085 %
AMB Property Corporation
    11/01/04     $ 0     $ 0     $ 0       1,000       0.00109 %
AMB Property Corporation
    11/05/04     $ 384,006     $ 0     $ 384,006       18,286       0.01985 %
AMB Property Corporation
    11/08/04     $ 1,127,991     $ 0     $ 1,127,991       52,500       0.05699
%
AMB Property Corporation
    11/11/04     $ 2,565,926     $ 0     $ 2,565,926       106,751       0.11587
%
AMB Property Corporation
    11/12/04     $ 22,851     $ 0     $ 22,851       1,000       0.00109 %
AMB Property Corporation
    11/15/04     $ 203,050     $ 0     $ 203,050       7,750       0.00841 %
AMB Property Corporation
    11/16/04     $ 1,307,354     $ 0     $ 1,307,354       57,851       0.06279
%

 



--------------------------------------------------------------------------------



 



                                                                      Agreed
Value of             Common             Contribution     Cash     Contributed  
  Total     Partnership     Percentage   Name of Partner   Date    
Contributions     Property     Contributions     Units     Interest  
AMB Property Corporation
    11/17/04     $ 16,419     $ 0     $ 16,419       625       0.00068 %
AMB Property Corporation
    11/22/04     $ 6,745     $ 0     $ 6,745       250       0.00027 %
AMB Property Corporation
    11/24/04     $ 525,000     $ 0     $ 525,000       25,000       0.02714 %
AMB Property Corporation
    11/28/04     $ 0     $ 0     $ 0       (357 )     -0.00039 %
AMB Property Corporation
    12/01/04     $ 369,331     $ 0     $ 369,331       15,500       0.01682 %
AMB Property Corporation
    12/02/04     $ 41,408     $ 0     $ 41,408       1,584       0.00172 %
AMB Property Corporation
    12/03/04     $ 167,046     $ 0     $ 167,046       7,166       0.00778 %
AMB Property Corporation
    12/08/04     $ 21,000     $ 0     $ 21,000       1,000       0.00109 %
AMB Property Corporation
    12/09/04     $ 152,549     $ 0     $ 152,549       6,584       0.00715 %
AMB Property Corporation
    12/09/04     $ 0     $ 0     $ 0       1,500       0.00163 %
AMB Property Corporation
    12/10/04     $ 4,953     $ 0     $ 4,953       250       0.00027 %
AMB Property Corporation
    01/01/05     $ 0     $ 0     $ 0       (35,574 )     -0.03861 %
AMB Property Corporation
    01/04/05     $ 0     $ 0     $ 0       2,000       0.00217 %
AMB Property Corporation
    01/06/05     $ 248,853     $ 0     $ 248,853       10,000       0.01085 %
AMB Property Corporation
    01/10/05     $ 0     $ 617,934     $ 617,934       26,281       0.02853 %
AMB Property Corporation
    02/04/05     $ 81,344     $ 0     $ 81,344       2,500       0.00271 %
AMB Property Corporation
    02/07/05     $ 3,447,347     $ 0     $ 3,447,347       160,244       0.17394
%
AMB Property Corporation
    02/07/05     $ 0     $ 0     $ 0       239,148       0.25958 %
AMB Property Corporation
    02/08/05     $ 614,623     $ 0     $ 614,623       28,435       0.03086 %
AMB Property Corporation
    02/09/05     $ 3,584,954     $ 0     $ 3,584,954       145,339       0.15776
%
AMB Property Corporation
    02/10/05     $ 91,083     $ 0     $ 91,083       4,250       0.00461 %
AMB Property Corporation
    02/11/05     $ 395,327     $ 0     $ 395,327       17,334       0.01882 %
AMB Property Corporation
    02/14/05     $ 997,045     $ 0     $ 997,045       41,834       0.04541 %
AMB Property Corporation
    02/15/05     $ 617,238     $ 0     $ 617,238       27,500       0.02985 %
AMB Property Corporation
    02/23/05     $ 193,598     $ 0     $ 193,598       9,000       0.00977 %
AMB Property Corporation
    02/27/05     $ 0     $ 0     $ 0       (22 )     -0.00002 %
AMB Property Corporation
    03/04/05     $ 73,872     $ 0     $ 73,872       2,500       0.00271 %
AMB Property Corporation
    03/07/05     $ 582,861     $ 0     $ 582,861       22,918       0.02488 %
AMB Property Corporation
    03/08/05     $ 16,975     $ 0     $ 16,975       625       0.00068 %
AMB Property Corporation
    03/14/05     $ 9,028     $ 0     $ 9,028       333       0.00036 %
AMB Property Corporation
    03/29/05     $ 209,900     $ 0     $ 209,900       10,000       0.01085 %
AMB Property Corporation
    04/01/05     $ 0     $ 0     $ 0       1,000       0.00109 %
AMB Property Corporation
    04/01/05     $ 0     $ 0     $ 0       (1,500 )     -0.00163 %
AMB Property Corporation
    04/15/05     $ 0     $ 0     $ 0       (762 )     -0.00083 %
AMB Property Corporation
    04/15/05     $ 0     $ 0     $ 0       (375 )     -0.00041 %
AMB Property Corporation
    04/22/05     $ 1,050     $ 0     $ 1,050       50       0.00005 %
AMB Property Corporation
    04/22/05     $ 0     $ 0     $ 0       (500 )     -0.00054 %
AMB Property Corporation
    04/26/05     $ 28,232     $ 0     $ 28,232       1,083       0.00118 %
AMB Property Corporation
    04/28/05     $ 1,234,863     $ 0     $ 1,234,863       61,200       0.06643
%
AMB Property Corporation
    04/29/05     $ 278,073     $ 0     $ 278,073       10,800       0.01172 %
AMB Property Corporation
    05/02/05     $ 581,789     $ 0     $ 581,789       24,900       0.02703 %
AMB Property Corporation
    05/05/05     $ 115,465     $ 0     $ 115,465       5,000       0.00543 %
AMB Property Corporation
    05/06/05     $ 58,762     $ 0     $ 58,762       1,667       0.00181 %
AMB Property Corporation
    05/09/05     $ 2,255,250     $ 0     $ 2,255,250       100,000       0.10855
%
AMB Property Corporation
    05/10/05     $ 131,226     $ 0     $ 131,226       5,416       0.00588 %
AMB Property Corporation
    05/12/05     $ 0     $ 0     $ 0       9,246       0.01004 %
AMB Property Corporation
    05/18/05     $ 175,209     $ 0     $ 175,209       6,667       0.00724 %
AMB Property Corporation
    05/19/05     $ 38,426     $ 0     $ 38,426       1,167       0.00127 %
AMB Property Corporation
    05/23/05     $ 11,401     $ 0     $ 11,401       500       0.00054 %
AMB Property Corporation
    05/24/05     $ 69,708     $ 0     $ 69,708       3,225       0.00350 %
AMB Property Corporation
    05/31/05     $ 77,004     $ 0     $ 77,004       2,834       0.00308 %
AMB Property Corporation
    06/03/05     $ 0     $ 0     $ 0       (500 )     -0.00054 %
AMB Property Corporation
    06/07/05     $ 170,915     $ 0     $ 170,915       8,500       0.00923 %
AMB Property Corporation
    06/08/05     $ 26,340     $ 0     $ 26,340       1,050       0.00114 %
AMB Property Corporation
    06/13/05     $ 6,743     $ 0     $ 6,743       250       0.00027 %
AMB Property Corporation
    06/13/05     $ 0     $ 0     $ 0       3,000       0.00326 %
AMB Property Corporation
    06/20/05     $ 287,335     $ 0     $ 287,335       10,834       0.01176 %
AMB Property Corporation
    07/11/05     $ 314,850     $ 0     $ 314,850       15,000       0.01628 %
AMB Property Corporation
    07/15/05     $ 10,289,995     $ 0     $ 10,289,995       417,142      
0.45279 %
AMB Property Corporation
    07/18/05     $ 9,970,412     $ 0     $ 9,970,412       383,980       0.41679
%
AMB Property Corporation
    07/19/05     $ 774,467     $ 0     $ 774,467       27,500       0.02985 %
AMB Property Corporation
    07/20/05     $ 403,153     $ 0     $ 403,153       15,750       0.01710 %
AMB Property Corporation
    07/20/05     $ 0     $ 0     $ 0       17,670       0.01918 %
AMB Property Corporation
    07/22/05     $ 296,255     $ 0     $ 296,255       13,706       0.01488 %
AMB Property Corporation
    07/25/05     $ 201,775     $ 0     $ 201,775       10,000       0.01085 %
AMB Property Corporation
    07/26/05     $ 207,381     $ 0     $ 207,381       7,026       0.00763 %
AMB Property Corporation
    07/27/05     $ 52,520     $ 0     $ 52,520       2,000       0.00217 %
AMB Property Corporation
    07/27/05     $ 0     $ 65,835     $ 65,835       2,800       0.00304 %
AMB Property Corporation
    07/28/05     $ 185,035     $ 0     $ 185,035       7,084       0.00769 %
AMB Property Corporation
    07/29/05     $ 236,138     $ 0     $ 236,138       11,250       0.01221 %

 



--------------------------------------------------------------------------------



 



                                                                      Agreed
Value of             Common             Contribution     Cash     Contributed  
  Total     Partnership     Percentage   Name of Partner   Date    
Contributions     Property     Contributions     Units     Interest  
AMB Property Corporation
    08/01/05     $ 0     $ 0     $ 0       3,000       0.00326 %
AMB Property Corporation
    08/10/05     $ 0     $ 580,747     $ 580,747       23,801       0.02583 %
AMB Property Corporation
    08/12/05     $ 38,907     $ 0     $ 38,907       1,800       0.00195 %
AMB Property Corporation
    08/15/05     $ 13,485     $ 0     $ 13,485       500       0.00054 %
AMB Property Corporation
    08/22/05     $ 0     $ 0     $ 0       1,000       0.00109 %
AMB Property Corporation
    08/24/05     $ 0     $ 0     $ 0       (264 )     -0.00029 %
AMB Property Corporation
    08/24/05     $ 0     $ 0     $ 0       (1,225 )     -0.00133 %
AMB Property Corporation
    09/01/05     $ 0     $ 1,806,612     $ 1,806,612       77,000       0.08358
%
AMB Property Corporation
    09/06/05     $ 209,900     $ 0     $ 209,900       10,000       0.01085 %
AMB Property Corporation
    09/09/05     $ 12,990     $ 0     $ 12,990       500       0.00054 %
AMB Property Corporation
    09/15/05     $ 127,039     $ 0     $ 127,039       4,686       0.00509 %
AMB Property Corporation
    09/16/05     $ 24,240     $ 0     $ 24,240       1,000       0.00109 %
AMB Property Corporation
    09/16/05     $ 0     $ 432,513     $ 432,513       18,000       0.01954 %
AMB Property Corporation
    09/22/05     $ 0     $ 0     $ 0       1,000       0.00109 %
AMB Property Corporation
    09/22/05     $ 0     $ 432,513     $ 432,513       18,000       0.01954 %
AMB Property Corporation
    10/01/05     $ 0     $ 0     $ 0       (36,981 )     -0.04014 %
AMB Property Corporation
    10/03/05     $ 1,146,804     $ 0     $ 1,146,804       38,476       0.04176
%
AMB Property Corporation
    10/03/05     $ 0     $ 0     $ 0       2,000       0.00217 %
AMB Property Corporation
    10/06/05     $ 0     $ 0     $ 0       6,733       0.00731 %
AMB Property Corporation
    10/12/05     $ 0     $ 2,325,302     $ 2,325,302       98,575       0.10700
%
AMB Property Corporation
    10/16/05     $ 0     $ 0     $ 0       (412 )     -0.00045 %
AMB Property Corporation
    10/18/05     $ 86,460     $ 0     $ 86,460       4,000       0.00434 %
AMB Property Corporation
    10/19/05     $ 18,455     $ 0     $ 18,455       500       0.00054 %
AMB Property Corporation
    10/24/05     $ 19,695     $ 0     $ 19,695       750       0.00081 %
AMB Property Corporation
    10/26/05     $ 0     $ 0     $ 0       3,409       0.00370 %
AMB Property Corporation
    10/27/05     $ 20,428     $ 0     $ 20,428       1,000       0.00109 %
AMB Property Corporation
    10/31/05     $ 762,690     $ 0     $ 762,690       31,000       0.03365 %
AMB Property Corporation
    11/02/05     $ 0     $ 0     $ 0       (937 )     -0.00102 %
AMB Property Corporation
    11/9/05     $ 731,369     $ 0     $ 731,369       21,241       0.02306 %
AMB Property Corporation
    11/10/05     $ 54,016     $ 0     $ 54,016       2,499       0.00271 %
AMB Property Corporation
    11/11/05     $ 49,094     $ 0     $ 49,094       1,584       0.00172 %
AMB Property Corporation
    11/11/05     $ 0     $ 0     $ 0       43,810       0.04755 %
AMB Property Corporation
    11/15/05     $ 23,069     $ 0     $ 23,069       625       0.00068 %
AMB Property Corporation
    11/17/05     $ 13,485     $ 0     $ 13,485       500       0.00054 %
AMB Property Corporation
    11/18/05     $ 97,844     $ 0     $ 97,844       4,467       0.00485 %
AMB Property Corporation
    11/21/05     $ 825,493     $ 0     $ 825,493       34,534       0.03749 %
AMB Property Corporation
    11/22/05     $ 9,228     $ 0     $ 9,228       250       0.00027 %
AMB Property Corporation
    11/23/05     $ 151,576     $ 0     $ 151,576       5,921       0.00643 %
AMB Property Corporation
    11/28/05     $ 881,479     $ 0     $ 881,479       41,400       0.04494 %
AMB Property Corporation
    11/29/05     $ 8,148     $ 0     $ 8,148       250       0.00027 %
AMB Property Corporation
    11/30/05     $ 0     $ 0     $ 0       (432 )     -0.00047 %
AMB Property Corporation
    12/01/05     $ 471,103     $ 0     $ 471,103       22,750       0.02469 %
AMB Property Corporation
    12/02/05     $ 1,118,586     $ 0     $ 1,118,586       49,550       0.05378
%
AMB Property Corporation
    12/06/05     $ 15,787     $ 0     $ 15,787       700       0.00076 %
AMB Property Corporation
    12/08/05     $ 1,001,245     $ 0     $ 1,001,245       43,394       0.04710
%
AMB Property Corporation
    12/09/05     $ 146,150     $ 0     $ 146,150       5,000       0.00543 %
AMB Property Corporation
    12/12/05     $ 728,439     $ 0     $ 728,439       30,800       0.03343 %
AMB Property Corporation
    12/12/05     $ 0     $ 0     $ 0       1,000       0.00109 %
AMB Property Corporation
    12/14/05     $ 146,591     $ 0     $ 146,591       6,500       0.00706 %
AMB Property Corporation
    12/15/05     $ 672,562     $ 0     $ 672,562       28,900       0.03137 %
AMB Property Corporation
    12/23/05     $ 0     $ 0     $ 0       10,000       0.01085 %
AMB Property Corporation
    12/23/05     $ 0     $ 82,294     $ 82,294       3,500       0.00380 %
AMB Property Corporation
    12/23/05     $ 0     $ 0     $ 0       306       0.00033 %
AMB Property Corporation
    01/03/06     $ 56,557     $ 0     $ 56,557       2,300       0.00250 %
AMB Property Corporation
    01/04/06     $ 107,666     $ 0     $ 107,666       4,100       0.00445 %
AMB Property Corporation
    01/05/06     $ 78,780     $ 0     $ 78,780       3,000       0.00326 %
AMB Property Corporation
    01/06/06     $ 278,084     $ 0     $ 278,084       11,100       0.01205 %
AMB Property Corporation
    01/06/06     $ 0     $ 0     $ 0       (1,556 )     -0.00169 %
AMB Property Corporation
    01/09/06     $ 1,675,285     $ 0     $ 1,675,285       67,694       0.07348
%
AMB Property Corporation
    01/10/06     $ 40,665     $ 0     $ 40,665       1,500       0.00163 %
AMB Property Corporation
    01/11/06     $ 27,110     $ 0     $ 27,110       1,000       0.00109 %
AMB Property Corporation
    01/12/06     $ 22,610     $ 0     $ 22,610       834       0.00091 %
AMB Property Corporation
    01/13/06     $ 55,499     $ 0     $ 55,499       1,883       0.00204 %
AMB Property Corporation
    01/17/06     $ 27,110     $ 0     $ 27,110       1,000       0.00109 %
AMB Property Corporation
    01/18/06     $ 27,110     $ 0     $ 27,110       1,000       0.00109 %
AMB Property Corporation
    01/19/06     $ 62,360     $ 0     $ 62,360       2,000       0.00217 %
AMB Property Corporation
    01/20/06     $ 141,000     $ 0     $ 141,000       4,000       0.00434 %
AMB Property Corporation
    01/23/06     $ 98,126     $ 0     $ 98,126       2,992       0.00325 %
AMB Property Corporation
    01/23/06     $ 0     $ 0     $ 0       4,000       0.00434 %
AMB Property Corporation
    01/24/06     $ 54,839     $ 0     $ 54,839       1,792       0.00195 %

 



--------------------------------------------------------------------------------



 



                                                                      Agreed
Value of       Common               Contribution     Cash     Contributed    
Total     Partnership     Percentage   Name of Partner   Date     Contributions
    Property     Contributions     Units     Interest  
AMB Property Corporation
    01/26/06     $ 3,266,601     $ 0     $ 3,266,601       412,817       0.44809
%
AMB Property Corporation
    01/26/06     $ 0     $ 0     $ 0       11,318       0.01229 %
AMB Property Corporation
    01/27/06     $ 6,166,672     $ 0     $ 6,166,672       280,995       0.30501
%
AMB Property Corporation
    01/30/06     $ 224,049     $ 0     $ 224,049       10,474       0.01137 %
AMB Property Corporation
    01/31/06     $ 1,448,032     $ 0     $ 1,448,032       305,888       0.33203
%
AMB Property Corporation
    01/31/06     $ 0     $ 0     $ 0       (26,647 )     -0.02892 %
AMB Property Corporation
    02/01/06     $ 2,227,808     $ 0     $ 2,227,808       88,667       0.09624
%
AMB Property Corporation
    02/02/06     $ 450,588     $ 0     $ 450,588       18,750       0.02035 %
AMB Property Corporation
    02/03/06     $ 100,888     $ 0     $ 100,888       5,000       0.00543 %
AMB Property Corporation
    02/06/06     $ 0     $ 0     $ 0       424,934       0.46125 %
AMB Property Corporation
    02/06/06     $ 315,661     $ 0     $ 315,661       8,778       0.00953 %
AMB Property Corporation
    02/15/06     $ 135,550     $ 0     $ 135,550       5,000       0.00543 %
AMB Property Corporation
    02/16/06     $ 23,069     $ 0     $ 23,069       625       0.00068 %
AMB Property Corporation
    02/22/06     $ 1,128,685     $ 0     $ 1,128,685       44,667       0.04848
%
AMB Property Corporation
    02/23/06     $ 943,800     $ 0     $ 943,800       39,000       0.04233 %
AMB Property Corporation
    02/21/06     $ 0     $ 0     $ 0       1,000       0.00109 %
AMB Property Corporation
    02/24/06     $ 20,990     $ 0     $ 20,990       1,000       0.00109 %
AMB Property Corporation
    02/27/06     $ 68,852     $ 0     $ 68,852       2,800       0.00304 %
AMB Property Corporation
    02/27/06     $ 0     $ 0     $ 0       (24 )     -0.00003 %
AMB Property Corporation
    02/28/06     $ 75,041     $ 0     $ 75,041       3,331       0.00362 %
AMB Property Corporation
    03/02/06     $ 131,188     $ 0     $ 131,188       6,250       0.00678 %
AMB Property Corporation
    03/03/06     $ 629,700     $ 0     $ 629,700       30,000       0.03256 %
AMB Property Corporation
    03/09/06     $ 15,420     $ 0     $ 15,420       400       0.00043 %
AMB Property Corporation
    03/10/06     $ 989,731     $ 0     $ 989,731       46,600       0.05058 %
AMB Property Corporation
    03/13/06     $ 536,780     $ 0     $ 536,780       21,300       0.02312 %
AMB Property Corporation
    03/14/06     $ 332,829     $ 0     $ 332,829       13,100       0.01422 %
AMB Property Corporation
    03/15/06     $ 3,496,723     $ 0     $ 3,496,723       140,477       0.15248
%
AMB Property Corporation
    03/16/06     $ 2,027,595     $ 0     $ 2,027,595       77,400       0.08401
%
AMB Property Corporation
    03/17/06     $ 209,900     $ 0     $ 209,900       10,000       0.01085 %
AMB Property Corporation
    03/22/06     $ 104,950     $ 0     $ 104,950       5,000       0.00543 %
AMB Property Corporation
    03/23/06     $ 99,227     $ 0     $ 99,227       3,001       0.00326 %
AMB Property Corporation
    03/27/06     $ 144,831     $ 0     $ 144,831       6,900       0.00749 %
AMB Property Corporation
    03/28/06     $ 108,075     $ 0     $ 108,075       5,000       0.00543 %
AMB Property Corporation
    03/29/06     $ 106,138     $ 0     $ 106,138       5,000       0.00543 %
AMB Property Corporation
    03/30/06     $ 101,730     $ 0     $ 101,730       5,000       0.00543 %
AMB Property Corporation
    03/31/06     $ 248,335     $ 0     $ 248,335       10,000       0.01085 %
AMB Property Corporation
    04/01/06     $ 0     $ 0     $ 0       (1,134 )     -0.00123 %
AMB Property Corporation
    04/03/06     $ 452,967     $ 0     $ 452,967       16,060       0.01743 %
AMB Property Corporation
    04/04/06     $ 0     $ 0     $ 0       500       0.00054 %
AMB Property Corporation
    04/12/06     $ 0     $ 0     $ 0       (500 )     -0.00054 %
AMB Property Corporation
    04/17/06     $ 542,411     $ 0     $ 542,411       23,800       0.02583 %
AMB Property Corporation
    04/17/06     $ 0     $ 0     $ 0       500       0.00054 %
AMB Property Corporation
    04/19/06     $ 244,600     $ 0     $ 244,600       10,000       0.01085 %
AMB Property Corporation
    04/20/06     $ 52,018     $ 0     $ 52,018       1,459       0.00158 %
AMB Property Corporation
    04/30/06     $ 0     $ 0     $ 0       (58 )     -0.00006 %
AMB Property Corporation
    05/01/06     $ 115,915     $ 0     $ 115,915       3,417       0.00371 %
AMB Property Corporation
    05/03/06     $ 135,550     $ 0     $ 135,550       5,000       0.00543 %
AMB Property Corporation
    05/05/06     $ 19,618     $ 0     $ 19,618       584       0.00063 %
AMB Property Corporation
    05/08/06     $ 17,918     $ 0     $ 17,918       500       0.00054 %
AMB Property Corporation
    05/10/06     $ 9,228     $ 0     $ 9,228       250       0.00027 %
AMB Property Corporation
    05/11/06     $ 9,263     $ 0     $ 9,263       250       0.00027 %
AMB Property Corporation
    05/11/06     $ 0     $ 0     $ 0       12,418       0.01348 %
AMB Property Corporation
    05/15/06     $ 0     $ 0     $ 0       (500 )     -0.00054 %
AMB Property Corporation
    05/22/06     $ 1,478,840     $ 0     $ 1,478,840       54,031       0.05865
%
AMB Property Corporation
    05/30/06     $ 66,434     $ 0     $ 66,434       1,857       0.00202 %
AMB Property Corporation
    05/31/06     $ 16,295     $ 0     $ 16,295       500       0.00054 %
AMB Property Corporation
    06/01/06     $ 0     $ 0     $ 0       (338 )     -0.00037 %
AMB Property Corporation
    06/01/06     $ 0     $ 0     $ 0       (3,100 )     -0.00336 %
AMB Property Corporation
    06/02/06     $ 9,263     $ 0     $ 9,263       250       0.00027 %
AMB Property Corporation
    06/05/06     $ 19,978     $ 0     $ 19,978       559       0.00061 %
AMB Property Corporation
    06/06/06     $ 9,263     $ 0     $ 9,263       250       0.00027 %
AMB Property Corporation
    06/07/06     $ 657,000     $ 0     $ 657,000       25,000       0.02714 %
AMB Property Corporation
    06/07/06     $ 0     $ 0     $ 0       (1,937 )     -0.00210 %
AMB Property Corporation
    06/09/06     $ 9,263     $ 0     $ 9,263       250       0.00027 %
AMB Property Corporation
    06/13/06     $ 51,800     $ 0     $ 51,800       1,875       0.00204 %
AMB Property Corporation
    06/23/06     $ 9,228     $ 0     $ 9,228       250       0.00027 %
AMB Property Corporation
    06/26/06     $ 3,248     $ 0     $ 3,248       125       0.00014 %          
     
Total General Partner
            29,270,592       1,732,675,307       1,761,918,871       87,870,052
         

 



--------------------------------------------------------------------------------



 



                                                                      Agreed
Value of           Common         Contribution   Cash   Contributed   Total  
Partnership   Percentage Name of Partner   Date   Contributions   Property  
Contributions   Units   Interest
Limited Partners:
                                               
David Brown
    11/26/97     $ 0     $ 1,150,359     $ 1,150,359       54,779       0.05946
%
Daniel Sarhad
    11/26/97     $ 0     $ 6,174     $ 6,174       294       0.00032 %
Craig Duncan
    11/26/97     $ 0     $ 216,447     $ 216,447       10,307       0.01119 %
GP Met Phase I
    11/26/97     $ 0     $ 1,774,164     $ 1,774,164       84,484       0.09170
%
GP Met 4 & 12
    11/26/97     $ 0     $ 1,486,212     $ 1,486,212       70,772       0.07682
%
Holbrook W. Goodale 54 Trust
    11/26/97     $ 0     $ 1,118,754     $ 1,118,754       53,274       0.05783
%
Charles R. Wichman 54 Trust
    11/26/97     $ 0     $ 1,118,754     $ 1,118,754       53,274       0.05783
%
Frederick B. Wichman 54 Trust
    11/26/97     $ 0     $ 1,118,754     $ 1,118,754       53,274       0.05783
%
Holbrook W. Goodale 57 Trust
    11/26/97     $ 0     $ 3,919,734     $ 3,919,734       186,654       0.20260
%
Charles R. Wichman 57 Trust
    11/26/97     $ 0     $ 3,919,734     $ 3,919,734       186,654       0.20260
%
Frederick B. Wichman 57 Trust
    11/26/97     $ 0     $ 3,919,734     $ 3,919,734       186,654       0.20260
%
Holbrook W. Goodale 58 Trust
    11/26/97     $ 0     $ 3,919,734     $ 3,919,734       186,654       0.20260
%
Charles R. Wichman 58 Trust
    11/26/97     $ 0     $ 3,919,734     $ 3,919,734       186,654       0.20260
%
Frederick B. Wichman 58 Trust
    11/26/97     $ 0     $ 3,919,734     $ 3,919,734       186,654       0.20260
%
Allmerica
    11/26/97     $ 0     $ 11,752,188     $ 11,752,188       559,628      
0.60745 %
Gamble
    11/26/97     $ 0     $ 10,125,213     $ 10,125,213       482,153      
0.52335 %
Campanelli Investment Properties, LLC
    03/30/98     $ 0     $ 12,435,871     $ 12,435,871       517,547      
0.56177 %
Campanelli Enterprises (c)
    03/30/98     $ 0     $ 10,334,678     $ 10,334,678       438,110      
0.47555 %
Steve Liefschultz
    03/31/98     $ 0     $ 1,990,798     $ 1,990,798       81,174       0.08811
%
Stephen M. Vincent
    03/31/98     $ 0     $ 634,825     $ 634,825       25,884       0.02810 %
Alan Wilensky
    03/31/98     $ 0     $ 266,073     $ 266,073       10,849       0.01178 %
Craig Gagnon
    03/31/98     $ 0     $ 806,404     $ 806,404       32,880       0.03569 %
Seefried Properties, Inc.
    06/04/98     $ 0     $ 61,250     $ 61,250       2,590       0.00281 %
Monique Brouillet Seefried
    06/04/98     $ 0     $ 660,275     $ 660,275       27,916       0.03030 %
Robert S. Rakusin
    06/04/98     $ 0     $ 319,725     $ 319,725       13,518       0.01467 %
Gerald L. Daws
    06/04/98     $ 0     $ 147,000     $ 147,000       6,215       0.00675 %
Thomas Ellis
    06/04/98     $ 0     $ 36,750     $ 36,750       1,554       0.00169 %
James E. Hayes as trustee of the James E. Hayes Living Trust under Agreement
dated August 22, 1995
    06/30/98     $ 0     $ 580,747     $ 580,747       23,801       0.02583 %
Lawrence J. Hayes
    06/30/98     $ 0     $ 580,747     $ 580,747       23,801       0.02583 %
Lincoln Property Company No. 238 Ltd.
    09/24/98     $ 0     $ 8,320,955     $ 8,320,955       353,520       0.38373
%
Lincoln Property Company No. 287, LTD
    09/24/98     $ 0     $ 2,760,957     $ 2,760,957       117,300       0.12732
%
Lincoln Property Company No. 355, LTD
    09/24/98     $ 0     $ 739,600     $ 739,600       31,422       0.03411 %
Lincoln Property Company No. 440, LTD
    09/24/98     $ 0     $ 767,640     $ 767,640       32,614       0.03540 %
Lincoln Property Company No. 1179
    09/24/98     $ 0     $ 3,883,230     $ 3,883,230       164,981       0.17908
%
Alan Wilensky
    12/31/98     $ 0     ($ 44,145 )   ($ 44,145 )     (1,800 )     -0.00195 %
Julie H. Wilensky
    12/31/98     $ 0     $ 22,073     $ 22,073       900       0.00098 %
Constance J. Wilensky
    12/31/98     $ 0     $ 22,073     $ 22,073       900       0.00098 %
Alan Wilensky
    01/31/99     $ 0     ($ 44,145 )   ($ 44,145 )     (1,800 )     -0.00195 %
Julie H. Wilensky
    01/31/99     $ 0     $ 22,073     $ 22,073       900       0.00098 %
Constance J. Wilensky
    01/31/99     $ 0     $ 22,073     $ 22,073       900       0.00098 %
William H. Winstead III
    02/09/99     $ 0     $ 2,376     $ 2,376       99       0.00011 %
Donald A. Manekin
    02/09/99     $ 0     $ 4,056     $ 4,056       169       0.00018 %
Bernard Manekin
    02/09/99     $ 0     $ 2,808     $ 2,808       117       0.00013 %
Harold Manekin
    02/09/99     $ 0     $ 2,592     $ 2,592       108       0.00012 %
Vivian Manekin
    02/09/99     $ 0     $ 144     $ 144       6       0.00001 %
Francine U. Manekin
    02/09/99     $ 0     $ 144     $ 144       6       0.00001 %
RA & DM, Inc.
    02/09/99     $ 0     $ 96     $ 96       4       0.00000 %
RA & FM, Inc.
    02/09/99     $ 0     $ 888     $ 888       37       0.00004 %
Richard M. Alter
    02/09/99     $ 0     $ 7,080     $ 7,080       295       0.00032 %
Robert Manekin
    02/09/99     $ 0     $ 1,080     $ 1,080       45       0.00005 %
Richard P. Manekin
    02/09/99     $ 0     $ 1,536     $ 1,536       64       0.00007 %
Charles H. Manekin
    02/09/99     $ 0     $ 672     $ 672       28       0.00003 %
Louis C. LaPenna
    02/09/99     $ 0     $ 432     $ 432       18       0.00002 %
Sandye Manekin Sirota
    02/09/99     $ 0     $ 912     $ 912       38       0.00004 %
Julie H. Wilensky
    04/23/99     $ 0     ($ 44,145 )   ($ 44,145 )     (1,800 )     -0.00195 %
Constance J. Wilensky
    04/23/99     $ 0     ($ 44,145 )   ($ 44,145 )     (1,800 )     -0.00195 %
William H. Winstead III
    04/30/99     $ 0     $ 888,379     $ 888,379       37,016       0.04018 %
Donald A. Manekin
    04/30/99     $ 0     $ 1,479,701     $ 1,479,701       61,654       0.06692
%
Bernard Manekin
    04/30/99     $ 0     $ 1,046,686     $ 1,046,686       43,612       0.04734
%
Harold Manekin
    04/30/99     $ 0     $ 966,601     $ 966,601       40,275       0.04372 %
Vivian Manekin
    04/30/99     $ 0     $ 55,873     $ 55,873       2,328       0.00253 %
Francine U. Manekin
    04/30/99     $ 0     $ 55,873     $ 55,873       2,328       0.00253 %
RA & DM, Inc.
    04/30/99     $ 0     $ 93,122     $ 93,122       3,880       0.00421 %
RA & FM, Inc.
    04/30/99     $ 0     $ 121,732     $ 121,732       5,072       0.00551 %
Richard M. Alter
    04/30/99     $ 0     $ 2,777,815     $ 2,777,815       115,742       0.12563
%
Robert Manekin
    04/30/99     $ 0     $ 569,904     $ 569,904       23,746       0.02578 %
Richard P. Manekin
    04/30/99     $ 0     $ 569,904     $ 569,904       23,746       0.02578 %
Charles H. Manekin
    04/30/99     $ 0     $ 246,772     $ 246,772       10,282       0.01116 %
Louis C. LaPenna
    04/30/99     $ 0     $ 159,238     $ 159,238       6,635       0.00720 %
Sandye Manekin Sirota
    04/30/99     $ 0     $ 343,618     $ 343,618       14,317       0.01554 %
Gamble
    05/12/99     $ 0     ($ 10,125,213 )   ($ 10,125,213 )     (482,153 )    
-0.52335 %
Campanelli Investment Properties, LLC
    05/21/99     $ 0     $ 450,811     $ 450,811       18,638       0.02023 %
CBDV Investors, L.L.C.
    05/26/99     $ 0     $ 5,000,000     $ 5,000,000       212,766       0.23095
%
Gerald L. Daws
    06/04/99     $ 0     ($ 147,000 )   ($ 147,000 )     (6,215 )     -0.00675 %
CBDV Investors, L.L.C.
    07/30/99     $ 0     ($ 5,000,000 )   ($ 5,000,000 )     (212,766 )    
-0.23095 %
Tiger Lafayette, L.L.C.
    07/30/99     $ 0     $ 3,255,596     $ 3,255,596       138,536       0.15037
%
Divco Western Commercial, L.L.C.
    07/30/99     $ 0     $ 872,202     $ 872,202       37,115       0.04029 %
ICCL East, L.L.C.
    07/30/99     $ 0     $ 872,202     $ 872,202       37,115       0.04029 %
Lawrence J. Hayes
    08/03/99     $ 0     ($ 244,000 )   ($ 244,000 )     (10,000 )     -0.01085
%
GP Met 4 & 12
    09/15/99     $ 0     ($ 840,000 )   ($ 840,000 )     (40,000 )     -0.04342
%
Lincoln Property Company No. 238 Ltd.
    09/30/99     $ 0     $ 282     $ 282       12       0.00001 %
Lincoln Property Company No. 287, Ltd
    09/30/99     $ 0     $ 26,668     $ 26,668       1,133       0.00123 %
Lincoln Property Company No. 355, Ltd.
    09/30/99     $ 0     $ 45,780     $ 45,780       1,945       0.00211 %
Lincoln Property Company No. 440, Ltd.
    09/30/99     $ 0     $ 10,639     $ 10,639       452       0.00049 %
Lincoln Property Company No. 1179
    09/30/99     $ 0     $ 2,354     $ 2,354       100       0.00011 %
Lincoln Property Company No. 238 Ltd.
    09/30/99     $ 0     ($ 8,321,259 )   ($ 8,321,259 )     (353,532 )    
-0.38374 %
Lincoln Property Company No. 287, Ltd
    09/30/99     $ 0     ($ 2,508,862 )   ($ 2,508,862 )     (106,590 )    
-0.11570 %
Lincoln Property Company No. 355, Ltd.
    09/30/99     $ 0     ($ 765,722 )   ($ 765,722 )     (32,532 )     -0.03531
%
Lincoln Property Company No. 440, Ltd.
    09/30/99     $ 0     ($ 762,733 )   ($ 762,733 )     (32,405 )     -0.03517
%
Lincoln Property Company No. 1179
    09/30/99     $ 0     ($ 3,613,595 )   ($ 3,613,595 )     (153,525 )    
-0.16664 %
Mack Pogue
    09/30/99     $ 0     $ 98,834     $ 98,834       4,199       0.00456 %
Edgar M. Thrift, Jr.
    09/30/99     $ 0     $ 2,006,831     $ 2,006,831       85,261       0.09255
%
Preston Butcher
    09/30/99     $ 0     $ 6,539,424     $ 6,539,424       277,830       0.30157
%
Gary J. Rossi
    09/30/99     $ 0     $ 112,933     $ 112,933       4,798       0.00521 %
Stuart L. Leeder
    09/30/99     $ 0     $ 46,698     $ 46,698       1,984       0.00215 %
Mack Pogue Inc.
    09/30/99     $ 0     $ 5,073,438     $ 5,073,438       215,547       0.23397
%
Edward D. O’Brien
    09/30/99     $ 0     $ 743,761     $ 743,761       31,599       0.03430 %
David Brent Pogue
    09/30/99     $ 0     $ 1,350,252     $ 1,350,252       57,366       0.06227
%
Lincoln Property Company No. 287, Ltd.
    11/30/99     $ 0     ($ 278,763 )   ($ 278,763 )     (11,843 )     -0.01286
%
Lincoln Property Company No. 355, Ltd.
    11/30/99     $ 0     ($ 19,658 )     (19,658 )     (835 )     -0.00091 %
Lincoln Property Company No. 440, Ltd.
    11/30/99     $ 0     ($ 15,546 )   ($ 15,546 )     (661 )     -0.00072 %
Lincoln Property Company No. 1179
    11/30/99     $ 0     ($ 271,989 )   ($ 271,989 )     (11,556 )     -0.01254
%
Douglas D. Abbey (Trust)
    01/07/00     $ 0     $ 0     $ 0       312,071       0.33874 %
Luis A. Belmonte (Trust)
    01/07/00     $ 0     $ 0     $ 0       37,013       0.04018 %
T. Robert Burke
    01/07/00     $ 0     $ 0     $ 0       235,506       0.25563 %
S. Davis Carniglia
    01/07/00     $ 0     $ 0     $ 0       62,366       0.06770 %
John H. Diserens
    01/07/00     $ 0     $ 0     $ 0       78,988       0.08574 %
Bruce H. Freedman
    01/07/00     $ 0     $ 0     $ 0       25,868       0.02808 %
Jean C. Hurley
    01/07/00     $ 0     $ 0     $ 0       32,206       0.03496 %
Barbara J. Linn (Trust)
    01/07/00     $ 0     $ 0     $ 0       56,028       0.06082 %
Hamid R. Moghadam
    01/07/00     $ 0     $ 0     $ 0       388,126       0.42129 %
Craig A. Severance
    01/07/00     $ 0     $ 0     $ 0       91,158       0.09895 %
W. Blake Baird
    01/07/00     $ 0     $ 0     $ 0       25,569       0.02775 %
Steven J. Callaway
    01/07/00     $ 0     $ 0     $ 0       5,114       0.00555 %
Steve E. Campbell
    01/07/00     $ 0     $ 0     $ 0       3,409       0.00370 %
Michael A. Coke
    01/07/00     $ 0     $ 0     $ 0       8,439       0.00916 %
Martin J. Coyne
    01/07/00     $ 0     $ 0     $ 0       3,409       0.00370 %
David G. Doyno
    01/07/00     $ 0     $ 0     $ 0       3,409       0.00370 %
David S. Fries
    01/07/00     $ 0     $ 0     $ 0       15,257       0.01656 %
Kent D. Greenawalt
    01/07/00     $ 0     $ 0     $ 0       5,114       0.00555 %
Jane L. Harris
    01/07/00     $ 0     $ 0     $ 0       6,818       0.00740 %
Carlie P. Headapohl
    01/07/00     $ 0     $ 0     $ 0       3,409       0.00370 %
Tyler W. Higgins (Trust)
    01/07/00     $ 0     $ 0     $ 0       6,818       0.00740 %
Steven T. Kimball
    01/07/00     $ 0     $ 0     $ 0       3,409       0.00370 %
John T. Meyer
    01/07/00     $ 0     $ 0     $ 0       5,114       0.00555 %
John T. Roberts, Jr.
    01/07/00     $ 0     $ 0     $ 0       8,439       0.00916 %
John L. Rossi
    01/07/00     $ 0     $ 0     $ 0       3,409       0.00370 %
Cynthia J. Sarver
    01/07/00     $ 0     $ 0     $ 0       3,409       0.00370 %
Christine G. Schadlich
    01/07/00     $ 0     $ 0     $ 0       6,733       0.00731 %
Andrew N. Singer
    01/07/00     $ 0     $ 0     $ 0       5,114       0.00555 %
Gayle P. Starr
    01/07/00     $ 0     $ 0     $ 0       5,114       0.00555 %
William Steinberg
    01/07/00     $ 0     $ 0     $ 0       6,818       0.00740 %
K.C. Swartzel
    01/07/00     $ 0     $ 0     $ 0       6,818       0.00740 %
Celia M. Tanaka
    01/07/00     $ 0     $ 0     $ 0       3,409       0.00370 %
Janice G. Thacher
    01/07/00     $ 0     $ 0     $ 0       2,045       0.00222 %
GP Met 4 & 12
    07/06/00     $ 0     ($ 646,212 )   ($ 646,212 )     (30,772 )     -0.03340
%
ICCL East, L.L.C.
    07/06/00     $ 0     ($ 872,202 )   ($ 872,202 )     (37,115 )     -0.04029
%
Tiger Lafayette, L.L.C.
    07/06/00     $ 0     ($ 3,255,596 )   ($ 3,255,596 )     (138,536 )    
-0.15037 %
AFCO Cargo DFW Limited Partnership
    11/07/00     $ 0     $ 1,046,849     $ 1,046,849       44,523       0.04833
%
West*Pac LP, LLP
    11/07/00     $ 0     $ 134,609     $ 134,609       5,725       0.00621 %
AFCO Cargo SEA LP, LLP
    11/07/00     $ 0     $ 1,046,848     $ 1,046,848       44,523       0.04833
%
Campanelli Investment Properties, LLC
    11/09/00     $ 0     ($ 798,804 )   ($ 798,804 )     (34,046 )     -0.03696
%
Thomas Ellis
    02/28/01     $ 0     ($ 36,750 )   ($ 36,750 )     (1,554 )     -0.00169 %
Divco Western Commercial, L.L.C.
    03/07/01     $ 0     ($ 872,202 )   ($ 872,202 )     (37,115 )     -0.04029
%
Allmerica
    03/23/01     $ 0     ($ 11,752,188 )   ($ 11,752,188 )     (559,628 )    
-0.60745 %
Campanelli Investment Properties, LLC
    08/17/01     $ 0     ($ 1,597,608 )   ($ 1,597,608 )     (68,092 )    
-0.07391 %
Joseph Campanelli
    08/17/01     $ 0     $ 798,804     $ 798,804       34,046       0.03696 %
Nicholas Campanelli
    08/17/01     $ 0     $ 798,804     $ 798,804       34,046       0.03696 %
Joseph Campanelli
    08/17/01     $ 0     ($ 798,804 )   ($ 798,804 )     (34,046 )     -0.03696
%
Nicholas Campanelli
    08/17/01     $ 0     ($ 798,804 )   ($ 798,804 )     (34,046 )     -0.03696
%
Campanelli Investment Properties, LLC
    09/07/01     $ 0     ($ 8,494,501 )   ($ 8,494,501 )     (362,046 )    
-0.39298 %
Joseph Campanelli
    09/07/01     $ 0     $ 1,923,924     $ 1,923,924       82,000       0.08901
%
Nicholas Campanelli
    09/07/01     $ 0     $ 1,923,924     $ 1,923,924       82,000       0.08901
%
Alfred Campanelli Revocable Holding Trust
    09/07/01     $ 0     $ 2,722,729     $ 2,722,729       116,046       0.12596
%
Trust B u/w Michael Campanelli
    09/07/01     $ 0     $ 1,923,924     $ 1,923,924       82,000       0.08901
%
Joseph Campanelli
    09/07/01     $ 0     ($ 1,818,750 )   ($ 1,818,750 )     (75,000 )    
-0.08141 %
Nicholas Campanelli
    09/07/01     $ 0     ($ 1,818,750 )   ($ 1,818,750 )     (75,000 )    
-0.08141 %
Edward D. O’Brien
    09/18/01     $ 0     ($ 557,838 )   ($ 557,838 )     (23,700 )     -0.02573
%
Lawrence J. Hayes
    11/09/01     $ 0     ($ 337,710 )   ($ 337,710 )     (13,801 )     -0.01498
%
Trust B u/w Michael Campanelli
    11/16/01     $ 0     ($ 121,900 )   ($ 121,900 )     (5,000 )     -0.00543 %
William Steinberg
    01/11/02     $ 0     ($ 177,609 )   ($ 177,609 )     (6,818 )     -0.00740 %
Celia M. Tanaka
    01/11/02     $ 0     ($ 88,804 )   ($ 88,804 )     (3,409 )     -0.00370 %
Stephen M. Vincent
    02/01/02     $ 0     ($ 634,825 )   ($ 634,825 )     (25,884 )     -0.02810
%
Campanelli Enterprises
    03/29/02     $ 0     ($ 10,334,678 )   ($ 10,334,678 )     (438,110 )    
-0.47555 %
Joseph Campanelli
    03/29/02     $ 0     $ 2,325,302     $ 2,325,302       98,575       0.10700
%
Nicholas Campanelli
    03/29/02     $ 0     $ 2,325,302     $ 2,325,302       98,575       0.10700
%
Alfred Campanelli Revocable Holding Trust
    03/29/02     $ 0     $ 2,325,302     $ 2,325,302       98,575       0.10700
%
Robert DeMarco
    03/29/02     $ 0     $ 2,325,302     $ 2,325,302       98,575       0.10700
%
Ronald Campanelli
    03/29/02     $ 0     $ 1,033,468     $ 1,033,468       43,810       0.04755
%
Janice G. Thacher
    07/05/02     $ 0     ($ 70,803 )   ($ 70,803 )     (2,045 )     -0.00222 %
GP Met Phase I-95, Ltd.
    07/05/02     $ 0     ($ 1,774,164 )   ($ 1,774,164 )     (84,484 )    
-0.09170 %
AFCO Cargo DFW Limited Partnership
    04/16/03     $ 0     ($ 320,644 )   ($ 320,644 )     (11,524 )     -0.01251
%
Alfred Campanelli Revocable Holding Trust
    07/25/03     $ 0     ($ 5,816,229 )   ($ 5,816,229 )     (214,621 )    
-0.23296 %
AFCO Cargo DFW Limited Partnership
    09/10/03     $ 0     ($ 58,160 )   ($ 58,160 )     (2,000 )     -0.00217 %
AFCO Cargo DFW Limited Partnership
    01/21/04     $ 0     ($ 192,871 )   ($ 192,871 )     (5,666 )     -0.00615 %
AFCO Cargo SEA LP, LLP
    01/21/04     $ 0     ($ 158,831 )   ($ 158,831 )     (4,666 )     -0.00506 %
AFCO Cargo SEA LP, LLP
    06/22/04     $ 0     ($ 105,090 )   ($ 105,090 )     (3,000 )     -0.00326 %
Steve E. Campbell
    10/05/04     $ 0     $ 0     $ 0       (1,705 )     -0.00185 %
Carla Sue Greathouse
    10/05/04     $ 0     $ 0     $ 0       1,705       0.00185 %
AFCO Cargo DFW Limited Partnership
    10/18/04     $ 0     ($ 79,943 )   ($ 79,943 )     (3,400 )     -0.00369 %
West*Pac LP, LLP
    10/18/04     $ 0     ($ 22,430 )   ($ 22,430 )     (954 )     -0.00104 %
AFCO Cargo SEA LP, LLP
    01/10/05     $ 0     ($ 613,724 )   ($ 613,724 )     (26,102 )     -0.02833
%
AFCO Cargo DFW Limited Partnership
    01/10/05     $ 0     ($ 262,823 )   ($ 262,823 )     (11,178 )     -0.01213
%
West*Pac LP, LLP
    01/10/05     $ 0     ($ 112,178 )   ($ 112,178 )     (4,771 )     -0.00518 %
AFCO Cargo DFW Limited Partnership
    01/10/05     $ 0     ($ 252,877 )   ($ 252,877 )     (10,755 )     -0.01167
%
AFCO Cargo SEA LP, LLP
    01/10/05     $ 0     ($ 252,877 )   ($ 252,877 )     (10,755 )     -0.01167
%
Waterview Partnership
    01/10/05     $ 0     $ 320,052     $ 320,052       13,612       0.01478 %
Robert W. Stubbs
    01/10/05     $ 0     $ 285,536     $ 285,536       12,144       0.01318 %
Thomas A Kendall
    01/10/05     $ 0     $ 270,958     $ 270,958       11,524       0.01251 %
Waterview Partnership
    07/25/05     $ 0     ($ 65,835 )   ($ 65,835 )     (2,800 )     -0.00304 %
James E. Hayes as trustee of the James E. Hayes Living Trust under Agreement
dated August 22, 1995
    08/10/05     $ 0     ($ 580,747 )   ($ 580,747 )     (23,801 )     -0.02583
%
Trust B u/w Michael Campanelli
    09/01/05     $ 0     ($ 1,806,612 )   ($ 1,806,612 )     (77,000 )    
-0.08358 %
Campanelli Investment Properties, LLC
    09/15/05     $ 0     ($ 432,513 )   ($ 432,513 )     (18,000 )     -0.01954
%
Trust B u/w Michael Campanelli
    09/15/05     $ 0     $ 432,513     $ 432,513       18,000       0.01954 %
Trust B u/w Michael Campanelli
    09/16/05     $ 0     ($ 432,513 )   ($ 432,513 )     (18,000 )     -0.01954
%
Campanelli Investment Properties, LLC
    09/21/05     $ 0     ($ 432,513 )   ($ 432,513 )     (18,000 )     -0.01954
%
Ronald Campanelli
    09/21/05     $ 0     $ 72,085     $ 72,085       3,000       0.00326 %
Francesca Dodd
    09/21/05     $ 0     $ 72,085     $ 72,085       3,000       0.00326 %
Russell Campanelli
    09/21/05     $ 0     $ 72,085     $ 72,085       3,000       0.00326 %
Ralph Campanelli
    09/21/05     $ 0     $ 72,085     $ 72,085       3,000       0.00326 %
Nicole Campanelli
    09/21/05     $ 0     $ 72,085     $ 72,085       3,000       0.00326 %
Jon Campanelli
    09/21/05     $ 0     $ 72,085     $ 72,085       3,000       0.00326 %
Ronald Campanelli
    09/22/05     $ 0     ($ 72,085 )   ($ 72,085 )     (3,000 )     -0.00326 %
Francesca Dodd
    09/22/05     $ 0     ($ 72,085 )   ($ 72,085 )     (3,000 )     -0.00326 %
Russell Campanelli
    09/22/05     $ 0     ($ 72,085 )   ($ 72,085 )     (3,000 )     -0.00326 %
Ralph Campanelli
    09/22/05     $ 0     ($ 72,085 )   ($ 72,085 )     (3,000 )     -0.00326 %
Nicole Campanelli
    09/22/05     $ 0     ($ 72,085 )   ($ 72,085 )     (3,000 )     -0.00326 %
Jon Campanelli
    09/22/05     $ 0     ($ 72,085 )   ($ 72,085 )     (3,000 )     -0.00326 %
Christine G. Schadlich
    10/06/05     $ 0     $ 0     $ 0       (6,733 )     -0.00731 %
Robert DeMarco
    10/12/05     $ 0     ($ 2,325,302 )   ($ 2,325,302 )     (98,575 )    
-0.10700 %
Steven T. Kimball
    10/26/05     $ 0     $ 0     $ 0       (3,409 )     -0.00370 %
Ronald Campanelli
    11/11/05     $ 0     ($ 1,033,468 )   ($ 1,033,468 )     (43,810 )    
-0.04755 %
David S. Fries
    12/23/05     $ 0     $ 0     $ 0       (10,000 )     -0.01085 %
AYCO Charitable Foundation
    12/23/05     $ 0     $ 0     $ 0       10,000       0.01085 %
AYCO Charitable Foundation
    12/23/05     $ 0     $ 0     $ 0       (10,000 )     -0.01085 %
Thomas A Kendall
    12/23/05     $ 0     ($ 82,294 )   ($ 82,294 )     (3,500 )     -0.00380 %
K.C. Swartzel
    01/26/06     $ 0     $ 0     $ 0       (6,818 )     -0.00740 %
John T. Roberts, Jr.
    01/26/06     $ 0     $ 0     $ 0       (4,500 )     -0.00488 %
Ayco Charitable Foundation
    01/26/06     $ 0     $ 0     $ 0       4,500       -0.00488 %
Ayco Charitable Foundation
    01/26/06     $ 0     $ 0     $ 0       (4,500 )     (-0.00488 %)
Craig W. Gagnon
    05/01/06     $ 0     $ 0     $ 0       (16,440 )     (-0.17845 %)
Pamela Gagnon
    05/01/06     $ 0     $ 0     $ 0       16,440       0.17845 %              
Total Limited Partners
          $ 0     $ 62,565,525     $ 62,565,525       4,257,329       4.62113 %
             
Total General Partner and Limited Partners
            29,270,592       1,795,240,831       1,824,484,396       92,127,381
      4.6 %              

 

(a)   Excludes 229,411 of Sub OP and Long Gate LLC shares/units and preferred
partnership units.   (b)   Includes 934 units reserved.   (c)   Includes 8,268
units reserved.   (d)   Excludes 204,067 common limited partnership units of IMD
Holding Corporation.

         
Reconciliation:
       
Total Units per above
    92,127,381  
Plus Sub OP & Long Gate LLC shares/units excluded (a)
    229,411  
Plus Issue 12 Sub OP Unit Holders
    127,878  
Total Shares & Units as of 06/30/06
    92,484,670  

A-1



--------------------------------------------------------------------------------



 



EXHIBIT A
PARTNERS, CONTRIBUTIONS, AND PARTNERSHIP INTERESTS
II. Series J Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Partnership     Percentage   Name of Partner   Date     Contributions    
Property     Contributions     Units     Interest  
Limited Partner:
                                               
GSEP 2001 Realty Corp.
    8/21/01     $ 40,000,000     $ 0     $ 40,000,000       800,000      
100.00000 %
 
                                     
Total Series J Preferred Units
          $ 40,000,000     $ 0     $ 40,000,000       800,000       100.00000 %
 
                                     

III. Series K Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Partnership     Percentage   Name of Partner   Date     Contributions    
Property     Contributions     Units     Interest  
Limited Partner:
                                               
GSEP 2002 Realty Corp.
    4/17/02     $ 40,000,000     $ 0     $ 40,000,000       800,000       100 %
 
                                     
Total Series K Preferred Units
          $ 40,000,000     $ 0     $ 40,000,000       800,000       100 %
 
                                     

IV. Series L Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Partnership     Percentage   Name of Partner   Date     Contributions    
Property     Contributions     Units     Interest  
General Partner:
                                               
AMB Property Corporation
    6/23/03     $ 48,425,000     $ 0     $ 48,425,000       2,000,000      
100.00000 %
 
                                     
Total Series L Preferred Units
          $ 48,425,000     $ 0     $ 48,425,000       2,000,000       100.00000
%
 
                                     

V. Series M Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Partnership     Percentage   Name of Partner   Date     Contributions    
Property     Contributions     Units     Interest  
General Partner:
                                               
AMB Property Corporation
    11/25/03     $ 55,688,750     $ 0     $ 55,688,750       2,300,000      
100.00000 %
 
                                     
Total Series M Preferred Units
          $ 55,688,750     $ 0     $ 55,688,750       2,300,000       100.00000
%
 
                                     

A-2



--------------------------------------------------------------------------------



 



VI. Series O Preferred Units

                                                                      Agreed
Value of                         Contribution     Cash     Contributed     Total
    Partnership     Percentage   Name of Partner   Date     Contributions    
Property     Contributions     Units     Interest  
General Partner:
                                               
AMB Property Corporation
    12/13/05     $ 72,637,500     $ 0     $ 72,637,500       3,000,000      
100.00000 %
 
                                     
Total Series O Preferred Units
          $ 72,637,500     $ 0     $ 72,637,500       3,000,000       100.00000
%
 
                                     

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTICE OF REDEMPTION
     The undersigned hereby [irrevocably] (i) exchanges                     
Limited Partnership Units in AMB Property, L.P. in accordance with the terms of
the Limited Partnership Agreement of AMB Property, L.P. dated as of
                                        , as amended, and the rights of
Redemption referred to therein, (ii) surrenders such Limited Partnership Units
and all right, title and interest therein and (iii) directs that the cash (or,
if applicable, REIT Shares) deliverable upon Redemption or exchange be delivered
to the address specified below, and if applicable, that such REIT Shares be
registered or placed in the name(s) and at the address(es) specified below.

                 
Dated:
               
 
               
 
  Name of Limited Partner:            
 
               
 
               
 
          (Signature of Limited Partner)    
 
               
 
               
 
          (Street Address)    
 
               
 
               
 
          (City) (State) (Zip Code)    
 
               
 
          Signature Guaranteed by:    
 
               
 
               

Issue REIT Shares in the name of:
Please insert social security or identifying number:
Address (if different than above):

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
CONSTRUCTIVE OWNERSHIP DEFINITION
          The term “Constructively Owns” means ownership determined through the
application of the constructive ownership rules of Section 318 of the Code, as
modified by Section 856(d)(5) of the Code. Generally, these rules provide the
following:
     a. an individual is considered as owning the Ownership Interest that is
owned, actually or constructively, by or for his spouse, his children, his
grandchildren, and his parents;
     b. an Ownership Interest that is owned, actually or constructively, by or
for a partnership, limited liability company or estate is considered as owned
proportionately by its partners, members or beneficiaries;
     c. an Ownership Interest that is owned, actually or constructively, by or
for a trust is considered as owned by its beneficiaries in proportion to the
actuarial interest of such beneficiaries (provided, however, that in the case of
a “grantor trust” the Ownership Interest will be considered as owned by the
grantors);
     d. if ten percent (10%) or more in value of the stock in a corporation is
owned, actually or constructively, by or for any person, such person shall be
considered as owning the Ownership Interest that is owned, actually or
constructively, by or for such corporation in that proportion which the value of
the stock which such person so owns bears to the value of all the stock in such
corporation;
     e. an Ownership Interest that is owned, actually or constructively, by or
for a partner or member which actually or constructively owns a 25% or greater
capital interest or profits interest in a partnership or limited liability
company, or by or for a beneficiary of an estate or trust, shall be considered
as owned by the partnership, limited liability company, estate, or trust (or, in
the case of a grantor trust, the grantors);
     f. if ten percent (10%) or more in value of the stock in a corporation is
owned, actually or constructively, by or for any person, such corporation shall
be considered as owning the Ownership Interest that is owned, actually or
constructively, by or for such person;
     g. if any person has an option to acquire an Ownership Interest (including
an option to acquire an option or any one of a series of such options), such
Ownership Interest shall be considered as owned by such person;
     h. an Ownership Interest that is constructively owned by a person by reason
of the application of the rules described in paragraphs (a) through (g) above
shall, for purposes of applying paragraphs (a) through (g), be considered as
actually owned by such person provided, however, that (i) an Ownership Interest
constructively owned by an individual by reason of paragraph (a) shall not be
considered as owned by him for purposes of again applying paragraph (a) in order
to make another the constructive owner of such Ownership Interest, (ii) an
Ownership Interest constructively owned by a partnership, estate, trust, or
corporation by reason of the application of paragraphs (e) or (f) shall not be
considered as owned by it for purposes of applying paragraphs (b), (c), or
(d) in order to make another the constructive owner of such Ownership Interest,
(iii) if an Ownership Interest may be considered as owned by an individual under
paragraphs (a) or (g), it shall be considered as owned by him under paragraph
(g) and (iv) for purposes of the above described rules, an S corporation shall
be treated as a partnership and any stockholder of the S corporation shall be
treated as a partner of such partnership except that this rule shall not apply
for purposes of determining whether stock in the S corporation is constructively
owned by any person.
     i. For purposes of the above summary of the constructive ownership rules,
the term “Ownership Interest” means the ownership of stock with respect to a
corporation and, with respect to any other type of entity, the ownership of an
interest in either its assets or net profits.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D-1
FORM OF PARTNERSHIP UNIT CERTIFICATE
CERTIFICATE FOR PARTNERSHIP UNITS OF
AMB PROPERTY, L.P.

                 
No.
              UNITS
 
               

          AMB Property Corporation as the General Partner of AMB Property, L.P.,
a Delaware limited partnership (the “Operating Partnership”), hereby certifies
that                                          is a Limited Partner of the
Operating Partnership whose Partnership Interests therein, as set forth in the
Agreement of Limited Partnership of AMB Property, L.P., dated as of
                    , 200___(as it may be amended, modified or supplemented from
time to time in accordance with its terms, (the “Partnership Agreement”), under
which the Operating Partnership is existing and as filed in the office of the
Delaware [State Department of Assessments and Taxation] (copies of which are on
file at the Operating Partnership’s principal offices at Pier 1, Bay 1, San
Francisco, California, 94111, represent                      units of limited
partnership interest in the Operating Partnership (the “Partnership Units”).
          THE PARTNERSHIP UNITS REPRESENTED BY THIS CERTIFICATE OR INSTRUMENT
MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF UNLESS SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR
OTHER DISPOSITION COMPLIES WITH THE PROVISIONS OF THE PARTNERSHIP AGREEMENT (A
COPY OF WHICH IS ON FILE WITH THE OPERATING PARTNERSHIP). EXCEPT AS OTHERWISE
PROVIDED IN THE PARTNERSHIP AGREEMENT, NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THE PARTNERSHIP UNITS REPRESENTED BY THIS
CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR (B) IF
THE OPERATING PARTNERSHIP HAS BEEN FURNISHED WITH A SATISFACTORY OPINION OF
COUNSEL FOR THE HOLDER OF THE PARTNERSHIP UNITS REPRESENTED BY THIS CERTIFICATE
THAT SUCH TRANSFER, SALE ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION
IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF THE ACT AND THE RULES AND
REGULATIONS IN EFFECT THEREUNDER.

                  DATED:                                        , 200_.        
                AMB PROPERTY CORPORATION
 
                            General Partner of             AMB Property, L.P.
ATTEST:            
By:
          By:    
 
               

D-1



--------------------------------------------------------------------------------



 



EXHIBIT D-2
FORM OF PARTNERSHIP UNIT CERTIFICATE
CERTIFICATE FOR PERFORMANCE UNITS OF
AMB PROPERTY, L.P.

                 
No.
              UNITS
 
               

          AMB Property Corporation as the General Partner of AMB Property, L.P.,
a Delaware limited partnership (the “Operating Partnership”), hereby certifies
that                                          is a Limited Partner of the
Operating Partnership whose Partnership Interests therein, as set forth in the
Agreement of Limited Partnership of AMB Property, L.P., dated as of
                    , 200___(as it may be amended, modified or supplemented from
time to time in accordance with its terms, (the “Partnership Agreement”), under
which the Operating Partnership is existing and as filed in the office of the
Delaware [State Department of Assessments and Taxation] (copies of which are on
file at the Operating Partnership’s principal offices at Pier 1, Bay 1, San
Francisco, California 9411, represent                      performance units (as
defined in the Partnership Agreement) of limited partnership interest in the
Operating Partnership (the “Performance Units”).
          THE PERFORMANCE UNITS REPRESENTED BY THIS CERTIFICATE OR INSTRUMENT
MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF UNLESS SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR
OTHER DISPOSITION COMPLIES WITH THE PROVISIONS OF THE PARTNERSHIP AGREEMENT (A
COPY OF WHICH IS ON FILE WITH THE OPERATING PARTNERSHIP). EXCEPT AS OTHERWISE
PROVIDED IN THE PARTNERSHIP AGREEMENT, NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THE PERFORMANCE UNITS REPRESENTED BY THIS
CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR (B) IF
THE OPERATING PARTNERSHIP HAS BEEN FURNISHED WITH A SATISFACTORY OPINION OF
COUNSEL FOR THE HOLDER OF THE PERFORMANCE UNITS REPRESENTED BY THIS CERTIFICATE
THAT SUCH TRANSFER, SALE ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION
IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF THE ACT AND THE RULES AND
REGULATIONS IN EFFECT THEREUNDER.

                  DATED:                                        , 200_.        
                AMB PROPERTY CORPORATION
 
                            General Partner of             AMB Property, L.P.
ATTEST:            
By:
          By:    
 
               

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
SCHEDULE OF PARTNERS’ OWNERSHIP
WITH RESPECT TO TENANTS
          None.

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
SCHEDULE OF REIT SHARES
ACTUALLY OR CONSTRUCTIVELY OWNED BY 25% LIMITED PARTNERS
OTHER THAN THOSE ACQUIRED PURSUANT TO AN EXCHANGE
          None.

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
PERFORMANCE UNITS
          The Performance Units issued by the Partnership pursuant to
Section 4.3.F. were issued to the following Persons in the following amounts on
January 7, 2000:
          1. The first 3,000,000 Performance Units were issued 90% to the “Old
PLPs” (as defined below) and 10% to the “New PLPs” (as defined below).
          2. Any Performance Units issued in excess of those set forth in
paragraph 1 above were issued 80% to the Old PLPs and 20% to the New PLPs.
          3. The Performance Units allocable to each group of PLPs pursuant to
paragraphs 1 and 2 above were allocated among the PLPs within such group in
accordance with each PLP’s percentage interest as set forth in the definitions
below.
          4. The receipt of Performance Units by a PLP was not subject to any
vesting requirements.
Definitions
“Old PLPs” means the Persons set forth on Schedule G-1 attached hereto, with the
percentage interest so indicated.
“New PLPs” means the Persons set forth on Schedule G-2 attached hereto, with the
percentage interest so indicated.

G-1



--------------------------------------------------------------------------------



 



SCHEDULE G-1
OLD PLPs

          Name of Old PLP   Percentage
Douglas D. Abbey
    23.6537 %
Luis A. Belmonte
    2.8055 %
T. Robert Burke
    17.8504 %
S. Davis Carniglia
    4.7271 %
John H. Diserens
    5.9870 %
Bruce H. Freedman
    1.9607 %
Jean Collier Hurley
    2.4411 %
Barbara J. Linn
    4.2467 %
Hamid R. Moghadam
    29.4184 %
Craig A. Severance
    6.9094 %

G-1



--------------------------------------------------------------------------------



 



SCHEDULE G-2
NEW PLPs

          Name of New PLP   Percentage
W. Blake Baird
    17.4419 %
Steven J. Callaway
    3.4884 %
Steve E. Campbell
    2.3256 %
Michael A. Coke
    5.7558 %
Martin J. Coyne
    2.3256 %
David G. Doyno
    2.3256 %
David S. Fries
    10.4070 %
Kent D. Greenawalt
    3.4884 %
Jane L. Harris
    4.6512 %
Carlie P. Headapohl
    2.3256 %
Tyler W. Higgins
    4.6512 %
Steven T. Kimball
    2.3256 %
John T. Meyer
    3.4884 %
John T. Roberts, Jr.
    5.7558 %
John L. Rossi
    2.3256 %
Cynthia J. Sarver
    2.3256 %
Christine G. Schadlich
    4.5930 %
Andrew N. Singer
    3.4884 %
Gayle P. Starr
    3.4884 %
William Steinberg
    4.6512 %
K.C. Swartzel
    4.6512 %
Celia M. Tanaka
    2.3256 %
Janice G. Thacher
    1.3953 %

G-2



--------------------------------------------------------------------------------



 



EXHIBIT H
SCHEDULE OF CERTAIN AGREEMENTS RELATING TO
PROPERTIES WITH RESTRICTIONS ON DISPOSITION
PURSUANT TO SECTION 7.3.F

1.      Joint Venture Interest Exchange /Contribution Agreement, dated
November 26, 1997, by and among AMB Property, L.P., David Brown, Daniel Sarhad
and Craig Duncan.

2.      Joint Venture Interest Exchange/Contribution Agreement, dated
November 26, 1997, by and among AMB Property, L.P., GP Met Phase One 95, Ltd.
and GP Met 4/12, Ltd.

3.      Agreement for Transfer of Realty and Assets, dated November 26, 1997, by
and among AMB Property, L.P. and Holbrook W. Goodale, Charles R. Wichman and
Frederick B. Wichman as Trustees for the Wichman Family Trusts.

4.      Contribution Agreement, dated November 26, 1997, between AMB Property,
L.P. and Linder Skokie Real Estate Corporation. (Allmerica Portfolio)

5.      Agreement for Transfer of Realty and Assets, dated November 26, 1997, by
and among AMB Property, L.P., Launce E. Gamble and George F. Gamble.

6.      Contribution Agreement, dated March 30, 1998, by and among AMB Property,
L.P. and the other parties named therein. (Campanelli Portfolio)

7.      Contribution Agreement, dated March 31, 1998, by and among AMB Property,
L.P., Steve Liefschultz, Stephen M. Vincent, Alan Wilensky and Craig Gagnon.

8.      Contribution Agreement, dated June 4, 1998 by and among AMB Property,
L.P. and the other parties named therein. (Southfield Portfolio)

9.      Amended and Restated Contribution Agreement, dated as of August 6, 1998,
by and among AMB Property, L.P., AMB Property Corporation and the other parties
named therein. (Willow Park Portfolio)

10.   Portfolio Contribution Agreement, dated as of November 17, 1998, by and
among AMB Property, L.P., AMB Property Corporation and the individuals named
therein, as amended by the First Amendment, dated as of February 1, 1999, and
the Second Amendment, dated as of April 30, 1999. (Manekin Portfolio)

11.   Purchase and Sale Agreement, dated as of December 4, 1998, by and between
AMB Property, L.P. and CBDV Investors, L.L.C. (WOCAC Portfolio)

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
SCHEDULE OF CERTAIN AGREEMENTS CONTAINING
LIMITATIONS ON GENERAL PARTNERS GENERAL AUTHORITY

1.      Contribution Agreements, dated March 30, 1998, by and among AMB
Property, L.P. and the other parties named therein. (Campanelli Portfolio)

2.      AMB Property, L.P., First Amendment to Amended and Restated Agreement of
Limited Partnership, dated as of March 30, 1998.

3.      Contribution Agreement, dated March 31, 1998, by and among AMB Property,
L.P. and Steve Liefschultz, Stephen M. Vincent, Alan Wilensky and Craig Gagnon.

4.      AMB Property, L.P., Second Amendment to Amended and Restated Agreement
of Limited Partnership, dated as of March 31, 1998.

5.      Contribution Agreement, dated June 4, 1998 by and among AMB Property,
L.P. and the other parties named therein. (Southfield Portfolio)

6.      AMB Property, L.P. Third Amendment to Amended and Restated Agreement of
Limited Partnership, dated as of June 4, 1998.

7.      Contribution Agreement, dated May 21, 1998, by and among AMB Property,
L.P. and the other parties named therein. (Alsip Industrial Portfolio)

8.      AMB Property, L.P. Fourth Amendment to Amended and Restated Agreement of
Limited Partnership, dated as of June 30, 1998.

9.      Amended and Restated Contribution Agreement dated as of August 6, 1998,
by and among AMB Property, L.P., AMB Property Corporation and the other parties
named therein. (Willow Park Portfolio)

10.   AMB Property, L.P. First Amendment to Second Amended and Restated
Agreement of Limited Partnership, dated as of September 24, 1998.

11.   Portfolio Contribution Agreement, dated as of November 17, 1998, by and
among AMB Property, L.P., AMB Property Corporation and the individuals named
therein, as amended by the First Amendment, dated as of February 1, 1999, and
the Second Amendment, dated as of April 30, 1999. (Manekin Portfolio)

12.   Purchase and Sale Agreement, dated as of December 4, 1998, by and between
AMB Property, L.P. and CBDV Investors, L.L.C. (WOCAC Portfolio)

13.   AMB Property, L.P. Fourth Amendment to Third Amended and Restated
Agreement of Limited Partnership, dated as of February 1, 1999.

I-1



--------------------------------------------------------------------------------



 



14.   AMB Property, L.P. Fifth Amendment to Third Amended and Restated Agreement
of Limited Partnership, dated as of April 30, 1999.

15.   AMB Property, L.P. Sixth Amendment to Third Amended and Restated Agreement
of Limited Partnership, dated as of May 21, 1999.

16.   AMB Property, L.P. Ninth Amendment to Third Amended and Restated Agreement
of Limited Partnership, dated as of September 30, 1999.

17.   AMB Property, L.P. Fourth Amended and Restated Agreement of Limited
Partnership, dated as of August 10, 2000.

18.   AMB Property, L.P. First Amendment to Fourth Amended and Restated
Agreement of Limited Partnership dated as of November 7, 2000.

19.   Assignment and Assumption Agreement dated as of December 31, 2000 by and
between the AMB Property Corporation and AMB Property, L.P.

20.   AMB Property, L.P. Fifth Amended and Restated Agreement of Limited
Partnership, dated as of September 21, 2001.

21.   Assignment and Assumption Agreement dated as of September 21, 2001 by and
between the AMB Property Corporation and AMB Property, L.P.

22.   AMB Property, L.P. First Amendment to Fifth Amended and Restated Agreement
of Limited Partnership dated as of January 1, 2002.

23.   AMB Property, L.P. Sixth Amended and Restated Agreement of Limited
Partnership, dated as of April 17, 2002.

24.   Assignment and Assumption Agreement dated as of April 17, 2002 by and
between AMB Property Corporation and AMB Property, L.P.

25.   AMB Property, L.P. First Amendment to Sixth Amended and Restated Agreement
of Limited Partnership dated as of October 30, 2002.

26.   AMB Property, L.P. Seventh Amended and Restated Agreement of Limited
Partnership, dated as of June 23, 2003.

27.   Assignment and Assumption Agreement dated as of June 23, 2003 by and
between AMB Property Corporation and AMB Property, L.P.

28.   AMB Property, L.P. Eighth Amended and Restated Agreement of Limited
Partnership, dated as of July 28, 2003.

29.   Assignment and Assumption Agreement dated as of July 28, 2003 by and
between AMB Property Corporation and AMB Property, L.P.

30.   AMB Property, L.P. Ninth Amended and Restated Agreement of Limited
Partnership, dated as of November 25, 2003.

I-2



--------------------------------------------------------------------------------



 



31.   Assignment and Assumption Agreement dated as of November 25, 2003 by and
between AMB Property Corporation and AMB Property, L.P.

32.   AMB Property, L.P. Tenth Amended and Restated Agreement of Limited
Partnership, dated as of November 26, 2003.

33.   Assignment and Assumption Agreement dated as of November 26, 2003 by and
between AMB Property Corporation and AMB Property, L.P.

34.   AMB Property, L.P. Eleventh Amended and Restated Agreement of Limited
Partnership, dated as of August 4, 2006.

35.   Assignment and Assumption Agreement dated as of August 4, 2006 by and
between AMB Property Corporation and AMB Property, L.P.

I-3



--------------------------------------------------------------------------------



 



EXHIBIT J
RESTRICTIONS ON OWNERSHIP AND TRANSFER TO PRESERVE TAX BENEFIT
     (a) Definitions. for the purposes of this Exhibit J, the following terms
shall have the following meanings:
     “Charitable Beneficiary” shall mean one or more beneficiaries of a Trust,
as determined pursuant to subsection (c)(vi), each of which shall be an
organization described in Sections 170(b)(1)(A), 170(c)(2) and 501(c)(3) of the
Code.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Constructive Ownership” shall mean ownership of Partnership Units by a
Person who is or would be treated as an owner of such Partnership Units either
actually or constructively through the application of Section 318 of the Code,
as modified by Section 856(d)(5) of the Code. The terms “Constructive Owner,”
“Constructively Owns” and “Constructively Owned” shall have the correlative
meanings.
     “Exempted Person” shall mean any Person exempted from time to time by the
General Partner in its sole and absolute discretion.
     “Market Price” shall mean the market price of the Partnership Units on the
relevant date as determined in good faith by the General Partner; provided,
however, if the General Partner has outstanding shares of capital stock which
correspond to such Partnership Units, the Market Price of each such Partnership
Unit shall be equal to the Value of a share of such capital stock, subject to
adjustment if the right to exchange such Partnership Units for such stock is
other than one-to-one.
     “Ownership Limit” shall mean 24.9% of the capital or profits interests of
the Partnership.
     “Person” shall mean an individual, corporation, partnership, limited
liability company, estate, trust (including a trust qualified under Section
401(a) or 501(c)(17) of the Code), a portion of a trust permanently set aside
for or to be used exclusively for the purposes described in Section 642(c) of
the Code, association, private foundation within the meaning of Section 509(a)
of the Code, joint stock company or other entity.
     “Purported Beneficial Transferee” shall mean, with respect to any purported
Transfer (or other event) which results in a transfer to a Trust, as provided in
subsection (b)(ii), the Purported Record Transferee, unless the Purported Record
Transferee would have acquired or owned Partnership Units for another Person who
is the beneficial transferee or owner of such Partnership Units, in which case
the Purported Beneficial Transferee shall be such Person.

J-1



--------------------------------------------------------------------------------



 



     “Purported Record Transferee” shall mean, with respect to any purported
Transfer (or other event) which results in a transfer to a Trust, as provided in
subsection (b)(ii), the holder of the Partnership Units as set forth or to be
set forth in Exhibit A to the Partnership Agreement, and any Assignee of such
Partnership Units, if such Transfer or ownership had been valid under subsection
(b)(i).
     “Restriction Termination Date” shall mean the first day after the date
hereof on which the General Partner determines, in its sole and absolute
discretion, that compliance with subsection (b)(i) is no longer necessary or
advisable.
     “Transfer” shall mean any sale, transfer, gift, assignment, devise or other
disposition of Partnership Units, (including (i) the granting of any option or
entering into any agreement for the sale, transfer or other disposition of
Partnership Units or (ii) the sale, transfer, assignment or other disposition of
any securities (or rights convertible into or exchangeable for Partnership
Units), whether voluntary or involuntary, whether such transfer has occurred of
record or beneficially or Constructively (including but not limited to transfers
of interests in other entities which results in changes in Constructive
Ownership of Partnership Units), and whether such transfer has occurred by
operation of law or otherwise.
     “Trust” shall mean each of the trusts provided for in subsection (c).
     “Trustee” shall mean any Person unaffiliated with the Partnership, or a
Purported Beneficial Transferee, or a Purported Record Transferee, that is
appointed by the Partnership to serve as trustee of a Trust.
Capitalized terms used and not defined herein shall have the meanings ascribed
to them in the Fourth Amended and Restated Agreement of Limited Partnership of
AMB Property, L.P. (the “Partnership Agreement), as such agreement may be
amended from time to time. All references to “Section” refer to the Partnership
Agreement.
     (b) Restriction on Ownership and Transfers.
          (i) Prior to the Restriction Termination Date, no Person, other than
an Exempted Person, shall at any time Constructively Own Partnership Units in
excess of the Ownership Limit if the representations contained in Section 3.4.D
are not at such time true and correct.
          (ii) If, prior to the Restriction Termination Date, any Transfer or
other event occurs that, if effective, would result in any Person Constructively
Owning Partnership Units in violation of subsection (b)(i), (1) then that number
of Partnership Units that otherwise would cause such Person to violate
subsection (b)(i) (rounded up to the nearest whole Partnership Unit) shall be
automatically transferred (provided such Transfer is not in violation of the
restrictions on transfer set forth in the Partnership Agreement, except to the
extent the General Partner waives such restrictions) to a Trust for the benefit
of a Charitable Beneficiary, as described in subsection (c), effective as of the
close of business on the business day prior to the date of such Transfer or
other event, and such Purported Beneficial Transferee shall thereafter have no
rights in such Partnership Units or (2) if, for any reason, the transfer to the
Trust described in clause (1) of this sentence is not

J-2



--------------------------------------------------------------------------------



 




automatically effective as provided therein to prevent any Person from
Constructively Owning Partnership Units in violation of subsection (b)(i), then
the Transfer of that number of Partnership Units that otherwise would cause any
Person to violate subsection (b)(i) shall be void ab initio, and the Purported
Beneficial Transferee shall have no rights in such Partnership Units.
     (c) Transfers of Partnership Units in Trust.
          (i) Upon any purported Transfer or other event described in subsection
(b)(ii), such Partnership Units shall be deemed to have been transferred to the
Trustee in his capacity as trustee of a Trust for the exclusive benefit of one
or more Charitable Beneficiaries. Such transfer to the Trustee shall be deemed
to be effective as of the close of business on the business day prior to the
purported Transfer or other event that results in a transfer to the Trust
pursuant to subsection (b)(ii). The Trustee shall be appointed by the
Partnership and shall be a Person unaffiliated with the Partnership, any
Purported Beneficial Transferee, or any Purported Record Transferee. Each
Charitable Beneficiary shall be designated by the Partnership as provided in
subsection (c)(vi).
          (ii) Partnership Units held by the Trustee shall be issued and
outstanding Partnership Units of the Partnership. The Purported Beneficial
Transferee or Purported Record Transferee shall have no rights in the
Partnership Units held by the Trustee. The Purported Beneficial Transferee or
Purported Record Transferee shall not benefit economically from ownership of any
Partnership Units held in trust by the Trustee, shall have no rights to
distributions or allocations with respect to Partnership Units held in the Trust
and shall not possess any rights to vote or other rights attributable to the
Partnership Units held in the Trust.
          (iii) The Trustee shall have all voting rights and rights to
distributions and allocations with respect to Partnership Units held in the
Trust, which rights shall be exercised for the exclusive benefit of the
Charitable Beneficiary. Any distribution paid prior to the discovery by the
Partnership that Partnership Units have been transferred to the Trustee shall be
paid to the Trustee upon demand, and any distribution with respect to such
Partnership Units shall be paid when due to the Trustee. Any distributions so
paid over to the Trustee shall be held in trust for the Charitable Beneficiary.
          The Purported Record Transferee and Purported Beneficial Transferee
shall have no voting rights with respect to the Partnership Units held in the
Trust and, subject to Delaware law, effective as of the date the Partnership
Units has been transferred to the Trustee, the Trustee shall have the authority
(at the Trustee’s sole discretion) (i) to rescind as void any vote cast by a
Purported Record Transferee with respect to such Partnership Units prior to the
discovery by the Partnership that the Partnership Units has been transferred to
the Trustee and (ii) to recast such vote in accordance with the desires of the
Trustee acting for the benefit of the Charitable Beneficiary; provided, however,
that if the Partnership has already taken irreversible action, then the Trustee
shall not have the authority to rescind and recast such vote. Notwithstanding
any other provision of this Exhibit J to the contrary, until the Partnership has
received notification that the Partnership Units have been transferred into a
Trust, the Partnership shall be entitled to rely on its Partnership Unit
transfer and other unitholder records for purposes of preparing Exhibit A to the
Partnership Agreement, lists of unitholders entitled to vote at meetings, and
otherwise conducting votes of Partners.

J-3



--------------------------------------------------------------------------------



 



          (iv) Within 20 days of receiving notice from the Partnership that
Partnership Units have been transferred to the Trust, the Trustee of the Trust
shall, in accordance with the terms of (and subject to the limitations contained
in) the Partnership Agreement, sell the Partnership Units held in the Trust to a
Person, designated by the Trustee, whose ownership of the Partnership Units will
not violate the ownership limitations set forth in subsection (b)(i). Upon such
sale, the interest of the Charitable Beneficiary in the Partnership Units sold
shall terminate and the Trustee shall distribute the net proceeds of the sale to
the Purported Record Transferee and to the Charitable Beneficiary as provided in
this subsection (c)(iv). The Purported Record Transferee shall receive the
lesser of (1) the price paid by the Purported Record Transferee for the
Partnership Units in the transaction that resulted in such transfer to the Trust
(or, if the event which resulted in the transfer to the Trust did not involve a
purchase of such Partnership Units at Market Price, the Market Price of such
Partnership Units on the day of the event which resulted in the transfer of such
Partnership Units to the Trust) and (2) the price per Partnership Unit received
by the Trustee (net of any commissions and other expenses of sale) from the sale
or other disposition of the Partnership Units held in the Trust. Any net sales
proceeds in excess of the amount payable to the Purported Record Transferee
shall be immediately paid to the Charitable Beneficiary together with any
distributions thereon. If, prior to the discovery by the Partnership that
Partnership Units have been transferred to the Trustee, such Partnership Units
are sold by a Purported Record Transferee then (i) such Partnership Units shall
be deemed to have been sold on behalf of the Trust and (ii) to the extent that
the Purported Record Transferee received an amount for such Partnership Units
that exceeds the amount that such Purported Record Transferee was entitled to
receive pursuant to this subsection (c)(iv), such excess shall be paid to the
Trustee upon demand. The expenses described in item (2) above shall include any
expenses of administering the Trust, any transfer of Partnership Units thereto
or disposition of Partnership Units thereby, which shall be allocated equitably
among the Partnership Units which are transferred to the Trust.
          (v) Partnership Units transferred to the Trustee shall be deemed to
have been offered for sale to the Partnership, or its designee, at a price per
Partnership Unit equal to the lesser of (i) the price paid by the Purported
Record Transferee for the Partnership Units in the transaction that resulted in
such transfer to the Trust (or, if the event which resulted in the transfer to
the Trust did not involve a purchase of such Partnership Units at Market Price,
the Market Price of such Partnership Units on the day of the event which
resulted in the transfer of such Partnership Units to the Trust) and (ii) the
Market Price on the date the Partnership, or its designee, accepts such offer.
The Partnership shall have the right to accept such offer until the Trustee has
sold the Partnership Units held in the Trust pursuant to subsection (c)(iv).
Upon such a sale to the Partnership, the interest of the Charitable Beneficiary
in the Partnership Units sold shall terminate and the Trustee shall distribute
the net proceeds of the sale to the Purported Record Transferee and any
distributions held by the Trustee with respect to such Partnership Units shall
thereupon be paid to the Charitable Beneficiary.
          (vi) By written notice to the Trustee, the Partnership shall designate
one or more nonprofit organizations to be the Charitable Beneficiary of the
interest in the Trust such that the Partnership Units held in the Trust would
not violate the restrictions set forth in subsection (b)(i) in the hands of such
Charitable Beneficiary.
     (d) Remedies For Breach. If the General Partner shall at any time determine
in good faith that a Transfer or other event has taken place in violation of
subsection (b) or that a Person intends to acquire, has attempted to acquire or
may acquire beneficial ownership (determined

J-4



--------------------------------------------------------------------------------



 



without reference to any rules of attribution) or Constructive Ownership of any
Partnership Units of the Partnership in violation of subsection (b), the General
Partner shall take such action as it deems advisable to refuse to give effect or
to prevent such Transfer, including, but not limited to, causing the Partnership
to redeem Partnership Units, refusing to give effect to such Transfer on the
books of the Partnership or instituting proceedings to enjoin such Transfer;
provided, however, that any Transfers (or, in the case of events other than a
Transfer, ownership or Constructive Ownership) in violation of subsection
(b)(i), shall automatically result in the transfer to a Trust as described in
subsection (b)(ii).
     (e) Notice of Restricted Transfer. Any Person who acquires or attempts to
acquire or own Partnership Units in violation of subsection (b), or any Person
who is a Purported Beneficial Transferee such that an automatic transfer to a
Trust results under subsection (b)(ii), shall immediately give written notice to
the Partnership of such event and shall provide to the Partnership such other
information as the Partnership may request in order to determine the effect, if
any, of such Transfer or attempted Transfer on such Person’s compliance with
subsection (b)(i).
     (f) Owners Required To Provide Information. Prior to the Restriction
Termination Date each Person who is a beneficial owner or Constructive Owner of
Partnership Units and each Person who is holding Partnership Units for a
beneficial owner or Constructive Owner shall provide to the Partnership such
information that the Partnership may request, in good faith, in order to
determine the Partnership’s status as a partnership (as opposed to a
corporation) or the General Partner’s status as a REIT for federal income tax
purposes.
     (g) Remedies Not Limited. Nothing contained in this Exhibit J shall limit
the authority of the General Partner to take such other action as it deems
necessary or advisable to protect the Partnership and the interests of its
Partners by preservation of the Partnership’s status as a partnership (as
opposed to a corporation) or the General Partner’s status as a REIT for federal
income tax purposes.
     (h) Ambiguity. In the case of an ambiguity in the application of any of the
provisions of this Exhibit J, including any definition contained in subsection
(a), the General Partner shall have the power to determine the application of
the provisions of this Exhibit J with respect to any situation based on the
facts known to it. In the event that a provision of this Exhibit J requires an
action by the General Partner and Exhibit J fails to provide specific guidance
with respect to such action, the General Partner shall have the power to
determine the action to be taken so long as such action is not contrary to the
provisions of Exhibit J. Absent a decision to the contrary by the General
Partner (which the General Partner may make in its sole and absolute
discretion), if a Person would have (but for the remedies set forth in
subsection (b)) acquired Constructive Ownership of Partnership Units in
violation of subsection (b)(i), such remedies (as applicable) shall apply first
to the Partnership Units which, but for such remedies, would have been actually
owned by such Person, and second to Partnership Units which, but for such
remedies, would have been Constructively Owned (but not actually owned) by such
Person, pro rata among the Persons who actually own such Partnership Units based
upon the relative number of the Partnership Units held by each such Person.

J-5